Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 1 of 121




                Exhibit H
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 2 of 121

                                                                    Page 1

1       UNITED STATES BANKRUPTCY COURT

2       SOUTHERN DISTRICT OF NEW YORK

3       Case No. 19-11845-shl

4       - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

5       In the Matter of:

6

7       BSG RESOURCES LIMITED (IN ADMINISTRATION) and WILLIAM

8       CALLEWAERT and MALCOLM COHEN, as JOINT ADMINISTRATORS,

9

10                     Debtors.

11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

12

13                            United States Bankruptcy Court

14                            One Bowling Green

15                            New York, NY     10004

16

17                            June 4, 2019

18                            2:18 PM

19

20

21      B E F O R E :

22      HON SEAN H. LANE

23      U.S. BANKRUPTCY JUDGE

24

25      ECRO:       MATTHEW

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 3 of 121

                                                                    Page 2

1       HEARING re FIRST DAY CHAPTER 15 HEARING

2

3       HEARING re Doc. #7 Ex-Parte Motion For Temporary Restraining

4       Order And Relief Pursuant To Sections 1519 And 105(A) Of The

5       Bankruptcy Code

6

7       HEARING re Doc. #8 Motion To Approve / Application For An

8       Order (I) Scheduling Recognition Hearing, (II) Specifying

9       Deadline For Filing Objections And (III) Specifying Form And

10      Manner Of Notice

11

12      HEARING re Doc. #10 Motion to File Under Seal Re: Affidavit

13      of Peter Harold Driver

14

15

16

17

18

19

20

21

22

23

24

25      Transcribed by:    Sonya Ledanski Hyde

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 4 of 121

                                                                    Page 3

1       A P P E A R A N C E S :

2

3       DUANE MORRIS LLP

4             Attorneys for Joint Administrators of BSG Resources

5             1540 Broadway

6             New York, NY 10036

7

8       BY:   FREDERICK D. HYMAN

9

10      DUANE MORRIS LLP

11            Attorneys for Joint Administrators of BSG Resources

12            222 Delaware Avenue, Suite 1600

13            Wilmington, DE 19801

14

15      BY:   JARRET P. HITCHINGS

16

17      WILLKIE FARR & GALLAGHER LLP

18            Attorneys for George Soros and the OSF Entities

19            787 Seventh Avenue

20            New York, NY 10019

21

22      BY:   BENJAMIN P. MCCALLEN

23            JAMES FITZMAURICE

24

25

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 5 of 121

                                                                Page 4

1       CLEARY GOTTLIEB STEEN & HAMILTON LLP

2               Attorneys for Vale S.A.

3               One Liberty Plaza

4               New York, NY 10006

5

6       BY:     LISA M. SCHWEITZER

7               JONATHAN BLACKMAN

8

9       ALSO PRESENT TELEPHONICALLY:

10

11      MALCOLM COHEN

12      SAM DINGLE

13

14

15

16

17

18

19

20

21

22

23

24

25

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 6 of 121

                                                                           Page 5

1                                 P R O C E E D I N G S

2                    THE COURT:     We are here for BSG Resources Limited,

3       a Chapter 15 case that was just filed.

4                    So let me get appearances from counsel.

5                    MR. HYMAN:     Good afternoon, Your Honor.          Rick

6       Hyman from DuaneMorris.        We represent the foreign

7       representative as joint administrators for BSG Resources.

8       I'm here with my colleague Jarret Hitchings who submitted a

9       pro hoc last night.        I believe the order was entered today.

10                   THE COURT:     Great.

11                   MR. HYMAN:     Thank you.

12                   THE COURT:     All right.      Thank you.

13                   MS. SCHWEITZER:      Good afternoon, Your Honor.           Lisa

14      Schweitzer from Cleary Gottlieb for Vale, with my partner

15      John Blackman, also from Cleary Gottlieb.

16                   THE COURT:     All right.      Thank you very much.

17                   Anyone else whose -- come on up, and just make

18      sure that we -- you can use any microphone, just to make

19      sure we get your appearance noted.

20                   MR. BLACKMAN:     Sure.     Jonathan Blackman from

21      Cleary Gottlieb.

22                   MS. SCHWEITZER:      He's talking about the person in

23      back of you.

24                   MR. BLACKMAN:     Oh, behind me.          I was wondering,

25      because --

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 7 of 121

                                                                        Page 6

1                   THE COURT:     Yeah, they come from all directions.

2                   MR. MCCALLEN:     Good afternoon, Your Honor.

3       Benjamin McCallen, Willkie Farr & Gallagher on behalf of

4       George Soros and the OSF entities.

5                   THE COURT:     All right.      Thank you.

6                   MR. MCCALLEN:     Thank you, Your Honor.

7                   THE COURT:     Anyone else who's making an

8       appearance?

9                   All right.     With that, I'll hand it over to

10      counsel to walk us through what we need to accomplish today.

11                  MR. HYMAN:     Good morning, Your Honor.        And we

12      appreciate you making the time for us on such short notice.

13                  We did, as you noticed, file the petition

14      yesterday --

15                  THE COURT:     Right.

16                  MR. HYMAN:     -- along with an assortment of first

17      day pleadings.

18                  THE COURT:     I saw that.      And thank you for your

19      speed in getting the binders to chambers.             I appreciate

20      that.   It's -- it makes a big difference, because I tend to

21      be a paper person for a lot of things still, perhaps it's a

22      character failing.       And so it ends up if I don't get the

23      binders by a certain point I end up just needing prints

24      repeatedly and then assembling my own binder.             So this is

25      much preferable and thank you very much --

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 8 of 121

                                                                     Page 7

1                   MR. HYMAN:    And --

2                   THE COURT:    -- because I know you didn't have a

3       lot of time to do that.

4                   MR. HYMAN:    Yeah.    And, unfortunately, we were a

5       little bit jammed and we made sure to get them down to you

6       as soon as possibly close to --

7                   THE COURT:    No, it was fine.

8                   MR. HYMAN:    -- 5 p.m.

9                   THE COURT:    The timing was great.

10                  MR. HYMAN:    Unfortunately what that did is it

11      delayed our service on some of the other creditors, by a

12      short period of time.      And we did seek to get them documents

13      as soon as possible.      Just for your benefit, Your Honor, and

14      we filed the certificate of service this morning.

15                  We had delivered copies of the various first day

16      pleadings by email, and delivery, and by FedEx to Cleary

17      Gottlieb yesterday.      We delivered copies by email and FedEx

18      to Willkie Farr attorneys yesterday as well.          In addition,

19      we delivered FedEx'd copies to Vale, LSL, that was one of

20      the Debtor's creditors, and Standard Chartered, another one

21      of the Debtor's creditors, by FedEx to their addresses

22      overseas, which were the only addresses that we had.          We

23      didn't have any addresses for counsel for those creditors.

24                  THE COURT:    All right.

25                  MR. HYMAN:    All right.      We're here today on three

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 9 of 121

                                                                       Page 8

1       matters.    The first matter is an ex parte application for a

2       temporary restraining order bridging us either to a hearing

3       on a TRO, or alternatively, to a recognition hearing which

4       we hope to set up.       Second is the application for that

5       scheduling order, effectively scheduling a hearing on the

6       recognition, specifying a date for objections, and approving

7       the form of notice.       Lastly, you'll notice that we filed a

8       motion to file a declaration, really an affidavit, under

9       seal, with this Court.

10                  Perhaps -- we can take these in any order,

11      whatever is Your Honor's preference.

12                  THE COURT:     All right.      So for scheduling, I

13      looked at the calendar and I thought perhaps July 10th in

14      the afternoon might work, say 2:30, unless, after we get

15      through matters today people are anticipating a -- something

16      more lengthy or evidentiary at that point, but you can let

17      me know.    And folks, obviously I'll hear from everybody,

18      will let me know whether you think that's the case.            But

19      certainly even if that is the case, we could certainly start

20      it on that date and then see where we go from there.

21                  MR. HYMAN:     Okay.    I should step back for a

22      moment, Your Honor, and mention that on the phone we have

23      Malcolm Cohen, who is one of the two joint administrators in

24      the case.

25                  THE COURT:     All right.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 10 of 121

                                                                     Page 9

 1                  MR. HYMAN:    And is the declarant in connection

 2      with the first day pleadings.         We also have Sam Dingle from

 3      Ogier who is counsel to the joint administrator's resident

 4      in Guernsey to the extent Your Honor had any questions

 5      regarding Guernsey law.

 6                  THE COURT:    All right.      And with that -- thank you

 7      very much for that.      Is there anybody else, beyond those two

 8      individuals that have already been identified, who's on the

 9      telephone for this case?       All right.

10                  MR. HYMAN:    Okay.    So before we finalize the

11      scheduling, I would like to comment, to Malcolm Cohen, who

12      would be, presumably, required to come over for purposes of

13      the deposition, perhaps, or live testimony, depending on how

14      things play out.    So before we finalize the scheduling, we'd

15      like to confirm with our joint administrator who has to --

16                  THE COURT:    All right.      That's fine.

17                  MR. HYMAN:    -- travel many miles to get here.

18                  THE COURT:    I was just throwing out some dates,

19      and I thought that would be an appropriate date for purposes

20      of giving you time for notice, while at the same time trying

21      to steer clear of some other things on my calendar that are

22      of uncertain duration at this point.

23                  So I have -- currently have some other hearings

24      earlier that -- well, I won't bore you with the details.           So

25      we'll throw that out and we'll put in a pin that for the

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 11 of 121

                                                                          Page 10

 1      moment and return back to it in a minute.

 2                   MR. HYMAN:   Yeah, I think we'd recommended July

 3      11th, so I imagine that July 10th works --

 4                   THE COURT:   All right.

 5                   MR. HYMAN:   -- perfectly well, but we'd just want

 6      to confirm.

 7                   THE COURT:   Okay.    Great.

 8                   MR. HYMAN:   We had submitted, as I mentioned, the

 9      declaration of Malcolm Cohen, in support of various first

10      day pleadings, in addition to ultimate recognition.               You may

11      note, if you had an opportunity to review that, Mr. Cohen's

12      declaration does cite to an affidavit of, I'm sorry, it's

13      Peter Driver --

14                   THE COURT:   right.

15                   MR. HYMAN:   -- who was one of the members of the

16      board of the directors of BSG Resources.              And it submitted

17      that paper in connection with its administrator order in

18      Guernsey.

19                   Under the terms of the Guernsey order, those --

20      that declaration was submitted in camera and remains under

21      seal.     While certain of the information that is contained in

22      that declaration has been made public since that date, there

23      is no authorization, from the court in Guernsey, to release

24      it.     There is some additional information that remains

25      subject to some commercial sensitivity.              And we had

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 12 of 121

                                                                  Page 11

 1      suggested here, Your Honor, with our motion to file under

 2      seal, that for the benefit of the Court, we would file that

 3      under seal so that to the extent that there is anything that

 4      you need in reference to the declaration from Malcolm Cohen,

 5      or otherwise, you would have it, but beyond that we didn't

 6      intend to share it with any other parties in connection with

 7      the case.

 8                  THE COURT:     So it's the declaration of Malcolm

 9      Cohen, which is at Docket Number 9, will be public and it

10      would be the exhibit that's the affidavit of Peter Harold

11      Driver, and the exhibits to that which is sealed in the

12      court in Guernsey and that you're seeking a sealing order

13      today?

14                  MR. HYMAN:     That's correct, Your Honor.   You will

15      notice that we did make certain references in the Malcolm

16      Cohen declaration.       Those were -- that's information that is

17      -- that's clearly public and we weren't concerned about it.

18      You will note, in connection with our motion, our sealing

19      motion, we had also attached an email correspondence,

20      because it was very late, an email correspondence from the

21      court clerk in Guernsey who acknowledged that it was fine

22      for us to file this under seal with your court -- with this

23      court.

24                  THE COURT:     All right. So does it make sense to

25      take these one at a time and hear from all parties, or does

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 13 of 121

                                                                     Page 12

 1      it make sense for you to just complete your presentation and

 2      then hear from other parties after you go through

 3      everything?

 4                   MR. HYMAN:   Whatever is your preference, Your

 5      Honor.

 6                   MS. SCHWEITZER:    Your Honor, Lisa Schweitzer.

 7      Sorry to rise in the middle, but it's worth just a sentence

 8      to not bury the lede.      This is going to be a contested

 9      matter. We are going to contest (indiscernible), we're going

10      to contest the sealing, we're going to contest the TRO.           And

11      it's all one big story, so we're happy to let him go and

12      then we can go.

13                   THE COURT:   All right.      Thank you.   That's sort of

14      what I was trying to, inartfully, get at as we went forward.

15      All right.

16                   MS. SCHWEITZER:    Diplomatically.

17                   THE COURT:   All right.      So that's the request on

18      the TRO.     And my -- I'm sorry, on the sealing.        My question

19      for sealing is I couldn't quite tell the basis for sealing.

20      I understood that it's under seal in Guernsey, but I

21      couldn't quite tell what the basis for that was.

22                   So I think we all know that there's certain

23      jurisdictions where if you're going to file something, it

24      actually is filed under seal and you need approval to get it

25      unsealed.     Certainly in the United States people can ask to

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 14 of 121

                                                                        Page 13

 1      file something under seal, meaning, essentially that they've

 2      asserted the equity.     Other times, again, it's sort of a

 3      court saying we handle proceedings this way.              And I couldn't

 4      quite figure out what the -- sort of the -- putting aside

 5      that it's under seal in Guernsey for a second, what the law

 6      was that was the basis for this sealing.

 7                  MR. HYMAN:   Your Honor, I confess that I don't

 8      know the answer to that.        We do have Sam Dingle on the

 9      phone, through, who is counsel in Guernsey and may be able

10      to give you some better color on that.              From our

11      perspective, given the fact that it was under seal, we,

12      though abundance of caution, filed this with, along with the

13      sealing motion, certain of this information, certainly as

14      you can read in connection with the list of the descriptive

15      -- of the exhibits --

16                  THE COURT:   Right.     And there's a huge --

17                  MR. HYMAN:   -- is not --

18                  THE COURT:   -- I mean, there's a huge stack of

19      stuff.

20                  MR. HYMAN:   Yes.

21                  THE COURT:   So I can't confess to have done a

22      careful study of it.     But I think the second binder is that

23      declaration, and then the exhibits to that.              And I can't

24      begin to put a -- although I guess there are page numbers on

25      it on the bottom, and I think it's over a thousand pages.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 15 of 121

                                                                     Page 14

 1      So certainly -- but there was a motion of commercially

 2      sensitive information and certain to the extent that that's

 3      what's being invoked, that is very similar to the test here

 4      in the United States, right, that we have in the rules.           If

 5      somebody says it would be damaging to the Debtors if that

 6      kind of commercial information, which is -- it would be

 7      anti-competitive to have it released.           So I wasn't sure if

 8      there was -- you had any more information you could provide

 9      about that.

10                  MR. HYMAN:   There certainly are different

11      disclosure obligations in connection with Guernsey and in

12      connection with (indiscernible) there are documents that

13      perhaps in the United States we wouldn't expect to be sealed

14      from other creditors, but in Guernsey it's commonplace,

15      including certain information regarding the financials of

16      the company.

17                  So as you look through the declaration, I don't

18      want to take it page by page, but there is information on

19      financials that simply is information that wouldn't have

20      been disclosed in the Guernsey proceeding.           And, you know,

21      what we're trying to do here is effectively recognize that

22      Guernsey proceeding and try to continue to enforce and abide

23      by the rules of that proceeding, without expanding upon the

24      (indiscernible).

25                  THE COURT:   So let me then go at this a slightly

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 16 of 121

                                                                    Page 15

 1      different way, which is to say are the folks who are here

 2      today to be heard, who was and who wasn't a party -- or is

 3      or isn't a party in the Guernsey proceedings, such that they

 4      might have access to the information, or at least have an

 5      ability to seek the information in the Guernsey proceedings?

 6                   MR. HYMAN:   I would venture to say that nobody, to

 7      my knowledge, has information in connection with that

 8      declaration that had been sealed.          But again, that's to my

 9      knowledge.     I don't think that this has been shared with any

10      -- for the most part, with any creditors, except to the

11      extent that it has subsequently become public.

12                   THE COURT:   All right.      So then let me -- again,

13      we might as well just sort of deal with these things as we

14      go forward.     So what is it that you're going to want me to

15      take from the information that you provided to me about the

16      Guernsey proceedings, which by that I mean the proceedings

17      that are identified in the affidavit of Peter Harold Driver

18      in the Royal Court of Guernsey, Ordinary Division In the

19      Matter of BSG Resource Limited, and In the Matter of Part, I

20      guess it's Roman Numeral 21 of the company's Guernsey Law

21      2008 and the affidavit and then all the documents that are

22      attached?     And that's -- and so the numbers contained on

23      those are basically the numbers identified in this affidavit

24      court sheet, which is basically an index.

25                   MR. HYMAN:   Yeah, I think I can make it relatively

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 17 of 121

                                                                    Page 16

 1      easy, Your Honor.    We were submitting that largely so that

 2      you had a reference point back to the declaration, when it

 3      was citing the declaration, necessarily joint administrators

 4      who have been appointed last March do not have all of that

 5      information and don't have the background and history of

 6      some of the activities of the Debtor, and were relying on

 7      that affidavit in making some of the statements.          We are not

 8      seeking to admitting into evidence the Driver affidavit or

 9      any of the documentation attached to the Driver affidavit.

10      To the extent that we were going to do so, we would do that

11      separately with Your Honor and we could have another

12      conversation about it.

13                  THE COURT:   All right.      All right.   So I guess

14      we'll see where that leads us to.         So that's one issue, one

15      of the three that you mentioned.

16                  So then I guess we might as well segue to the

17      request for temporary relief, which is styled as a TRO and

18      address that, and then we can talk about -- see whatever you

19      need to and want to put on the record.

20                  MR. HYMAN:   Thank you, Your Honor.       I hope that

21      you did have an opportunity to read the declaration, which

22      sets forth --

23                  THE COURT:   Yeah, no, I think I --

24                  MR. HYMAN:   -- a little bit of the history.

25                  THE COURT:   -- it's safe to say I've read

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 18 of 121

                                                                     Page 17

 1      everything, but I can't claim to have gotten through the

 2      exhibits --

 3                   MR. HYMAN:   Of course.

 4                   THE COURT:   -- that number some 1,000 pages that

 5      are -- I think I got through the actual affidavit of Peter

 6      Harold Driver, I didn't get through the attachments to it.

 7                   MR. HYMAN:   If you had gotten through the

 8      recitation and the arbitration award, I would have been very

 9      impressed, Your Honor.      We certainly understand.

10                   THE COURT:   I flipped through it, but, again, not

11      in a comprehensive way.

12                   MR. HYMAN:   Yeah.    This is, Your Honor, a

13      relatively simple case, from our perspective,

14      notwithstanding the very complex facts that sit behind it.

15      The Debtors -- or the Debtor, BSG Resources was placed into

16      administration in March, 2018.         For your benefit, Your

17      Honor, if you haven't read them already, copies of the

18      orders directing that administration, were attached as

19      Exhibit A to our verified petition.           The company is a

20      relatively simple company at this point.

21                   We do have attached, as Exhibit -- I believe it's

22      Exhibit B to the verified petition, a relatively simple

23      structure chart which shows majority-owned entities to the

24      extent relevant in connection with the Debtor's capital

25      structure.     Would you like to take a second to flip to that

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 19 of 121

                                                                             Page 18

 1      and we can go through that briefly?

 2                  THE COURT:     I did take a look at that.              Where is

 3      it -- where can I find it in the binder?

 4                  MR. HYMAN:     That's in Tab 5.           And I apologize that

 5      we don't have separate tabs for the exhibits, but it's just

 6      a few pages in.

 7                  THE COURT:     Tab 5 in the first binder.              All right.

 8      Is it in the actual verified -- are you talking about --

 9                  MR. HYMAN:     Oh, yeah, Tab 5 which is the verified

10      petition.     And then we attached a simple structure chart at

11      Exhibit B, which looks like it's --

12                  THE COURT:     So it's a little bit of a ways in?

13                  MR. HYMAN:     Yeah, I apologize.

14                  THE COURT:     No, it's all right.           Got it.

15                  MR. HYMAN:     And we can just look at this in

16      groups, generally.       Let's -- we can start at BSG Resources

17      which is the Debtor in this case.           You'll see that Nysco

18      Management Corporation is its parent and above that sits

19      Balda Foundation.

20                  It is BSG Resources Limited that commenced this

21      Chapter 15.     BSG Resources Limited, today, has very little

22      in the way of operating assets.          If you look to the left-

23      hand side of that chart, you'll see an entity called Octea

24      Limited.

25                  THE COURT:     All right.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                          516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 20 of 121

                                                                   Page 19

 1                  MR. HYMAN:   Octea Limited has a modest diamond

 2      mining activity.    Their operations are located in the

 3      Republic of Sierra Leone.      To this day, Octea Limited does

 4      not have the resources to funnel any money up to BSG

 5      Resources and while there is certainly a review, by the

 6      joint administrators, on how best to monetize that asset, at

 7      the moment it remains in its current state.         The operations

 8      are being managed by its board of directors as well as a

 9      representative -- not a representative, an observer that was

10      designated by the joint administrators.

11                  THE COURT:   All right.

12                  MR. HYMAN:   West African Power Limited was an

13      entity pursuant to which the Debtor was engaged in some

14      trading in energy-related matters in connection with the

15      Federal Public of Nigeria.      You'll note that that is a

16      minority interest, ultimately, in the operating company in

17      Nigeria.    There continues to be, at this time, a dispute

18      with its partner, the majority owner, regarding funding for

19      the operations.    And as we understand it, there is no

20      revenues that are being generated out of that subsidiary.

21                  BSG Resources (Guinea) Limited is where the action

22      seems to be, Your Honor.      So we'll come back to that in just

23      one moment.

24                  BSGR Holdings Cooperative, to the right, is an

25      entity that the joint administrators are still

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 21 of 121

                                                                 Page 20

 1      investigating.    It may have some minority interests of

 2      nominal value, but to the extent that there is no plan to

 3      monetize those assets, to the extent that there is anything

 4      of material value to the estate -- to the estate, so to

 5      speak.

 6                  You'll notice, to the right, we have two dormant

 7      entities that are really irrelevant at that time -- at this

 8      time.

 9                  THE COURT:   All right. So I guess you'll go back

10      to BSG Resources (Guinea) Limited.

11                  MR. HYMAN:   So let's come back to Guinea.    And to

12      the extent that you had an opportunity to go through the

13      declaration in any detail, you probably ferreted out a

14      little bit of the story, so I don't want to provide an

15      exhaustive history of where that stands today.

16                  Let's start with the Debtor's cause of action in

17      connection -- or against Soros and related entities, Willkie

18      Farr's client in this case.       The Debtors believe -- the

19      Debtor believes, and the joint administrators believe that

20      this contingent cause of action is likely the most valuable

21      asset of the Debtor.     It was commenced against George Soros

22      and certain of those affiliates in the Southern District of

23      New York.    The complaint seeks damages in excess of $10

24      million -- $10 billion, the proceeds of which, to the extent

25      realized, could be used to satisfy all the obligations of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 22 of 121

                                                                    Page 21

 1      the Debtor.

 2                  The complaint alleges causes of action in the

 3      nature of tortious interference with contract, fraud,

 4      misrepresentation, defamation, among other things.          Each is

 5      generally in connection with the revocation of the Debtor's

 6      and other mining rights in Guinea.          We have the courtroom

 7      today Michael Lazaroff from Reed Smith, who represents the

 8      Debtor in connection with that action against George Soros

 9      and additional affiliates, to the extent that there are any

10      detailed questions that Your Honor might have with respect

11      to the underlying cause of action.

12                  THE COURT:   All right.

13                  MR. HYMAN:   It was a revocation of these valuable

14      mining rights that was described in Mr. Cohen's declaration

15      that really triggered all of this.          As a result of the

16      revocation by the Republic of Guinea, back in 2004, the

17      Debtors commenced an arbitration proceeding against the

18      Republic of Guinea, with the International Center For

19      Investment Disputes. In connection with that arbitration the

20      Debtor sought restitution of the mining rights, plus certain

21      damages in connection therewith.

22                  The revocation stemmed from a change in power in

23      Guinea, after the Debtor, and certain of its affiliates, had

24      received the mining rights in connection with the valuable -

25      - a valuable lot.    Among the Debtor's affiliates at that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 23 of 121

                                                                     Page 22

 1      time was a joint venture that the Debtor had with Vale S.A.,

 2      Cleary Gottlieb's clients here in the courtroom today.

 3                  The arbitration with Guinea continues, although it

 4      has been held in abeyance in some respects, since I guess it

 5      was late July of last year, as settlement discussions have

 6      continued in some regard.     There has been a non-binding

 7      agreement that had been entered into, effectively a term

 8      sheet, that is not a binding agreement and it continues to

 9      be subject to discussion in a manner in which, perhaps,

10      could monetize this asset or these rights in favor of the

11      Debtor where today they have very little.

12                  In connection with that revocation, Vale commenced

13      an arbitration in the London Court of International

14      Arbitration, also, I believe, it was in 2014.         That

15      arbitration has recently included -- has recently concluded

16      with an award in favor of Vale in access -- in excess of

17      $1.2 billion plus additional pre-award and post-award

18      interests which could very easily bring the total amount of

19      the award in excess of $2 billion.

20                  Since the issuance of the award on April 4th a

21      number of things have happened.       On April 23rd Vale filed a

22      petition for recognition and enforcement of the award in the

23      Southern District of New York.       That is really the reason

24      that we're here today, Your Honor.         They seek entry of a

25      judgment in the amount of the award, plus additional

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 24 of 121

                                                                 Page 23

 1      interests, and costs.     The entry of such a judgment would

 2      perhaps allow Vale to exercise rights and remedies with

 3      respect to its claim, or with respect to its judgment, in

 4      the United States.    The Debtors believe, and joint

 5      administrator believes, that the only true asset in the

 6      United States is its contingent rights in the litigation

 7      claims that it has against George Soros and his affiliates.

 8                  In England, on May 9th, Vale obtained an order to

 9      enforce its award with the English High Court of Justice.

10      The next day, on May 10th, the Debtor filed a timely

11      challenge to the award, similarly, with the High Court in

12      Justice and thereafter, on May 23rd, the Debtor filed an

13      application to set aside the May 9th enforcement order.         We

14      have been advised, by counsel in England, that the effect of

15      that set aside motion is that Vale is now stayed from any

16      enforcement action in England, pending final determination

17      of the application.     It's uncertain as to when that will

18      come to pass.

19                  This, however, would not stop Vale from exercising

20      rights and remedies, perhaps in entering and obtaining the

21      judgment in the United States, absent action in the U.S.

22      And that is the reason, ultimately, for the Chapter 15

23      filing, Your Honor.     The Chapter 15 filing was made

24      yesterday and we sought an expedited hearing on a TRO, Your

25      Honor, because today happens to also be the last day by

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 25 of 121

                                                                 Page 24

 1      which the Debtor has to file a response in connection with

 2      Vale's petition for recognition of the arbitration award in

 3      the United States in order to, perhaps, continue the clock

 4      and create additional proceedings and perhaps have an

 5      opportunity for further review.

 6                  THE COURT:   And that response would be in the case

 7      in the Southern District of New York?

 8                  MR. HYMAN:   That's correct, Your Honor.

 9                  THE COURT:   And what judge has that case?

10                  MS. SCHWEITZER:    Your Honor, it's Judge Broderick.

11                  THE COURT:   Thank you.

12                  MR. HYMAN:   Thank you very much.

13                  THE COURT:   It doesn't really matter, but actually

14      it's just --

15                  MS. SCHWEITZER:    No, just to know.

16                  THE COURT:   -- the kind of detail that helps me

17      remember some of these things, so --

18                  MR. HYMAN:   Yeah, we appreciate that, Your Honor

19      and thank you very much.

20                  So we come here today, Your Honor, to protect what

21      the joint administrators believe is perhaps the best

22      opportunity for these Debtors to reorganize -- or this

23      Debtor to --

24                  THE COURT:   Well, let me just ask, why would the -

25      - this request stay your obligation to file a response in

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 26 of 121

                                                                       Page 25

 1      front of Judge Broderick?      I understand how it would -- is -

 2      - because you think that that case is sort of, at its core,

 3      an effort at collection?

 4                  MR. HYMAN:   It is a difficult standard to

 5      overcome, I believe that we are intending to file, we're

 6      certainly preparing papers and the expectation today is that

 7      we will make a filing at the end of the day.            What we would

 8      like, in terms of a TRO, though, is to be able to submit

 9      something in connection with that action to at least delay

10      further proceedings going forward so that the Debtors could

11      save necessary resources, again, there is very little cash

12      flow here, and perhaps put that off for a period of time

13      while there is some determination that's ultimately made in

14      connection with the underlying arbitration contestation in

15      England.

16                  THE COURT:   Right.    Well, I mean sometime what

17      courts do for something like that is, say, you can do

18      various things in that proceeding, I'm not going to weigh in

19      on that, short of executing on assets, right?            So -- but you

20      anticipate filing that response today, it sounds like?

21                  MR. HYMAN:   It is, Your Honor.         We do.   It's

22      unclear what the reaction is going to be from the court.                We

23      believe that it was going to schedule a subsequent hearing

24      and the court will consider our motion for -- to revisit the

25      matter.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                         516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 27 of 121

                                                                      Page 26

 1                   THE COURT:   What do you mean "the reaction from

 2      court"?     It's probably pursuant to some scheduling order in

 3      that court, right?

 4                   MR. HYMAN:   Yeah, is -- there may be -- I think

 5      that there is a scheduling order in that court.

 6                   MR. BLACKMAN:     Your Honor, Jonathan Blackman.

 7      I've been involved in the arbitration and the subsequent

 8      litigation from the outset, so I think I have the pleasure,

 9      dubious though it may be, of having the greatest exposure to

10      this.

11                   In the U.S. case Judge Broderick has the case.

12      Their answer is due today.         We would have a period of time,

13      I guess until June 18th, to file a reply.            At that point the

14      judge will decide how to proceed, whether to have a hearing,

15      whether to allow further briefing, et cetera.            The important

16      thing is, and I think counsel is conceded it, nothing

17      detrimental to the estate is going to happen today or indeed

18      when we file a reply.        And nothing is going to happen, of

19      consequence, until Judge Broderick actually rules on our

20      application, which is simply an application to have the

21      award recognized here.        It's not an execution attempt, it's

22      not an attachment attempt, it's not an attempt to seize

23      assets --

24                   THE COURT:   Right.     It's another --

25                   MR. BLACKMAN:     -- or anything like that.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 28 of 121

                                                                        Page 27

 1                    THE COURT:   -- it's a step forward, though, in

 2      terms of -- let me back up.         The recognition would be a step

 3      forward but the filing itself is part of a judicial process.

 4                    MR. BLACKMAN:   That's correct.

 5                    THE COURT:   All right.      Thank you.

 6                    MR. HYMAN:   Your Honor --

 7                    THE COURT:   The reason why I mention it is

 8      because, obviously, when there's another proceeding pending

 9      in federal court where there's a briefing deadline today,

10      there's always a concern that a judge like myself would have

11      about sticking my nose in the middle of that, without me

12      having gone to that court with some sort of explanation as

13      to why you're not -- I don't know how the deadlines were

14      set, I assume there's some sort of court order setting the

15      deadlines.

16                    MR. HYMAN:   Your Honor, we didn't -- nobody from

17      the joint administrators or the Debtor have participated in

18      that matter to date.       So anything --

19                    THE COURT:   Well, but if there's a court order and

20      you're -- so I don't know what that means.              I mean, by

21      filing here I don't think there's any ability to say that

22      there's no jurisdiction over in that just up the street,

23      right?      So that would mean that you're in a case that that

24      judge entered a scheduling order for whoever's request, so

25      it is what it is, what it is, right?            So --

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 29 of 121

                                                                    Page 28

 1                  MR. HYMAN:     Okay.     I think there was some concern

 2      on our part that regardless of whether the motion was filed

 3      or not, based on what the response ultimately turns out to

 4      be, that there could be an entry of a judgment at --

 5                  THE COURT:     That -- I'm sorry, there could be

 6      what?

 7                  MR. HYMAN:     That there could be an entry of a

 8      judgment at any time without any further opportunity to

 9      revisit.

10                  THE COURT:     Was there any thought given to filing

11      a motion for a stay in that case?

12                  MR. HYMAN:     It's something that we could consider,

13      but no, we have not done it to date.

14                  THE COURT:     All right.

15                  MR. HYMAN:     Certainly, Your Honor, you know, I had

16      mentioned before that there is no operating revenue that is

17      coming up to this Debtor.          This Debtor is being funded by

18      outside parties to the most part on tenuous terms.          The

19      action -- the Soros action is being funded by an entity

20      called Litigation Solutions Limited, which has agreed to

21      fund certain of the costs and expenses of that litigation.

22      Certainly they would entitled to secured interest, a debt of

23      secured interest in any proceedings arising out of the

24      ultimate judgment.       That funding obligation may be

25      terminated on 30 days' -- on 30 business days' notice.            Of

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 30 of 121

                                                                     Page 29

 1      utmost concern to the Debtors, Your Honor, is that adverse

 2      judgment in connection with the Southern District of New

 3      York recognition proceeding would have, or could have a

 4      detrimental impact on our ability to continue to get funds

 5      through that litigation funding source.

 6                   In the event that there was a termination or a

 7      determination by that funder to discontinue funding the

 8      costs and expenses of that Soros litigation, that would have

 9      a detrimental effect on the Debtor and, presumably, leave

10      the Debtor without an opportunity to continue to pursue what

11      is it's most -- what it believes to be its most valuable

12      asset in these cases.

13                   MS. SCHWEITZER:      Your Honor, if I may?

14                   THE COURT:   Briefly.

15                   MS. SCHWEITZER:      I recognize -- I will allow him

16      to proceed with his entire presentation, and I will try to

17      reserve my comments. Everything he has just said about

18      litigation funding and the contingencies and the effect on

19      the TRO is nowhere in the motion papers or the record.           And

20      we do not have access to those litigation agreements.           So I

21      can address that in my -- when I speak in opposition, but I

22      would ask that we at least be, in our arguments, constrained

23      that the motion forward to the evidence is actually before

24      the Court.

25                   MR. HYMAN:   Okay.     I did, Your Honor.    Certainly

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 31 of 121

                                                                        Page 30

 1      the reference to Litigation Solutions funding is in the

 2      declaration of Malcolm Cohen.

 3                  THE COURT:   So what does that mean, in terms of

 4      you say that there -- this is an asset of the Debtor, but

 5      its a pledged asset.     So who benefits from the lawsuit?

 6                  MR. HYMAN:   The Debtor would certainly benefit

 7      from the lawsuit, above any costs and expenses that had been

 8      funded by litigation funding.        Right?     It may be --

 9                  THE COURT:   What's their security interest?           Is

10      their limited to the amount they funded at --

11                  MR. HYMAN:   It's the commercial --

12                  THE COURT:   -- I mean, they obviously have a

13      profit model, so how do they make their money?           So I'm --

14                  MR. HYMAN:   Presumably it's their commercial --

15      it's a commercial tort claim.        Right?     The proceeds,

16      ultimately, from any settlement or judgment.

17                  THE COURT:   No, no, I understand that.           But I'm

18      trying to figure out the extent of their lien.           So

19      certainly, if they funded you a hundred dollars, they're not

20      simply asking to get back a hundred dollars, because you

21      don't make any money with that.        So certainly their rights

22      are more valuable than that.       So what are their rights as --

23      in terms of the secured interest in the proceeds?

24                  MR. HYMAN:   Yeah, I would have to go back and take

25      a look at that, Your Honor.       I don't know that we have all

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 32 of 121

                                                                        Page 31

 1      of that --

 2                    THE COURT:   Because, I mean --

 3                    MR. HYMAN:   Yep.

 4                    THE COURT:   -- they could say you get five percent

 5      and we get everything else.         I don't know what that is,

 6      because it does raise a question as to whose benefit --

 7      whose asset it really is if it's pledged.              So -- but it

 8      doesn't sound like we have a particular robust record on any

 9      of this, so let's not get bogged down in it.              But that --

10      the extent of the Debtor's interest in that, if you have a

11      litigation funder, certainly is something we'll eventually,

12      I assume, get to.

13                    All right.   So what else would you like to tell

14      me?

15                    MR. HYMAN:   Your Honor, I recognize that we do not

16      have the declarant in the court today.

17                    THE COURT:   Yeah, again, I think I got a call

18      saying can we have the declarant participate by phone, and I

19      think I asked my chambers to say what I usually say, which

20      is sort of caveat emptor.         I don't really know what's going

21      to walk into court and what it means or doesn't mean to have

22      somebody here, you all do.         And so I can't take evidence by

23      phone.      And so I have what I have today.          I certainly have

24      no objection to somebody listening in, but I -- taking

25      evidence by phone is not something we do here, so I guess

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 33 of 121

                                                                       Page 32

 1      that's -- we are where we are for purposes of today.

 2                  MR. HYMAN:   Okay, Your Honor.          From our

 3      perspective, I think that what we would hope to accomplish

 4      today is get a short bridging order to sometime next week or

 5      in the very near future to have a robust hearing on the TRO,

 6      which would take us through a recognition hearing on or

 7      about July 10th, as Your Honor suggested.

 8                  THE COURT:   But what would you want the TRO to

 9      say?

10                  MR. HYMAN:   Your Honor, I think that what we would

11      want the TRO to say is that parties are effectively subject

12      to what otherwise would be the automatic stay for purposes

13      of --

14                  THE COURT:   Well, but let's be --

15                  MR. HYMAN:   -- of that interim period.

16                  THE COURT:   -- more specific, though, because we

17      have the case in SDNY.     Are you asking me to say -- to tell

18      that court it can't proceed and therefore you don't have to

19      file a brief, that's otherwise due today?

20                  MR. HYMAN:   We do intend to file the brief today.

21      So --

22                  THE COURT:   All right.      So you're not asking for

23      that relief.    So what are you asking for in connection with

24      that proceeding?

25                  MR. HYMAN:   We would ask that the proceeding at

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 34 of 121

                                                                      Page 33

 1      that point then stall for some period of time, subject to

 2      our ability to come back to this Court and have a fulsome

 3      hearing, with evidence, on the TRO in an effort to provide

 4      this Court the justification that we can go forward and that

 5      there should be no judgment entered in connection with that

 6      proceeding.    And that Vale should be restricted from

 7      exercising any rights and remedies that it may have.           We

 8      think that is the comfort that we could provide to the

 9      funders, the litigation funders, that could perhaps allow

10      this to continue to --

11                  THE COURT:   So where's the reference to the

12      litigation funders in the papers?         I remember seeing

13      something, but I don't remember it being particularly

14      detailed.

15                  MR. HYMAN:   It's certainly not fulsome, Your

16      Honor, but it was contained in Paragraph 31.

17                  THE COURT:   All right. I guess I was -- I'm a

18      little confused, because I was looking at Paragraph 30 that

19      says, "The (indiscernible) claim is docketed in the district

20      court as BSG Resources Limited vs. Soros.           The Soros claim,

21      including discoveries presently stayed pending the outcome

22      of the ICSID proceeding, and a status conference is

23      scheduled in the district court on July 18th serving the

24      next step in the litigation," which -- so I took from that

25      paragraph a strikingly different understanding of the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 35 of 121

                                                                    Page 34

 1      district court proceeding than what you just told me.          It

 2      would seem to say that there's a briefing schedule and you

 3      think, absent some relief, something could happen and your

 4      rights could be affected tomorrow.

 5                  MR. HYMAN:   I think we're talking about the --

 6      different litigations.     The Soros claim is the Debtor's

 7      claim against George Soros and his affiliates.          The claim

 8      that we were talking about in connection with the briefing

 9      was not the claim, it was Vale's petition to have the

10      arbitration award --

11                  THE COURT:   But what would be --

12                  MR. HYMAN:   -- recognized here.

13                  THE COURT:   -- what else is there to do with the

14      Soros claim, other than to get it enforced here in the U.S.?

15                  MR. HYMAN:   We would -- yeah, the stay would have

16      nothing to do with the Soros claim, the stay -- the Soros

17      claim would continue to be pursued.          That's, again, when the

18      joint administrators see significant value in this estate.

19      It is that pursuit of the Soros claim that is funded by

20      Litigation Solutions.

21                  The concern that we have had is that Litigation

22      Solutions, to the extent that there is some concern about

23      interference with the litigation --

24                  THE COURT:   So what is it that's stayed?

25                  MR. HYMAN:   Oh, I apologize, Your Honor.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 36 of 121

                                                                     Page 35

 1                  THE COURT:   Because it says, "The Soros claim,

 2      including discoveries presently stayed."

 3                  MR. HYMAN:   Yes.

 4                  THE COURT:   So what is it that's stayed?

 5                  MR. HYMAN:   They are at the motion to dismiss

 6      stage in connection with the Soros claim.           The district

 7      court stayed the action pending resolution of the Guinean

 8      arbitration.    The arbitration in the Republic of Guinea has

 9      gotten to the stage where they are involved in settlement

10      discussions.    The settlement conference that's scheduled for

11      the end of July in the Soros claim will be an opportunity to

12      -- for the parties to address, in front of the judge,

13      restarting discovery, to the extent that that's something

14      that is of interest to everybody.

15                  THE COURT:   So what -- where is the term "Soros

16      claim" -- so that's defined, I guess, in Paragraph 28?

17                  MR. HYMAN:   Yes, that -- the Soros claim is what I

18      referred to earlier as the cause of action that was

19      commenced in the Southern District of New York seeking

20      damages in excess of $10 billion.

21                  THE COURT:   All right.      So all there is about the

22      action that you really want the stay of is Paragraph 26

23      saying it's docketed and they're seeking recognition?

24                  MR. HYMAN:   That's correct, Your Honor.

25                  THE COURT:   All right.      So --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 37 of 121

                                                                         Page 36

 1                  MR. HYMAN:   The Soros claim is an asset of the

 2      estate, not a liability.

 3                  THE COURT:   All right.      Right.     All right.    No,

 4      I'm looking at it from district court proceedings, trying to

 5      understand what's where, what relief you're asking for.                 So

 6      when you're describing the briefing schedule that requires

 7      you to file a brief today, and your concern about that case

 8      moving forward, you're talking about the district court

 9      action in Paragraph 26.

10                  MR. HYMAN:   Indeed, Your Honor.

11                  THE COURT:   And so that really would be additional

12      texts, in a perfect would that would be in Paragraph 26,

13      because I don't think I had that information that you just

14      gave me until today, until just today's hearing.

15                  MR. HYMAN:   I'm not sure I follow.

16                  THE COURT:   Meaning, I don't think in the papers

17      it's identified that you have an obligation to file a brief

18      today in that district court proceeding discussed in

19      Paragraph 26, and that that's the proceeding that you want

20      the stay of because you think it could, conceivably, result

21      in the -- entering an order -- entering a judgment of the

22      arbitration?

23                  MR. HYMAN:   Yes.   As you say that, Your Honor, it

24      certainly could have been clearer, but that's correct.

25                  THE COURT:   All right.      What else do you want to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 38 of 121

                                                                    Page 37

 1      tell me?

 2                  MR. HYMAN:   I think that, you know, we believe

 3      that we meet the merits -- we meet the standards for entry

 4      of a temporary restraining order.         I recognize, of course,

 5      that we do need to get additional evidence in, or evidence

 6      in, and allow parties an opportunity to cross examine.

 7                  THE COURT:   Well, that's why I asked, because I

 8      don't think the statements you made here I have any evidence

 9      for.   That's where I'm trying to sort of tether things to

10      various parts of the declaration, because I think I just

11      have the existence of the judgment.          But -- I'm sorry, the

12      existence of the -- of that particular 2019 district court

13      proceeding.    But for irreparable harm the notion would be --

14      explain what the status is of that proceeding such that

15      there's a need for some sort of stay, otherwise irreparable

16      harm would occur.    I think I just had the existence of the

17      proceeding as a matter of evidence, in Paragraph 26.

18                  MR. HYMAN:   I appreciate that, Your Honor.       You

19      know, I think that counsel has acknowledged the time line on

20      -- for Cleary.    I think it's -- I do not have evidence in

21      the declaration of the timing of service and therefore the

22      triggering of the answer period.

23                  THE COURT:   Well, I don't mean service, I mean

24      that there's a -- in your view that there's a pending

25      potential event that could occur in that case that would

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 39 of 121

                                                                   Page 38

 1      result in irreparable harm.

 2                  MR. HYMAN:   That was -- and the date was triggered

 3      off of the service of BSG in Guernsey, and that's the

 4      service that I was referring to.

 5                  THE COURT:   All right.      Anything else that you

 6      would like to tell me about?

 7                  MR. HYMAN:   I would just reserve an opportunity to

 8      respond.

 9                  THE COURT:   All right.

10                  MR. HYMAN:   Thank you.

11                  THE COURT:   Thank you.

12                  Please, counsel.

13                  MS. SCHWEITZER:    Thank you, Your Honor.     For the

14      record, Lisa Schweitzer from Cleary Gottlieb, representing

15      Vale.

16                  I think that the one thing, probably the only

17      thing that we agree on with Debtor's counsel, which has been

18      said today, which is that this seems simple, but it's very

19      complex in fact.

20                  And the joint administrators have filed this

21      Chapter 15 case and they, unsurprisingly, seek to portray it

22      as a plain vanilla recognition proceeding to further valid

23      Guernsey administration proceeding, they've got a joint

24      administrator, they've got all this, and it's just simply

25      not the case this is straightforward.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 40 of 121

                                                                      Page 39

 1                  And if you'll indulge me in walking through a

 2      little of the history, I will try to stay to the facts that

 3      are in front of Your Honor and facts that are not in dispute

 4      and to take the issues in turn.        As I previewed for Your

 5      Honor, Vale thinks that this Chapter 15 is flat out being

 6      brought in bad faith and to further evade the prosecution of

 7      the arbitral award, and to further the Debtor's history of

 8      holding on to assets and secreting assets.            And, as we'll go

 9      into along the way, that there's a lot of reference to the

10      corporations here, there's not a reference to the ultimate

11      owners of the corporation, which is a man named, and I

12      apologize if I get his name wrong, but I believe it's Benny

13      --

14                  MR. BLACKMAN:     Steinmetz.

15                  MS. SCHWEITZER:     -- Steinmetz.       And he is, and his

16      family are the ultimate beneficiaries of the trust that sits

17      on top of the org chart.       That's nowhere in the record, and

18      the corporate ownership disclosures, the 10 percent

19      ownership disclosures actually stop at the foundation level

20      so that is one of many things that this application raises

21      questions about.    To --

22                  THE COURT:   So let me -- I'll certainly let you

23      sort of lay it out, but towards the end what I'd appreciate

24      is your road map for today and further proceedings.            In

25      particular, if they're going to file a brief today in the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 41 of 121

                                                                     Page 40

 1      district court proceeding, and there are other things to do

 2      in the district court proceeding, whether there's some sort

 3      of ability to have kind of an interim agreement where people

 4      can do what they need to do, but they don't -- they allow me

 5      a chance to sort through some things.           But again, I'll give

 6      you a chance to sort of walk through the history.

 7                   MS. SCHWEITZER:   Of course, Your Honor.       Again, I

 8      always promise to try to tell you where I'm going, so I'll

 9      tell you where I'm going, and then I will tell you how I'll

10      get there.

11                   We, first with respect to the recognition hearing

12      itself, as I indicated, we do intend to object to this as a

13      recognized foreign main proceeding. And in furtherance of

14      that we do intend to serve discovery and we don't have to do

15      it in the courtroom today, but we recognize that that

16      discovery will need to be expeditious and according to a

17      tight schedule, or an efficient schedule, such that we can

18      complete that by July 10th.       We would not be inclined to ask

19      for a later hearing because, again, we think these issues

20      should be brought forward, not later.

21                   But with respect to that first issue of putting a

22      marker on the calendar, July 10th or there, you know, as a

23      start to that hearing would be fine.

24                   With respect to the TRO, we share the concerns

25      that Your Honor shares, both in terms of -- and we -- I'll

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 42 of 121

                                                                      Page 41

 1      make the case, rather than rely on the questions you've

 2      thrown out.    But we do share the concerns that the TRO order

 3      simply now said -- I believe he had just misspoken.            I think

 4      he's looking for a TRO pending a preliminary injunction

 5      hearing and then a preliminary injunction under the

 6      application is proposed to extend until the final hearing.

 7      And the papers, the TRO papers just says the application is

 8      granted.    But when you look under that, the relief being

 9      sought is against the stay of -- against execution of assets

10      against the Debtors, you know, a heightened standard.            And

11      then also, a bring forward or a gap fill, people have

12      different names for it, of 362, that you just get,

13      basically, the automatic stay in its entirety today.            So

14      that was the application put before you.            And I believe that

15      that is -- we could go through the order again, but that is

16      what he is asking for.

17                  We do not believe that that TRO should be, at all,

18      applicable to the Vale Southern District proceeding, both

19      because of a failure for them to even making the showings or

20      put in evidence that's relevant.         Second, they don't even

21      argue, in their motion, or application, that that filing

22      deadline today is the irreparable injury that they're

23      concerned about.    In fact, they don't mention today's filing

24      deadline anywhere in any paper that's been submitted before

25      Your Honor.    But more importantly, we don't think that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 43 of 121

                                                                 Page 42

 1      that's consistent with the law on why you get TROs prior to

 2      the recognition of your case, so I'll go through that.

 3                   On the sealing motion --

 4                   THE COURT:   Well, one of the things I'm interested

 5      in, again, we learn these cases as we go.

 6                   MS. SCHWEITZER:    Yeah.

 7                   THE COURT:   I've got -- there's a judge who has a

 8      proceeding up the street and depending on what the schedule

 9      is with that, it is often preferable to try to work out a

10      practical solution if, in fact, people think but haven't

11      memorialized the notion that nothing's going to happen in

12      that case between now and whenever we might get together

13      here to discuss things, that will actually result in any

14      irreparable harm to the Debtor in terms of the seizing of

15      assets.     There may be a way to avoid fighting about that

16      particular point today and so that I can get papers from you

17      all and anybody else who's interested and then consider this

18      on a more fulsome record.

19                   So I'm just trying to think of practical

20      solutions.     I don't think filing a brief, which frankly

21      there's no explanation of what it is that wants to be stayed

22      in connection with that particular case, and certainly

23      filing a brief which clearly has already been drafted,

24      because folks are ready to file it today, it's already 3:15,

25      so I assume it is drafted, doesn't seem to present any --

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 44 of 121

                                                                 Page 43

 1      doesn't seem to be a basis for me granting a TRO where no

 2      one has filed any request to stay those proceedings.         And so

 3      there seems to be an element of tactics to that that I don't

 4      want to get in the middle of.

 5                  But my question is, whether as a practical matter,

 6      whatever the next step are in that litigation, if there is a

 7      way for people to agree and to inform this Court and that

 8      court to say, we've worked out the schedule so that we're --

 9      this is what we're teeing up, and this is where we're teeing

10      it up, and that there won't be any issues that are going to

11      implicate concerns about execution of assets in the

12      meantime, because frankly we weren't ready to get to that

13      part of the program, that may be a practical solution to at

14      least today's problem.     So --

15                  MS. SCHWEITZER:    So, Your Honor, I completely

16      agree with what you said, and just to address that, in part

17      just to make sure the record is clear, is that the original

18      TRO motion is a broad motion for all sorts of stays.         We

19      hear the Debtor's articulate a concern, not in the record,

20      is a filing deadline today or that that proceeding goes

21      beyond today.    They said, I'm going to file today, it's the

22      concerns that go beyond today.

23                  My understanding is a motion is not due today with

24      -- the deadline today is for them to answer the petition for

25      recognition.    I do not purport to be a recognition expert

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 45 of 121

                                                                   Page 44

 1      and I would not impose on you to be, either.

 2                   THE COURT:   But it's the equivalent of an answer.

 3                   MS. SCHWEITZER:     So it's an answer -- they say

 4      they're filing a motion, I reserve all rights --

 5                   THE COURT:   As Judge Bryant said, an answer is the

 6      most useless piece of paper in a litigation.         And while that

 7      --

 8                   MS. SCHWEITZER:     It's --

 9                   THE COURT:   -- may vary somewhat from case to case

10      --

11                   MS. SCHWEITZER:     Yes.

12                   MR. BLACKMAN:     Your Honor, I am a "recognition

13      expert" and arbitration.        The way it works in arbitration,

14      under the Federal Arbitration Act is you start a proceeding

15      by what's called the petition.

16                   THE COURT:   Petition.

17                   MR. BLACKMAN:     The petition is like a complaint,

18      but it's also a brief.       You actually file something which

19      doesn't really recite facts, it gives you the legal

20      arguments.     What they're going to file this afternoon, I

21      assume, is the response to that, which will be a brief

22      setting forth their defenses, under the New York Convention,

23      as to why this award should not be recognized.         You even get

24      a reply, which I mentioned I think due on the 10th, which

25      will be a reply brief.       After that it's up to Judge

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 46 of 121

                                                                        Page 45

 1      Broderick what he wants to do, but the clear thing is he's

 2      not going to do anything before July 10.              He's not going to

 3      enter into any judgments or do anything like that.              He will

 4      have a fully briefed motion, he'll decide what to do with

 5      it.   And if, by some miracle, he were to grant it, we'd be

 6      back before you before the date of execution or anything

 7      like that.      So the short answer is, we're just dealing with

 8      briefing now.      That's the only thing that's happening in the

 9      New York recognition proceeding.

10                    THE COURT:   All right.

11                    MS. SCHWEITZER:    And so on that -- and Debtor's

12      counsel had made references, and again I don't want to

13      litigate collateral issues, they're saying they might be

14      seeking stay, or adjournments, or have other relief being

15      sought there, that's not what we're aware of is the

16      deadline.      That is not something we're asking you to resolve

17      or opine on today.

18                    THE COURT:   Well, I -- so just to cut to the

19      chase, I know we're having an ongoing discussion, but you're

20      trying to do this as official as possible.              I need a record.

21      Right?      So that's why I was spending time trying to anchor

22      various things to various parts of the declaration.              That's

23      the way it works.      And while a TRO -- while irreparable harm

24      is the biggest factor for courts to consider for a TRO, it's

25      not the only factor.       And certainly a preliminary

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 47 of 121

                                                                       Page 46

 1      injunction, which is often combined with a hearing on the

 2      merits, sort of goes through the whole thing and you need a

 3      record to establish various things which may or may not be

 4      relevant to things like bonds and other -- all sorts of

 5      other issues.

 6                   So what I hear articulated -- the motion doesn't

 7      articulate much.     Usually when people come in they tell me,

 8      we have this asset, this is the -- so Alitalia came in and

 9      said, we have planes, and they fly through JFK, and if we

10      don't have some interim relief there's a possibility

11      somebody may self-help, notwithstanding our Italian

12      proceedings and try to seize those planes.          That's sort of a

13      very straightforward thing, and I just mentioned sort of the

14      level set.

15                             Here, I understand the asset is this

16      litigation right, this Soros claim.          The Soros claim

17      proceedings, which are, I guess, 2017 District Court action,

18      is essentially stayed, and there's some details about that.

19                   The other thing relating to that -- well, not

20      relating to that -- separate from that is that you've got

21      this arbitration.     This is the $1.2 billion.       This, I guess,

22      is a concern that this will go forward and mature during the

23      course of the Chapter 15, absent some release.          That's what

24      I understand is really the request that's being made is to

25      say we don’t want that to happen.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 48 of 121

                                                                       Page 47

 1                  I don't have a lot on the record here other than

 2      the existence of this 2019 District Court action.             But what

 3      people seem to be telling me, and it doesn't seem to be

 4      disputed, which sort of fills in the picture for both sides,

 5      is what the briefing schedule is for that.             And that doesn't

 6      seem to be anything where there's any peril to anyone

 7      between now and July 10th.

 8                  I suppose the first peril could be July 11th at

 9      12:01 AM, if Judge Broderick was sitting in his chambers and

10      thought that that would be the first thing he wanted to get

11      off his to do list on that particular day.             Procedurally,

12      that is something he could do.        But that does -- since today

13      is June 4th, that does give us some time to figure out which

14      end is up for pieces of the Chapter 15.             And if everybody

15      understands that that's how it's going to work and we sort

16      of address than on the record, that may be something that

17      allows us to conduct other briefing and figure out what, if

18      any, relief would be appropriate between now and any date of

19      recognition.

20                  MR. HYMAN:   I was going to say, Your Honor, that

21      you've really cut to the chase.        And I think that you really

22      do understand what the concern of this Chapter 15 Debtor is.

23      It's really the adverse consequences from the entry of an

24      award acknowledging the arbitration award in the U.K.

25                  THE COURT:   But I think everyone agrees that such

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 49 of 121

                                                                 Page 48

 1      an award would not take place before -- until after the

 2      replies filed.    And so, there's no intent, and I haven't

 3      heard any, to do something out of regular order where Vale

 4      would say, well, we're not going to file a reply, we'll file

 5      a letter.    As soon you file your thing saying, Judge, we

 6      don't need a reply, we unilaterally win.

 7                  So, essentially, I'll take the representations in

 8      front of me to mean that there is no potential for any entry

 9      of a judgment recognizing the arbitration award before the

10      briefing is completed on July 10th, and therefore, we can

11      all at least not worry about that issue for purposes of

12      today's proceeding.

13                  MR. HYMAN:   I think, Your Honor, if we could get

14      that representation from Cleary Gottlieb, that would --

15                  THE COURT:   I think I did, but --

16                  MR. HYMAN:   -- that would go --

17                  THE COURT:   -- but --

18                  MR. HYMAN:   -- that would a long --

19                  THE COURT:   -- but --

20                  MR. HYMAN:   -- that would go a long way to allay

21      our concerns.

22                  THE COURT:   I think I just did, but --

23                  MR. BLACKMAN:   Yeah, just to make it clear -- and

24      I may have gotten my dates a little middle -- our reply

25      brief would be due on June 18th.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 50 of 121

                                                                         Page 49

 1                  THE COURT:     June 18th.        All right, so that's a

 2      different date.    Okay.

 3                  MR. BLACKMAN:        And the Soros case, just again so

 4      the record is clear, has been stayed for a year.               The next

 5      hearing on that is July 18.            So, in between that, you're

 6      going to have our hearing --

 7                  THE COURT:     Right.

 8                  MR. BLACKMAN:        -- on July 10th.     And --

 9                  MS. SCHWEITZER:        No.

10                  MR. BLACKMAN:        No --

11                  MS. SCHWEITZER:        Well, the June 18th --

12                  THE COURT:     No.     So, June 18th --

13                  MR. BLACKMAN:        No.     In between June 18 and July --

14      there are two separate proceedings.

15                  THE COURT:     So, that means that there's two weeks.

16                  MS. SCHWEITZER:        So --

17                  THE COURT:     That changes the calculus.          I'm trying

18      -- so here's what I'm trying to do.             And I may ask folks to

19      work backwards on this rather than think about...               I mean, I

20      have a fairly sketchy record.             So, but rather than correct

21      litigation mischief for people, regardless of whether you

22      win or lose, my thought would be to try to work out a

23      schedule here to deal with any requests for injunctive

24      relief after today, with an understanding that perhaps

25      you're going to -- you could memorialize with this Court and

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 51 of 121

                                                                       Page 50

 1      with the District Court that you're not asking for any entry

 2      of a judgment,    recognize the arbitration award before X

 3      date, so we could essentially deal with our briefing.

 4                  I'm not going to ask you for that date now.           I'll

 5      give you a few minutes to chat and see what you can live

 6      with; chat with clients, chat with each other.             I don't want

 7      to do anything that's going to add another litigation issue

 8      to address.    And June 18th is a little --

 9                  MS. SCHWEITZER:    I'm sorry.

10                  THE COURT:   That's all right.          The reason why I

11      mentioned it's June 18th, which is two weeks from now, I'm

12      around next week.    I'm supposed to be camping on an island

13      in Lake George on the week of June 17th.

14                  MR. HYMAN:   Oh, we're jealous.

15                  THE COURT:   That has not meant in the past that

16      I'm unreachable for business.

17

18                  MR. HYMAN:   No, that's all right --

19                  THE COURT:   So, what I'd like to do is give you a

20      few moments in a little bit to talk about scheduling and

21      maybe you have a way to handle it.          There are times when

22      essentially folks can give away ice in the winter and say,

23      we're fine, we don't think anything's going to happen by

24      this date but we're happy to put it on the record and let

25      everybody sort of tee up the issues that need to be teed up.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 52 of 121

                                                                        Page 51

 1                   MS. SCHWEITZER:      I heard everything you said.         But

 2      because I'm a mom, I actually can like talk with -- you

 3      know, and listen and --

 4                   THE COURT:   That means you probably could throw in

 5      a few more participants.

 6                   MS. SCHWEITZER:      There you go.      I think someone

 7      was talking behind me that -- I have a proposal, if I may.

 8                   THE COURT:   Sure.     All right.

 9                   MS. SCHWEITZER:      So, as I understand it -- and I

10      just want the record to be clear because people are saying

11      different things -- is that today the deadline is this

12      response to the petition.

13                   THE COURT:   Right.

14                   MS. SCHWEITZER:      And     Debtors' counsel is

15      representing they are filing --

16                   THE COURT:   Right.

17                   MS. SCHWEITZER:      -- a response --

18                   THE COURT:   Yes.

19                   MS. SCHWEITZER:      -- to the petition; nothing

20      different.     Our reply is due --

21                   MR. BLACKMAN:     June 18th.

22                   MS. SCHWEITZER:      -- June 18th.      And we would

23      propose that if they will file their response today, we will

24      file our reply on June 18th.            And assuming we are proceeding

25      with that schedule and everyone's in agreement with that, we

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 53 of 121

                                                                     Page 52

 1      would be prepared to ask -- or to tell that court, ask that

 2      court -- however we phrase it -- that they don't issue a

 3      ruling judgment --

 4                    THE COURT:   Right.

 5                    MS. SCHWEITZER:     -- before July 10th or 11th.

 6                    THE COURT:   All right.

 7                    MS. SCHWEITZER:     Right?    So, if that would work.

 8      And then if it's not that and there needs to be preliminary

 9      relief, we are prepared to do so, but we would want

10      discovery on these different points that -- you know, these

11      arguments we're hearing about agreements and all these other

12      things.

13                    MR. HYMAN:   We understand that, Your Honor.       I

14      think that we're just trying to confirm with our arbitration

15      expert, who's not in the courtroom today, that we're talking

16      about the right things and the paper is going to be filed

17      today.      I don't know that it's called an answer or a

18      response.

19                    MR. BLACKMAN:     It's called -- it's an "answer"

20      but because, as I said, under the Arbitration Act, a

21      petition to confirm is treated like a motion, it's

22      essentially an opposition brief.

23                    THE COURT:   Right.

24                    MR. BLACKMAN:     It'll set forth -- there are legal

25      grounds and factual grounds opposing the recognition of the

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 54 of 121

                                                                        Page 53

 1      award, and we will reply on the 18th with why their grounds

 2      don't work, et cetera, and the judge will then decide.              And

 3      the only wrinkle in that is that we just, I think, agreed

 4      that we will tell the judge, don't do that --

 5                  THE COURT:   Please don't do that.        Yeah.

 6                  MR. BLACKMAN:     -- don't rule on that until you've

 7      heard us on the 10th of July.

 8                  THE COURT:   Right.

 9                  MR. BLACKMAN:     And that's simple and

10      straightforward.

11                  THE COURT:   Right.    And right, we're trying to be

12      solicitous of different court processes without adding that

13      to our list of litigation items to duke it out.           Right.

14                  MR. HYMAN:   Your Honor, I think that would save a

15      lot of cost and expense for both parties.           Resources are

16      precious for us.    So, that seems to be a solution that would

17      work.

18                  MS. SCHWEITZER:     Okay.    And just so we're clear,

19      because we like solutions, is that we understand then there

20      is no request for pre-recognition injunctive relief at all.

21      That motion is withdrawn.

22                  MR. HYMAN:   I think this --

23                  MS. SCHWEITZER:     Or that's resolved.      Yes.

24                  MR. HYMAN:   This solution resolves that and --

25                  MS. SCHWEITZER:     Okay.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 55 of 121

                                                                            Page 54

 1                    MR. HYMAN:     -- again, I think it saves significant

 2      cost and expense.

 3                    MS. SCHWEITZER:      Okay.

 4                    MR. HYMAN:     -- and perhaps save a trip to the

 5      United States for one of our joint administrators.

 6                    MS. SCHWEITZER:      Okay.     It's a lovely time to be

 7      in the U.S.      So, well done.       We can agree on things.

 8                    THE COURT:     Well, thank you.           I appreciate that.

 9      Again, because regardless of how people fare if I

10      (indiscernible) as a matter of a litigation matter, it could

11      very easily result in collateral litigation, more time, more

12      expense, more briefing.         And I'm trying to avoid that.           If

13      in fact -- which is likely the case -- that Judge Broderick

14      probably has a very long list of things to do, and while

15      he'll turn to it quickly, that the odds of him dealing with

16      it between June 19th and July 10th are probably relatively

17      small.      So, all right.     And then that way, we can move on.

18                    So, all right.      So, we can return in a few minutes

19      to talking about scheduling and discovery, but I know you

20      were sort of talking bigger picture.

21                    MS. SCHWEITZER:      Right.

22                    THE COURT:     And I don't think you had finished

23      that.    So, let --

24                    MS. SCHWEITZER:      No, it's --

25                    THE COURT:     Why don't you do that?

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 56 of 121

                                                                           Page 55

 1                  MS. SCHWEITZER:      It's perfect and it's a perfect

 2      transition.     So, I will.     In my -- we want at the end -- we

 3      can cross off TROs and PI points, which is nice -- and then

 4      I would take -- I do want to give you our side of the color

 5      of the larger proceedings so you understand what's going to

 6      be contested.

 7                  I will start by saying a couple of words and

 8      getting to the sealing question right away, because I think

 9      that is a gating issue.       So, as the Debtors have told you, I

10      don't know what is in Binder Number 2.              I guess they'd given

11      you this Driver affidavit.

12                  THE COURT:   Yes.

13                  MS. SCHWEITZER:      That's nice.        That's one.    And

14      so, that -- our understanding is when the administration

15      proceeding was opened in Guernsey, there was one affidavit

16      filed, and it is the Driver affidavit.              It is not one of 10

17      affidavits to support that application.              It's not, you know,

18      partially under seal.     It was filed under seal and it was

19      never unsealed in any way.        And I don't think it's a

20      question for today and I don't purport to be a Guernsey

21      counsel.    My understanding is it's not the practice with

22      every single case, everything 100 percent is filed under

23      seal, but that's probably a question for another day.                But

24      it goes to this isn't just like there is a European law that

25      requires everything to be under seal.           That's not the world

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 57 of 121

                                                                      Page 56

 1      we're living in.

 2                   So, regardless, the Guernsey proceeding was

 3      commenced.     And I'll go through the rest of that proceeding,

 4      with the lack of activity in that proceeding, a little bit

 5      after this.     But the Driver affidavit was sealed.         Then they

 6      filed in this court their motion to maintain it under seal

 7      under Section 107.        And notwithstanding Debtors' counsel

 8      saying, well, it's not really all confidential, probably

 9      some of this can be unsealed, the order that they present

10      for the Court to consider is to have the entirety of the

11      document sealed for the entirety -- it shall remain under

12      seal until the conclusion of this case.

13                   And there's a couple issues with that, is number

14      one, as Your Honor noted, they haven't made any showing with

15      regard to commercial sensitivity.            I believe that the

16      application itself --

17                   THE COURT:     Well, I also know that I've been

18      pointed to the authority and basis upon which it was sealed

19      in Guernsey, right?        So, it's one thing to say -- and I've

20      had cases where folks have come in and somebody's made the

21      following representation, everyone said, yeah, that's right

22      -- under the rules of that court, these are sealed

23      proceedings and we cannot -- we all agree we cannot submit

24      these documents without seeking some sort of relief from

25      that court.

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 58 of 121

                                                                     Page 57

 1                  Now, usually what those are are court filings and

 2      proceedings in that court.     So, if somebody wants a

 3      transcript, they aren't necessarily underlying documents.

 4      And so, that's where this also seems to be different.          I'm

 5      not -- even if you had a rule about these proceedings are

 6      under seal, I don't think -- this is not a transcript of

 7      those proceedings.    These are things relating to the Debtor,

 8      which again, if you -- I don’t want a bootstrapping problem

 9      where somebody said, we're asking to seal it in Guernsey, we

10      have a fairly low threshold under the law in Guernsey, and

11      they say, okay, fine, we don't care one way or the other,

12      and then have to come to the United States and say, by the

13      way, they sealed it in Guernsey at our request.         It

14      therefore should be sealed here.        That doesn't seem right.

15                  So, as you said, I think the rule -- there are

16      times when there are rules in Europe about what can be made

17      public in what can't be made public.         But I usually am given

18      a justification and an explanation that's sufficiently

19      detailed.    And oftentimes I can tell that it's not a problem

20      because everybody who's fighting will stand up and say, yes,

21      we agree that's a problem and we're taking steps to get that

22      released.

23                  The other thing is, when I've had that happen it's

24      been proceedings that are relevant, but they aren't the

25      case.   And so, that's -- so if this is being asked to

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 59 of 121

                                                                          Page 58

 1      recognize something and I don't really know -- and nobody

 2      else can sort of see it; it's sort of hidden away in a box

 3      and you're only showing me by opening it a little, the

 4      thousand pages, and nobody else can see it, that's another

 5      problem.      And in the case that I've had where there's been

 6      matters that have been sealed, you've had parties who had

 7      some idea of what was going on or what the result was.

 8      Again, it was really court proceedings.

 9                    So, I haven't really had sufficient justification

10      to really do much of anything with this for purposes of

11      today.      I've gotten it sealed somewhere else, so it should

12      be sealed here.      It's commercially sensitive.            That's a

13      thousand pages.      It's a lot of things.

14                    And so, in the U.S., obviously, there's a policy.

15      It's an important policy of having open court proceedings

16      where possible, and that's an important value.                Putting

17      aside that, we have to have proceedings where folks have a

18      meaningful opportunity to participate.                And if they don't

19      have something that prevents them from having that

20      opportunity, that's a whole other problem.                So, what I have

21      today is sort of kind of a Post-it note kind of attached to

22      this without much behind it.

23                    MR. HYMAN:   Yeah.    No, I appreciate that, Your

24      Honor, and I appreciate all your comments.                Just as a

25      reminder, we do have Mr. Dingle on the phone to the extent

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                         516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 60 of 121

                                                                        Page 59

 1      that would be of any value.       But --

 2                  THE COURT:   He's on the phone to listen.           He's not

 3      -- again, I don't hear argument on the phone, and people

 4      can't appear as a witness on the phone.              And so, that's

 5      nice, but it doesn't solve my problem.              He can take it all

 6      in and we can -- when we address this again, which I suspect

 7      we will -- people are going to need to be here and we're

 8      going to need a much more fulsome explanation --

 9                  MR. HYMAN:   Yeah, I appreciate --

10                  THE COURT:   -- for a variety of reasons that I've

11      just laid out.

12                  MR. HYMAN:   I appreciate that, Your Honor.           And I

13      imagine that when we come back to court on July 10th,

14      there's going to be significant disclosure and --

15                  THE COURT:   I --

16                  MR. HYMAN:   -- significant discovery and --

17                  THE COURT:   Well, how can we actually have a

18      proceeding?    I mean, if you want to have -- sort of jumping

19      the gun here, but there's talk about discovery.              I don't

20      know how we don't have to deal with this first.              And then

21      we're talking about a hearing on the merits.              I don't know

22      how we don't have to do with this first.              And by here, I'm

23      gesturing to the 1,000 pages that are the exhibits to the

24      affidavit filed in Guernsey, which is all under seal.

25                  And also, I mean, I just think that is -- we're

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 61 of 121

                                                                     Page 60

 1      going to have to deal with that soon.           So, I think we're

 2      going to have to have a conversation next week about what to

 3      do with this, and people can -- we'll get to the details of

 4      what that looks like.     But we have to figure out what to do

 5      with this and what's the appropriate way to handle it.

 6                  MR. HYMAN:   Got it.

 7                  THE COURT:   And there also may be ways in the

 8      meantime that -- I don't know if there are ways to get this

 9      addressed where folks can look at documents, even if they

10      aren't filed publicly.       So, I don't know the feasibility or

11      not of that in the context of this.

12                  And again, I don't even know if I have the --

13      remind me if I have the sealing order from the Guernsey

14      proceeding.

15                  MR. HYMAN:   It's actually in the administrative

16      order itself.

17                  THE COURT:   All right.      Where is that?

18                  MR. HYMAN:   So, that would be...

19                  MR. HITCHINGS:     (indiscernible)

20                  THE COURT:   Sorry, counsel.        I didn't mean to sort

21      of --

22                  MR. HYMAN:   Yeah, it was Exhibit --

23                  MS. SCHWEITZER:     (indiscernible)

24                  MR. HYMAN:   It was Exhibit A to the verified

25      petition, again, Your Honor.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 62 of 121

                                                                      Page 61

 1                  THE COURT:   All right.      So, Tab 5?     Is that right?

 2                  MR. HYMAN:   That was Tab 5, correct?

 3                  THE COURT:   All right.      And what Exhibit?

 4                  MR. HYMAN:   Exhibit A.      I'm just trying to find

 5      the page.

 6                  THE COURT:   All right.      So, it's the pages right

 7      after the actual pleading itself?

 8                  MR. HYMAN:   Yes, again, and I apologize for not

 9      having separate tabs on those pages.

10                  THE COURT:   Right.    So, where -- what's the

11      language?

12                  MR. HYMAN:   It's in the second order and it's the

13      first paragraph.    The hearing on this matter be in-camera

14      and the court file be sealed.

15                  THE COURT:   All right.      Well, that's not much more

16      illuminating than --

17                  MR. HYMAN:   And --

18                  MS. SCHWEITZER:    And you'll notice the evidence

19      from above it appears to be the affidavit of Mr. Driver.

20      So, we don't have the basis for sealing.            And to further

21      that -- because I completely agree with everything you said,

22      so I'm not going to double argue it -- but if you look at

23      the exhibit attached to the motion to seal, there's

24      correspondence with Mr. Dingle --

25                  THE COURT:   Right.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 63 of 121

                                                                   Page 62

 1                   MS. SCHWEITZER:      -- and the court where he says,

 2      oh, I know this is confidential, so I'm going to just file

 3      it under seal, or I'm going to seek to file it under seal,

 4      and it's like, okay.      But he doesn't make any effort to get

 5      permission to not file it under seal.

 6                   THE COURT:   Yeah.     No, I do recall it's a bit of

 7      leading the witness.      So, yeah.     So, we're going to have to

 8      deal with this.     So, while we dealt with the TRO issue and

 9      so we don't need a quick hearing on this, I think we're

10      going to need a quick hearing on this particular issue.

11                   And so, the 10th seems too soon and

12      (indiscernible) busy day here.         So, I'm looking at maybe the

13      13th, which is also the (indiscernible).

14              (Court confers with Clerk)

15                   MS. SCHWEITZER:      So, Your Honor, the 13th is fine

16      for us.     I assume from the things I'm hearing you say is

17      that there would be a need for live evidence or an

18      evidentiary record for that.

19                   THE COURT:   Yeah, well what I'd like to do is I'd

20      like to get a supplemental filing to justify the sealing.            I

21      really -- again, all I understand is that it was sealed in

22      Guernsey and the order doesn't really tell me much more than

23      that.     And I don't -- and then the only other thing I have,

24      it says confidential business information, but then it's not

25      tied to the thousand pages, or more than a thousand pages,

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 64 of 121

                                                                        Page 63

 1      that I have.      And obviously, here in the U.S., we are in the

 2      business of redacting things where they're appropriate to be

 3      redacted.

 4                    So, again, I can't tell if the request was made in

 5      Guernsey and the Court in Guernsey said, okay, we're happy

 6      to do that, and then you went back and said, well, we want

 7      to do the same thing in the U.S. and they probably said, we

 8      don't care, it's not really our problem.              If this is a

 9      currency court-imitated sealing requirement, and if so, is

10      there a way to address that and get these things unsealed?

11      What is it that we're -- when we get down to the brass

12      tacks, what is it that shouldn't be part of a public record?

13                    MR. HYMAN:   Your Honor, I appreciate your comments

14      again.      And I think what we'll do is we'll endeavor to spend

15      some more time on this when we've got some more time and we

16      haven't been trying to get these papers filed, to better

17      understand the confidential nature to the extent -- and to

18      the extent that we can disclose certain portions of this, we

19      will reach out to Cleary and see if we can get this resolved

20      in the interim, perhaps avoid a court hearing.              But if not,

21      you know, we're happy to come back with a more narrow list

22      of --

23                    THE COURT:   So, how long --

24                    MR. HYMAN:   -- of requests.

25                    THE COURT:   -- do you want to have to file a

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 65 of 121

                                                                      Page 64

 1      supplement to your -- I'm going to essentially adjourn the

 2      motion to seal, right?     And so, when do you want to file a

 3      supplemental pleading on that?        I'm thinking the 7th,

 4      Friday.

 5                  MR. HYMAN:   Sure, Your Honor.

 6                  THE COURT:   All right.      So, let's do that.    And

 7      then why don't you do that by noon.          And then how long do

 8      you want to respond?

 9                  MS. SCHWEITZER:      Could we -- 5:00 on the 11th?

10      Does that give you enough time to look at the paper?

11                  THE COURT:   Yeah.     No, that's fine.    I was going

12      to say noon on the 12th.

13                  MS. SCHWEITZER:      We are happy to take that.     We

14      didn't want to impose on you.

15                  THE COURT:   I'm in hearings for all the morning on

16      the 12th, so that's fine.

17                  MS. SCHWEITZER:      We appreciate that, Your Honor.

18                  THE COURT:   And so, then we'll have a discussion

19      on the 13th.    I think we just scheduled something for...

20            (Court confers with Clerk)

21                  THE COURT:   I just scheduled something for that

22      afternoon, and I'll blame it on being a parent.          So, as you

23      mentioned --

24                  MS. SCHWEITZER:        There you go.

25                  THE COURT:   -- the (indiscernible) element and the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 66 of 121

                                                                        Page 65

 1      other aspect, which is I can't remember what I just

 2      scheduled, and I want to find out what it is.            But we'll

 3      schedule it sometime that afternoon and we'll figure out

 4      what time --

 5                  MS. SCHWEITZER:      Okay.

 6                  THE COURT:   -- in a minute, once I figure out what

 7      that is.

 8                  MR. HYMAN:   Your Honor --

 9                  THE COURT:   So, that's how we'll deal with

10      sealing, rather than spinning our wheels today on an

11      incomplete record.

12                  MR. HYMAN:   Your Honor, can I just make one

13      request in that we have until the end of the day on Friday

14      to file our response rather than noon?

15                  THE COURT:   I need to read it.         I mean...   So, I

16      think, actually, what I was thinking about is whether -- if

17      we need to deal with the TRO, which by their nature expire

18      after 10 days, whether we need another TRO hearing.             So, I

19      think I had preemptively blocked out the afternoon of the

20      13th.   So, you can --

21                  MS. SCHWEITZER:      Oh, you did it for us.

22                  THE COURT:   Yeah.     So, it was free to you all.

23      So, let's say 3:00 on the 13th.          Actually, let's make it

24      2:30, just in terms of we don't know how long it may go.

25      So, 2:30 on the 13th.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 67 of 121

                                                                         Page 66

 1                    Today is the 4th.     That gives you a couple of

 2      days.     I know it's not perfect, but again, they need a

 3      chance to reply, I need a chance to read everything and get

 4      ready, and I have a lot of stuff going on next week.               I have

 5      knockdown drag out fights on Monday, on Wednesday, on

 6      Thursday.      So, I need some time.       So --

 7                    MR. HYMAN:   No problem, Your Honor.          We'll get it

 8      done by noon.

 9                    THE COURT:   All right.      So, all right.      So, I

10      think -- is there anything else on sealing?

11                    MS. SCHWEITZER:     There's one bootstrapping issue

12      on sealing, which is the declaration of Michael Cohen -- oh,

13      I'm sorry, Malcom Cohen.

14                    THE COURT:   Right.

15                    MS. SCHWEITZER:     I apologize.        In Paragraph 7, you

16      know, he gives the standard on the joint administrator in

17      Paragraph 6, so it's my personal knowledge and all these

18      other things.      And then he says, in particular, I have

19      relied upon the affidavit of Mr. Driver in support of -- you

20      know, what we'll just call the Driver affidavit, which was

21      submitted to the Court under seal in support of their

22      things.      And certain things are sensitive, but he refers, in

23      this declaration, to the Driver affidavit, and in some

24      places specifies it.       But I don't know what I don't know,

25      right?      I don't know what's his personal knowledge.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 68 of 121

                                                                      Page 67

 1                   And when he's saying, I relied on this Driver

 2      affidavit and it's sealed, I guess at a minimum I would ask

 3      that to the extent that they intend to offer this as

 4      evidence, that they indicate where things are not personal

 5      knowledge or they strike it, or I --

 6                   THE COURT:    Well, they -- so, I think one of the

 7      things that -- the prism under which sealing has to be

 8      looked at is right.       There is a burden for purposes of

 9      recognition.     And folks have to be able to satisfy that

10      burden and presumably do so with information that's on the

11      public record and can be subject to cross-examination and

12      review.

13                   So, I agree that that's relevant.         And so, I

14      haven't gone through -- although it did occur to me -- how

15      the information set forth in this declaration of Malcolm

16      Cohen can be public and various things -- the things that

17      here can't be.     And I don't know where the dividing line is.

18      And I know that the details in trying to figure that out can

19      often be really hard to figure out.            So, I think we really

20      have to think about what the principles are that is the

21      basis for sealing these things and then work it out.

22                   So, the other thing I will say is to the extent

23      that folks think it would be helpful to have a conversation

24      later in the week to talk about this, I'd be happy to do

25      that.     We can get folks on the phone to work through some of

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 69 of 121

                                                                    Page 68

 1      these issues.     Because what I don't -- what wouldn't be

 2      helpful is if people stand in ceremony, file their briefs,

 3      and then we find ourselves in another slightly more advanced

 4      version of the same conversation on the 13th, because it's

 5      just going to be a recurring problem.

 6                  So, it may be that it would be helpful to have a

 7      discussion.     I'm at the Second Circuit Judicial Conference

 8      tomorrow through Friday.      But I certainly could make time if

 9      it would be helpful.     What I would ask is if you want to

10      have a conversation, just give me a couple of options and

11      I'll pick one to have a discussion.          It might be helpful,

12      rather than sort of saying, well, we're just going to

13      litigate it.     I mean, you may end up litigating aspects of

14      it, but I think everybody understands that for this case to

15      move forward, we've got to figure this out sooner rather

16      than later.

17                  MR. HYMAN:   Your Honor, we agree with that.       And

18      again, we weren't really trying to hide the ball.          What we

19      were trying to do is get papers filed and prepared in an

20      expeditious manner, recognizing the fact that there was the

21      ceiling order in Guernsey.

22                  THE COURT:   All right.

23                  MR. HYMAN:   We will go through it very carefully

24      and we will examine to the extent that there is some real

25      sensitive information.     And we'll be back, and we'll be

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 70 of 121

                                                                      Page 69

 1      addressing that in our papers.

 2                  MS. SCHWEITZER:     Right.     And Your Honor doesn't

 3      have to rule on this today, but I think it's going to be

 4      this week or next week, or whenever this hits the hay.               But

 5      if, in fact, the Debtors are pushing for sealing and it were

 6      to be granted, then we would want to know how that ties into

 7      Mr. Cohen's statements, right, I sealed this under the

 8      representation that it's implicit in there.            So, I don't

 9      think we have to make a final decision here --

10                  THE COURT:    No, no --

11                  MS. SCHWEITZER:     -- but I don’t want to forget

12      that.

13                  THE COURT:    -- there's a sword shield problem.

14      Yeah, I understand.      So, if we did have a chat about it, I

15      would think Friday might be too late.            So, I would think it

16      would probably have to happen Thursday, right?            We don’t

17      want to -- if you -- once you file something on Friday, you

18      filed something on Friday.       So, I would think Thursday or

19      even Wednesday would be the time for having a discussion.

20                  MR. HYMAN:    We will probably need until Thursday.

21      The folks in Guernsey in England are quite a few hours ahead

22      of us, and we've probably lost them for the day.            So, we'll

23      reengage with them --

24                  THE COURT:    All right.

25                  MR. HYMAN:    -- first thing tomorrow morning and

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 71 of 121

                                                                     Page 70

 1      try to --

 2                  THE COURT:   And if I have a particular --

 3                  MR. HYMAN:   -- be as productive as possible on

 4      this issue.

 5                  THE COURT:   -- window on Thursday, my chambers

 6      might reach out to let you know what that is, just to make

 7      life easier.     I know there's actually an International

 8      Insolvency Panel at the Second Circuit Judicial Conference.

 9      And I would like to attend that.         It would be ironic to miss

10      that panel for this case.        So --

11                  MS. SCHWEITZER:      It's like phone a friend.

12                  THE COURT:   Yes.     So, again, if I have a

13      particularly good window, I might -- I'll circulate that in

14      advance to make --

15                  MS. SCHWEITZER:      Okay.   We --

16                  THE COURT:   -- like a little bit easier for you

17      all.

18                  MS. SCHWEITZER:      We will find someone on our team

19      to be available.     Obviously, we greatly appreciate Your

20      Honor's offer.     I think the ball is in the Debtors' court to

21      introduce something for us to talk about.

22                  THE COURT:   Right.

23                  MS. SCHWEITZER:      But we're always happy to find

24      prospective solutions.

25                  THE COURT:   Yeah.     What I would imagine -- the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 72 of 121

                                                                 Page 71

 1      only way that call makes sense is for the Debtors to get a

 2      bunch of information and to refine their position, and then

 3      call you and say we haven't' filed our papers yet, but I can

 4      tell you the following things to advance the ball, A, B, C,

 5      D.   And then you have a conversation and say, in light of

 6      that and in the interest of efficiency, it would be very

 7      helpful to have a discussion to try to remove some issues

 8      from the litigation plate.

 9                  So, if we have a discussion with the Court -- but

10      yeah, they would have to -- I'm not suggesting that people

11      leave here today, not talk to one another, and we just have

12      sort of a random call later this week, that's probably not

13      going to help things.

14                  MR. HYMAN:   Yeah.

15                  THE COURT:   So, again, I would suggest that

16      Debtors figure some things out and then reach out to

17      counsel, and with the idea of trying to advance the ball

18      forward so the case can actually be meaningfully litigated.

19      And then if there is some particular issue that you think

20      would be useful to talk about in advance, we can do that.

21      And there might not be.     There might be, hey, we figured out

22      a few things, we've narrowed some issues, but we still have

23      some other issues and we're just going to brief them, and

24      we'll talk about it on the 13th.

25                  All right.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 73 of 121

                                                                           Page 72

 1                  MS. SCHWEITZER:      Great.   So, I think -- I'm very

 2      mindful of the time.     We have gone for a while and I know

 3      you've accommodated us today.        I would like a couple minutes

 4      just to give you --

 5                  THE COURT:   Sure.

 6                  MS. SCHWEITZER:      -- some of our overarching

 7      concerns or color, I think I would say.              I think Mr.

 8      Blackman would hook me if I didn't.          And I will start with

 9      that.    But the -- just as a high level, I think you hear the

10      issues being -- percolating around.          Vale had entered into a

11      joint venture agreement with the Debtor company years ago.

12      It was to get mining rights in Guinea.              Vale had paid about

13      $1.2 billion, which was part, but not all, of what they were

14      ultimately supposed to invest in that project.

15                  And you do have the arbitration award in front of

16      you.    And I will say it very quickly, and Mr. Blackman might

17      want to add a couple of color notes around it.              But what

18      basically happened was around 2014, there were -- they might

19      say allegations; we would say findings or facts --

20      discovered about Mr. Benny Steinmetz, the ultimate owner or

21      beneficiary of this chain of corporations, that there was

22      fraud by him.

23                  And in connection with that investment, the

24      Debtors had said that there was a change in the

25      administration in Guinea, which caused loss of concession

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 74 of 121

                                                                         Page 73

 1      rights.      There are allegations and, I believe, possible

 2      proof regarding bribery.         But certainly, lots of questions

 3      and untoward behavior linked to the loss of the concessions.

 4                    Vale sought to rescind the concession and get

 5      their money back and commenced an arbitration in 2014

 6      seeking rescission and damages, and you can imagine the

 7      bucket of claims that went.         It was a long -- you see the

 8      arbiters like to write long decisions, and they basically,

 9      in the long and short of it, awarded rescission of the

10      contract, awarded damages, and in particular, notably, made

11      findings that Mr. --

12                    MR. BLACKMAN:     Steinmetz.

13                    MS. SCHWEITZER:     -- Steinmetz -- I apologize.        Mr.

14      Steinmetz had made misrepresentations in connection with the

15      due diligence into the entry into the joint venture that

16      were connected to representations he made about the absence

17      of bribery, that there was no bribery in connection with

18      obtaining of the mining rights.         So, that award was entered.

19      Vale then got that award recognized in London and the

20      Debtors -- and that was May this year.               The award came down

21      in April of this year.        Early May, Vale got a recognition

22      award.      And then there's been some litigation going back and

23      forth in London about the Debtors coming and trying to have

24      that unrecognized.

25                    The Debtors have not sought recognition of the

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 75 of 121

                                                                     Page 74

 1      Guernsey proceeding in London.        I believe they first took

 2      the position that there was an automatic stay of the

 3      arbitration or for their proceedings.           We opposed that.    And

 4      we said, you can apply for it, but we're going to see

 5      discovery on these different issues.          And they never went

 6      forward after that fact.      So, they are litigating the

 7      question of, you know, whether it's subject to review.             But

 8      there's no bankruptcy Chapter 15 equivalent going on in

 9      England.

10                  THE COURT:   Do you have any sense or views as to

11      why this proceeding is the form in which things have been

12      pursued, as opposed to London?

13                  MS. SCHWEITZER:    So, I think that -- well, I think

14      there was a dodge and weave practice all along, and so the

15      Debtors, in their papers, give you the reason that by filing

16      an objection or a rehearing or challenge to the London stay,

17      that they -- right now, we are stayed from enforcing until

18      that proceeding is resolved.

19                  I think also, as we said, is that we did say to

20      them, you can go seek recognition, but if you seek

21      recognition, the Court can take discovery of the proceeding.

22      The Court can take discovery on all the underlying acts.

23      And so, I can't purport to be in the Debtors' mind of why

24      they didn't

25                  THE COURT:   All right.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 76 of 121

                                                                    Page 75

 1                  MS. SCHWEITZER:    -- follow up with them.      They

 2      present today the plain-vanilla Chapter 15 high-five

 3      recognition story, and that's -- you can probably see in

 4      here where we're going with our issues and concerns.          I

 5      think the issues and concerns here are kind of going to the

 6      larger, what's going on that -- is there a robust Guernsey

 7      proceeding and why does this Guernsey proceeding exist at

 8      all, right?

 9                  And so, this Guernsey proceeding was started, two

10      joint administrators were appointed.          There's a Guernsey

11      joint administrator and a London joint administrator.             So,

12      you have -- we don't have to do it today, but COMI issues

13      regarding where is this thing taking place.

14                  There have only been two reports issued to date

15      that we know of, both of which are in the application

16      materials, and both of them say we're going to pursue a

17      restructuring where we continue to pursue our litigation or

18      assets, the Soros litigation, and this exit arbitration for

19      the Debtors to get back these mining rights.          Not for us.

20      They're challenging -- they're going and challenging the

21      denial of the revocation of the mining rights.          So, maybe

22      they get their cake and needed too, or who knows what.             But

23      those were their assets they wanted to pursue: exit

24      arbitration and Soros.

25                  In the papers today, the Debtors are describing

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 77 of 121

                                                                      Page 76

 1      the Soros litigation as the litigation where all the money's

 2      at.   But -- and I'm being whispered in my ears that maybe

 3      there's details and it's not quite accurately described at

 4      different places -- but there's been no action or pursuit of

 5      the Soros litigation all this time.            That it's -- I think

 6      the papers say that since 1017, there's been no progress in

 7      that case.

 8                    So, it's a little odd to call it the reason that

 9      you need a Chapter 15 and you need a restructuring is to

10      realize the value of the Soros litigation, but nothing's

11      happening in the Soros litigation.            And then your only other

12      asset is to go after this Guinea ICSID arbitration.            Again,

13      allegations.      I don't of evidence.        I know what I'm being

14      told overnight and what I'm being shown, is that there was a

15      press release or a report, some public media report, that

16      Mr. Steinmetz, the main --

17                    MR. BLACKMAN:     Steinmetz.

18                    MS. SCHWEITZER:     Steinmetz -- I apologize --

19      Steinmetz --

20                    THE COURT:   You can just call him the owner.

21                    MS. SCHWEITZER:     Benny.     We're going to call him

22      Benny.      So, Benny had reached a finding settlement with

23      Guinea, Guinea government, whoever gets the concessions

24      regarding that arbitration.         Not that the joint

25      administrators had, but the owner had reached the settlement

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 78 of 121

                                                                    Page 77

 1      to the point where the joint administrators came out and put

 2      a press release out saying, oh, we didn't enter into any

 3      finding settlement.       And now, in these papers, there's a

 4      description of a non-binding settlement.

 5                   And so, it appears we have serious questions

 6      regarding who is in charge, right, and who's running this

 7      case, and what is this restructuring being used for other

 8      than to fight off legitimate judgment creditors, and to

 9      continue those actions and kind of world-wide running

10      around.     Other --

11                   THE COURT:    So, what would be the -- what would be

12      the normal exit for this kind of a proceeding in Guernsey,

13      right, so what is --

14                   MS. SCHWEITZER:       In Guernsey?

15                   THE COURT:    Yeah.

16                   MS. SCHWEITZER:       So, my understanding is --

17                   THE COURT:    Is it a scheme of arrangement?       What

18      is it?

19                   MS. SCHWEITZER:       So, again, this is what I've

20      learned overnight, is that it's basically you can

21      reorganize, or you would go to a liquidation that you try to

22      figure out whether you're going to reorganize or not.             The

23      papers say, we're going to reorganize.

24                   The concerns we have are who is "we", and the

25      reorganization, if there is one, think of it more

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 79 of 121

                                                                      Page 78

 1      (indiscernible), I guess.       The administrators are appointed

 2      to look after the estate and to reorganize the estate.           What

 3      they are doing is -- or someone is doing -- is pursuing this

 4      exit arbitration and trying to settle that, which benefits

 5      the owner personally.      They're trying to hold off paying

 6      creditors.

 7                   What we also know, which is not within their

 8      reports, is even something on their radar screen or that

 9      they're concerned about, is that the evidence that's been

10      collected to date in connection with the arbitration is the

11      $1.2 billion.     It's not that we paid Vale.        It didn't go to

12      the mine.     It's not sitting at the Debtor.        It was

13      upstreamed to the parent.       The same parent who is now -- or

14      a parent affiliate within the corporate group, who is now

15      funding this Guernsey restructuring -- that they mentioned

16      this funding agreement, it's from an affiliate funding down.

17      The funding agreement has not been disclosed.           We don't know

18      the terms.     We don't know if there's any limitations on the

19      purpose for the funding agreement.

20                   But what we do know is the joint administrators

21      are not talking at all about having any interest or concern

22      or desire to look into any of these allegations of potential

23      bribery, of potential loss of corporate assets.

24                   THE COURT:   So, you had mentioned COMI before.

25      So, what I've heard thus far has a lot to do with some of

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 80 of 121

                                                                 Page 79

 1      the procedural and creditor protections that would be part

 2      of a recognition hearing.      I just wanted to ask you if you

 3      had -- you had mentioned that you were going to challenge

 4      COMI, if you had a view about COMI.

 5                  MS. SCHWEITZER:    So, I do have a view --

 6                  THE COURT:   You don't have to have a view today,

 7      but I just -- since you mentioned it, just to fill out the

 8      picture.

 9                  MS. SCHWEITZER:    No, actually, I do have a view

10      that the record at a minimum is incomplete as it is now.

11      Again, the same way that they comment and say everything's

12      under seal in Guernsey, it's under seal here.       The COMI

13      application is pretty much -- I'm being a little over-

14      simplistic -- I've got a Guernsey proceeding; it's a main

15      proceeding; recognize it here; I've got a liquidator; you

16      know, joint administrator; I recognize even one of those

17      joint administrators in London, and we talked to each other;

18      so maybe it's not wholly Guernsey, but you know, it's a

19      COMI.

20                  Our concern is who are the employees?     There's no

21      disclosure of I've got 30 employees, this is where they are.

22      We know there are assets.      Are there interests in -- or

23      potential interests in a Guinea mine in the Sierra Leone

24      Diamond Company, and we know that there's -- we heard that

25      the Board of Director of the subsidiaries are still in

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 81 of 121

                                                                    Page 80

 1      place.      The declaration makes mention of management still

 2      actively participating.       And we don't know the role of the

 3      parents in funding.

 4                    So, I don't know.     I'm just kind of like, yeah, I

 5      know the question is if this isn't a COMI, where is the

 6      COMI.    I'm not quite sure of the basic questions you have

 7      asked, which is who is really running this case?          Where are

 8      the assets?      What is going on?      Because nothing is happening

 9      in the Guernsey proceeding itself.

10                    THE COURT:   So, let me -- that segues into one

11      other question, and it's probably my last for the day, which

12      is I -- and maybe it's more of an observation -- given the

13      need to sort through this -- and again, I'm gesturing to the

14      declaration and exhibits in Guernsey that are under seal in

15      Guernsey -- and to work through that as well as to work

16      through some of the issues you just mentioned -- I have my

17      doubts whether we'll be there by the time July rolls around

18      in terms of the need for your -- any requests for discovery,

19      any of that.

20                    And the reason why I mentioned it now is because

21      if we're -- if we sort of have two proceedings that we're

22      trying not to bump into each other, they may have an

23      interest in doing it quickly, you may have an interest in

24      doing it quickly, but procedurally, we may just not be

25      there.      It isn't a today issue, but it'll be something I

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                 516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 82 of 121

                                                                       Page 81

 1      think people need to keep in the back of their minds as we

 2      begin to work seriatim through problem number one -- again,

 3      I reference the materials under seal in Guernsey -- then

 4      discovery, then other issues, it may take time.

 5                   I am completely agnostic about what that means or

 6      doesn't mean for purposes of any requests for injunctive

 7      relief and the District Court proceeding in front of Judge

 8      Broderick.     But I think it may mean that as we go past the

 9      immediate problems and we start getting to later in the

10      months, that we may need to think about what to do and how

11      all these things play together.

12                   But again, I don't think it's a today issue.          So,

13      we're going to just start to solve problems, see where we

14      end up, and then have it be part of the ongoing discussion.

15      But I just -- a lot of these cases come in, as you say, in a

16      very full-formed posture, and people know what it is that

17      happened.     They have a pretty good idea of the issues.          And

18      even challenges to -- and have also found generally the

19      challenges to recognition often take longer than the, you

20      know, hey, we're going to schedule a date so many dates out

21      and that'll be our recognition hearing.             None of that has

22      gone quite as planned when I've had sophisticated challenges

23      to recognition.

24                   So, not a today issue, but something that I would

25      ask the parties to think about, talk to each other about,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 83 of 121

                                                                        Page 82

 1      and we’ll talk about it later this month and maybe we'll

 2      talk about it on the 13th as we begin to work our way

 3      through some issues.

 4                  MR. BLACKMAN:     Right.     Your Honor, I just didn't

 5      want to -- don't want to trespass on your patience, but you

 6      did mention the word discovery, and I think that's really

 7      the key because the joint administrators have not been

 8      transparent.     They've been the opposite of transparent.

 9                  I can say personally we have asked them

10      repeatedly, tell us what's going on with this supposed

11      Guinea settlement.       They've said, no, we can't.         Show us the

12      term sheet.    They've said, no, we won't.            We don't know

13      what's happening there.

14                  What we do know from the arbitration -- and I'll

15      just give you one example, and it's part of the things we

16      want to pursue in discovery -- is we learned in the

17      arbitration that the administrators have these documents.

18      And we urged them to read the record of the arbitration,

19      because they're supposed to be acting for the benefit of all

20      the creditors.     What we learned in the arbitration is that

21      $200 million of the $500 million original payment was

22      immediately funneled directly from BSG up to the Balda

23      Foundation.

24                  THE COURT:     No, I got it.       Again, I understand.

25                  MR. BLACKMAN:     They haven't even examined --

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 84 of 121

                                                                         Page 83

 1                    THE COURT:   But the thing is, we're going to first

 2      have to go through, I think, this.            Again, I gesture for

 3      probably the sixth time to the stack of more than a thousand

 4      pages.      And then we're going to have to see what that means

 5      for purposes of other discovery, right?               Because this is --

 6      somebody chose to put this together.            It may or may not

 7      address in a fulsome way other things that you all want to

 8      know.    But at least it certainly is something that is at the

 9      very least a starting point.

10                    But again, that's why I -- right now, we can

11      successfully avoid any sort of timing problems between this

12      proceeding in the District Court proceeding.               But from what

13      I'm hearing, the amount of work that needs to happen between

14      now and a full-blown recognition hearing on the merits

15      doesn't look like...       It doesn't look like the calendar

16      schedule we're talking about, July 10th, it just doesn't --

17      that would surprise me greatly if we were able to get there.

18                    So, eventually we'll have to talk about what does

19      this mean and what -- how do people want to handle the

20      existence of the other proceeding, whether the Debtors

21      should file a motion for a stay, whether that should be

22      addressed.      I don't know the answer to any of these

23      questions and I'm agnostic on all of them.               But I just know

24      it takes a certain amount of time to work your way through

25      various issues, and July 10th, the quote the movie "Apollo

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 85 of 121

                                                                          Page 84

 1      13", the Earth's looking awfully large in the window.                I

 2      just -- I don’t know that we're realistically getting there

 3      by that time.

 4                    MS. SCHWEITZER:    Right.     Totally understand.          I

 5      think that it's very helpful guidance.                And I know that as

 6      advocates we're always more zealous and ambitious than --

 7                    THE COURT:   Well, that's your job.

 8                    MS. SCHWEITZER:    -- so we should be -- but --

 9                    THE COURT:   That's the only thing, actually, that

10      I think both of you agree upon is you'd like to get it done

11      July 10th --

12                    MS. SCHWEITZER:    Right.

13                    THE COURT:   -- and on the bucket of cold water --

14                    MS. SCHWEITZER:    Right.

15                    THE COURT:   -- on that one, and I just --

16                    MS. SCHWEITZER:    Yeah.

17                    THE COURT:   You're all experienced and no doubt

18      have an ability to --

19                    MS. SCHWEITZER:    Right.

20                    THE COURT:   -- much more accurately --

21                    MS. SCHWEITZER:    Right.

22                    THE COURT:   -- assess this.        And so, we'll get

23      there.      But I think that that's worth -- as we start to talk

24      about sealing on the 13th, I think that --

25                    MS. SCHWEITZER:    Right.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 86 of 121

                                                                    Page 85

 1                   THE COURT:   -- and what things look like going

 2      forward --

 3                   MS. SCHWEITZER:    Right.

 4                   THE COURT:   -- is a natural conversation.

 5                   MS. SCHWEITZER:    And I appreciate that.     And maybe

 6      those documents are within their -- it's the same mantra --

 7      you can't make something privileged just by sticking it in a

 8      -- by passing it to your attorney, it doesn't become

 9      privileged in itself.      I don't know what's in that binder.

10      But I imagine, and I think it's worthwhile, we will endeavor

11      to also, without prejudicing rights to larger discovery,

12      think about certain fundamental threshold things that, you

13      know, whether it's the funding agreements or these --

14      there's only two or three sources of money, and they're all

15      litigation funding, and we believe they all roll up to the

16      parent.

17                   There's a couple kind of -- you know, if you give

18      me a list of 30 things I could ask for, I could make that

19      list probably.     So, I think that we can certainly focus on

20      certain gating issues that should be noncontroversial.          And

21      if they're controversial, we should know that before a month

22      from now, and use this parallel opportunity.

23                   THE COURT:   All right.      So, we're going to use the

24      13th as the date to get together and talk about the sealing.

25      And at that time, we will talk about the schedule going

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 87 of 121

                                                                    Page 86

 1      forward.    So, that leads me to the following practical

 2      question.

 3                  Normally, right, a Chapter 15 case gets filed,

 4      order scheduling a recognition hearing gets entered.          So,

 5      the question is what we want to do with that?          Do we want to

 6      -- and I know that has certain various notice requirements

 7      and that are expensive and time-consuming?          So, do you have

 8      a proposal, counsel, as to what you want to do?          Do you want

 9      to put a pin in that for the moment?

10                  MR. HYMAN:   Your Honor, notice is not particularly

11      extensive under these circumstances.          It's really just a

12      number of creditors and potential parties in interest that

13      we propose to provide notice to.         I think that we should

14      stick with the July 10th date for the moment.          And to the

15      extent that on this coming Friday or Thursday, or next week

16      when we're back before Your Honor, if indeed we need to be

17      back before Your Honor, and we've had an opportunity to have

18      some further conversations about what a discovery schedule

19      might look like, perhaps we can suggest some alternatives.

20                  THE COURT:   All right.      I just didn't want that to

21      get entered and scheduled under false pretenses, so anybody

22      thought, like wow, we really were counting on it.          And you

23      know, it's a bit of a social compact when do these things

24      and get these orders entered.        And again, I don't really see

25      that that's realistically going to come to pass.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 88 of 121

                                                                         Page 87

 1                   But if the idea is let's get it scheduled, will

 2      use it as something to strive towards, but we don't have any

 3      misconceptions that we may not end up there.               That's fine.

 4                   MR. HYMAN:   I appreciate it.           And I think we will

 5      certainly work cooperatively as it relates to the Driver

 6      declaration.

 7                   THE COURT:   All right.

 8                   MR. HYMAN:   And we appreciate the opportunity to

 9      come back before the Court --

10                   THE COURT:   All right.      So, what I'd ask -- I

11      don't know if there's any objection to the form of order for

12      the order scheduling the recognition proceeding on the 11th

13      of July -- I'm sorry, the 10th of July -- in the afternoon?

14      So, chat with one another and then just send me the form

15      order electronically.

16                   MS. SCHWEITZER:    Yeah, I don't believe there is an

17      objection.     We can take one, read through it, but it's a

18      notice.

19                   THE COURT:   And so, we'll schedule it for 2:00 on

20      that date.     And again, subject -- and I'll throw out the

21      possibility and I'll defer to your better judgment whether

22      it is at all worth saying that -- I don't remember if it has

23      in it in its present form the notion -- since you're dealing

24      with overseas parties as well -- that the recognition

25      hearing may be adjourned, as appropriate, by notice and

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 89 of 121

                                                                       Page 88

 1      order, and service will be given.           However you want to say

 2      it to warn people that this may not be the final date.               But

 3      I'll leave it to you if you want to craft some appropriate

 4      language.

 5                    All right.   So, let me ask, I know there are other

 6      parties here.      Let me us first if there was anything else

 7      that -- counsel, that you had that you wanted to address

 8      this afternoon?

 9                    MS. SCHWEITZER:     No, Your Honor.      Even though

10      we're not the movant, we do appreciate you taking the time

11      to hear us all and give us the time of day today. 2:48:02

12      time of day?      So, thank you.

13                    THE COURT:   And before I hear from Debtors, is

14      there anybody else in the courtroom who wishes to be heard?

15                    MR. MCCALLEN:     Yes, Your Honor.      Thank you, Your

16      Honor.      Again, Benjamin McCallen, Wilkie Farr & Gallagher,

17      on behalf of George Soros and Open Society Foundations.

18                    You heard my clients referenced earlier today.            We

19      are the Defendants pending in front of Judge Keenan in the

20      Southern District of New York, which is referred to as the

21      Soros claim.      Your Honor, lawyers like to talk, and so I --

22      but I'm going to resist the temptation to come up here and

23      repeat a lot of things that have already been said or that

24      cover new ground.      I just didn't want to in the initial

25      instance have our silence taken as a lack of interest in

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 90 of 121

                                                                      Page 89

 1      what is going on here today.

 2                   The fact of the matter is that the litigation in

 3      front of Judge Keenan has been stayed for the last year and

 4      a half.     We think it's a meritless claim and a frivolous

 5      claim, and we filed a motion to dismiss.            And ultimately, it

 6      was stayed upon our motion to dismiss or stay in the

 7      alternative, pending one of the arbitration proceedings

 8      you've heard about here today, not the one involving Vale,

 9      but the other one involving the Republic of Guinea.

10                   I think, given the length that we've gone you this

11      afternoon, it's not a good use of anyone's time for me to go

12      into any details around that.        But our case has been stayed

13      for the last year and a half.

14                   Last night at 6:00 I got notice of these

15      proceedings.     And so, I haven't had an opportunity to fully

16      consider what is going on and how that affects our

17      proceedings, or to adequately discuss it with my client.

18      But we may very well be deciding to take a position with

19      respect to the Chapter 15 proceedings here.            I just don't

20      know yet at this point whether that's the case.

21                   And like I said, I know no one's waiving any

22      rights, but obviously the parties, VALE, and the Debtors are

23      up here working out schedules.        And to the extent that we

24      determine we think it's appropriate for us to be a part of

25      any of this, we'll of course let the parties know and we'll

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 91 of 121

                                                                         Page 90

 1      sort that out.      And if we can't, we know where to find Your

 2      Honor.

 3                    THE COURT:     All right.

 4                    MR. MCCALLEN:     Thank you.

 5                    THE COURT:     That's fine.

 6                    MR. MCCALLEN:     That's all for today.        Thank you.

 7                    THE COURT:     All right.      Anybody else wish to be

 8      heard?      All right.     So, anything else from the Debtors?

 9                    MR. HYMAN:     No, Your Honor.        I think that we've

10      made a lot of progress today.            I just wanted to comment on

11      one or two things that Ms. Schweitzer said during her time

12      at the podium.

13                    There was a reference to the action being brought

14      in bad faith, and there was some allegations as to the

15      actions of the joint administrators.              We obviously contest

16      that.     We believe the joint administrators are filling their

17      role under the terms of the administrative order in

18      Guernsey.

19                    THE COURT:     I recognize there are contested issues

20      and I recognize people are giving me their views of the

21      case, and yours is sort of set forth in your papers, and I

22      understand that.         So, you don't need to defend your clients'

23      honor for purposes of today, just to make your job a little

24      easier.

25                    MR. HYMAN:     I appreciate that, Your Honor.

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                    516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 92 of 121

                                                                     Page 91

 1      Obviously, we're also going to have a very different -- we

 2      may have a very different view on what discovery is

 3      appropriate under the circumstances.

 4                    THE COURT:   I suspect you will.

 5                    MR. HYMAN:   We look forward to having all those

 6      conversations.

 7                    THE COURT:   All right.      So, let me ask whether

 8      folks want to memorialize in some sort of writing the

 9      resolution of the TRO for purposes -- I mean, I consider it

10      on the record and I'll so order the record, but I'm guessing

11      that that's probably something you'd like to supplement was

12      something in writing.       But I'll leave it to you all as to

13      whether you want to go there.

14                    MR. HYMAN:   Yeah, I think -- you know, we're

15      pleased that it's on the record, but we will also propose

16      some language --

17                    THE COURT:   All right, so --

18                    MR. HYMAN:   -- to make sure that we're on the same

19      page.

20                    THE COURT:   -- put together a stipulation and

21      order.      And again, I think that something we'll have to

22      revisit once we chat on the 13th as to scheduling and other

23      things.

24                    MR. HYMAN:   I think the last comment that I would

25      make is what I've been told by my partner in Philadelphia

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 93 of 121

                                                                       Page 92

 1      that's been repairing the response, is that it's framed as a

 2      cross-motion to defer enforcement.            I don't know if --

 3      whatever it might be.

 4                    THE COURT:   It is whatever it is.

 5                    MR. HYMAN:   It is what it is.

 6                    MR. BLACKMAN:     No.   And I can tell the Court, one

 7      of the things that you can do under the New York convention,

 8      is to say, stay enforcement of what's called the secondary

 9      jurisdiction, which is New York, pending resolution of an

10      attempt to set aside the award of the primary jurisdiction,

11      which is England.      That's not surprising.         We'll respond to

12      it and tell the Judge, no, and he'll litigate it.             And our

13      stipulation will make sure that whatever he does doesn't

14      result in some order that will interfere with this

15      proceeding.

16                    THE COURT:   All right.

17                    MS. SCHWEITZER:     Right.

18                    THE COURT:   So, up through the date that you've

19      worked out, and then everybody reserves all their rights

20      otherwise, right?

21                    MS. SCHWEITZER:     Right.    I would say, we're not

22      there.      We are not -- we haven't agreed to anything beyond

23      July 10th right now, so...

24                    THE COURT:   Right.

25                    MS. SCHWEITZER:     That's good.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 94 of 121

                                                                       Page 93

 1                  THE COURT:   No, I understand.          And that's why I

 2      wanted to flag the notion of what I -- how long I suspect it

 3      may take us to deal with things here, and what it looks like

 4      after July 10th.    I don't know that.        Then we'll have to

 5      chat about it.

 6                  All right, so the motion to seal is being

 7      adjourned to the 13th to address the kinds of issues that

 8      we've been talking about.      The motion for a TRO has been

 9      resolved for the moment through July 10th, subject to

10      further discussions.     You'll submit something in writing, a

11      proposed stipulation and order, and party reserves all their

12      other rights.    And we'll continue to have that conversation.

13      And I will sign the proposed order scheduling the

14      recognition hearing for July 10th in the afternoon at 2:00.

15      But mindful that I have serious doubts that that is

16      ultimately going to work, and we'll -- but in this business,

17      we all know we take it as it comes, and we'll figure things

18      out as we go forward.

19                  MR. HYMAN:   Your Honor, I think that the order

20      that you have now has a different time.             And I don't know

21      whether you'd like us to submit a revised order --

22                  THE COURT:   Yeah, if you'd submit a revised order.

23                  MR. HYMAN:   Right.

24                  THE COURT:   I'd say make it 2:00.          And actually,

25      make it 2:30 just in an abundance of caution.             And I'll wait

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 95 of 121

                                                                    Page 94

 1      to get that order.

 2                   MR. HYMAN:    And we'll add some language regarding

 3      the (indiscernible).

 4                   MS. SCHWEITZER:     Your Honor, there's just one

 5      thing I realized.     The copy of the order we have doesn't

 6      have a deadline to object.        So, I hear everything you're

 7      saying, but what is our placeholder deadline to object to

 8      this being put in there?        If it's the 11th, we could say the

 9      5th?     I mean, a week before --

10                   THE COURT:    It's the 10th.

11                   MS. SCHWEITZER:     Oh, I'm sorry, the 10th.

12                   THE COURT:    So, I would say -- but then would need

13      to be time need to be time -- and we know this is contested,

14      right?

15                   MS. SCHWEITZER:     Yes.

16                   THE COURT:    So, there'd need to be time for a

17      reply as well.     So, if there wasn't a holiday -- there is --

18      I would've said Monday the 1st and then Friday the 5th so

19      I'd have everything in time.         But there is a holiday.    So,

20      any suggestions?

21                   MS. SCHWEITZER:     So, the 10th -- I guess the reply

22      -- our replies would be due on the 5th if the hearing's on

23      the 10th?     It'd be --

24                   THE COURT:    I think we're closed on the 5th.

25                   MS. SCHWEITZER:     So, is it the 3rd or the 8th?

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 96 of 121

                                                                       Page 95

 1                  THE COURT:   But you can still file them.

 2                  MS. SCHWEITZER:    Right.     It's when you would need

 3      -- well, I guess -- I mean, on the assumption we go forward,

 4      when would you...     The reply on the 8th and the...

 5                  THE COURT:   So, well when I'd like to have it so I

 6      can read something, and I believe that I have on the --

 7      yeah, I'm at the federal Judicial Center (indiscernible)

 8      here for bankruptcy judges (indiscernible) 9th and half of

 9      the 10th.    So, my thought is I'd want to have all briefing

10      finished on the 5th so I could (indiscernible) time to get

11      this stuff done.

12                  So, I don't know whether the 1st for an objection

13      and the 5th for a reply works.        But I recognize I don't have

14      to answer that.     Any significant others with whom you may

15      have made plans over July 4th.

16                  MR. HYMAN:   My colleagues Mr. Hitchings

17      (indiscernible) happy.

18                  THE COURT:   So, here's what I'd like to do.          I

19      would need things done by the 5th so I have time to read

20      them, because I may end up reading them the weekend before

21      the week starts.     I'll leave it to you to work out what that

22      means for purposes of you trying to figure out.             So, the

23      reply would have to be the 5th at 5:00.             And I'll -- I mean,

24      does it work to have Monday the 1st at noon be the deadline

25      for the opposition?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 97 of 121

                                                                    Page 96

 1                  MS. SCHWEITZER:     That works for us.

 2                  THE COURT:   Does that work for the Debtors?

 3                  MR. HYMAN:   Yes.    Thank you, Your Honor.

 4                  THE COURT:   All right.      So, let's go with those.

 5      Monday the 1st at noon, and the 5:00 on the 5th.          And we'll

 6      use those and I 'll see where we end up.

 7                  All right.   Anything else for this afternoon?

 8                  MS. SCHWEITZER:     Not from me, Your Honor.

 9                  MR. HYMAN:   Not from me, Your Honor.      We really

10      appreciate the time you spent with us --

11                  THE COURT:   No, no, that's fine.

12                  MR. HYMAN:   -- and the expedited nature of the

13      hearing.

14                  THE COURT:   We will -- I look forward to an

15      interesting case, hopefully not too interesting.          And I'll

16      be talking to you all next week.

17                  MS. SCHWEITZER:     Thank you, Your Honor.

18                  THE COURT:   Thank you very much.

19                  MR. HYMAN:   Thank you very much, Your Honor.

20      (Whereupon these proceedings were concluded at 4:23 PM)

21

22

23

24

25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 98 of 121

                                                                      Page 97

 1                           C E R T I F I C A T I O N

 2

 3              I, Sonya Ledanski Hyde, certified that the foregoing

 4      transcript is a true and accurate record of the proceedings.

 5
                                 Digitally signed by Sonya Ledanski
 6     Sonya                     Hyde
                                 DN: cn=Sonya Ledanski Hyde, o, ou,

 7     Ledanski Hyde             email=digital@veritext.com, c=US
                                 Date: 2019.06.07 16:43:01 -04'00'

 8      Sonya Ledanski Hyde

 9

10

11

12

13

14

15

16

17

18

19

20      Veritext Legal Solutions

21      330 Old Country Road

22      Suite 300

23      Mineola, NY 11501

24

25      Date:     June 7, 2019

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 99 of 121
  [& - additional]                                                               Page 1

            &              47:22 74:8 75:2     31 33:16              able 13:9 25:8
   & 3:17 4:1 6:3          76:9 86:3 89:19     330 97:21               67:9 83:17
     88:16               1519 2:4              362 41:12             absence 73:16
                         1540 3:5              3:00 65:23            absent 23:21 34:3
            1            1600 3:12             3:15 42:24              46:23
   1,000 17:4 59:23      17th 50:13            3rd 94:25             abundance 13:12
   1.2 22:17 46:21       18 49:5,13                     4              93:25
     72:13 78:11         18th 26:13 33:23                            access 15:4 22:16
   10 2:12 20:23,24                            4 1:17
                           48:25 49:1,11,12                            29:20
     35:20 39:18 45:2                          4:23 96:20
                           50:8,11 51:21,22                          accommodated
     55:16 65:18                               4th 22:20 47:13
                           51:24 53:1                                  72:3
   100 55:22                                     66:1 95:15
                         19-11845 1:3                                accomplish 6:10
   10004 1:15            19801 3:13                     5              32:3
   10006 4:4             19th 54:16            5 7:8 18:4,7,9 61:1   accurate 97:4
   10019 3:20            1st 94:18 95:12,24      61:2                accurately 76:3
   10036 3:6               96:5                500 82:21               84:20
   1017 76:6                      2            5:00 64:9 95:23       acknowledged
   105 2:4                                       96:5                  11:21 37:19
   107 56:7              2 22:19 55:10
                                               5th 94:9,18,22,24     acknowledging
   10th 8:13 10:3        200 82:21
                                                 95:10,13,19,23        47:24
     23:10 32:7 40:18    2004 21:16
                                                 96:5                act 44:14 52:20
     40:22 44:24 47:7    2008 15:21
                                                        6            acting 82:19
     48:10 49:8 52:5     2014 22:14 72:18
                                               6 66:17               action 19:21
     53:7 54:16 59:13      73:5
                                               6:00 89:14              20:16,20 21:2,8
     62:11 83:16,25      2017 46:17
                                                                       21:11 23:16,21
     84:11 86:14 87:13   2018 17:16                     7
                                                                       25:9 28:19,19
     92:23 93:4,9,14     2019 1:17 37:12       7 2:3 66:15 97:25       35:7,18,22 36:9
     94:10,11,21,23        47:2 97:25          787 3:19                46:17 47:2 76:4
     95:9                21 15:20              7th 64:3                90:13
   11501 97:23           222 3:12
                                                        8            actions 77:9 90:15
   11th 10:3 47:8        23rd 22:21 23:12
                                               8 2:7                 actively 80:2
     52:5 64:9 87:12     26 35:22 36:9,12
                                               8th 94:25 95:4        activities 16:6
     94:8                  36:19 37:17
                                                        9            activity 19:2 56:4
   12:01 47:9            28 35:16
                                                                     acts 74:22
   12th 64:12,16         2:00 87:19 93:14      9 11:9                actual 17:5 18:8
   13 84:1                 93:24               9th 23:8,13 95:8        61:7
   13th 62:13,15         2:18 1:18                      a            add 50:7 72:17
     64:19 65:20,23,25   2:30 8:14 65:24
                           65:25 93:25         abeyance 22:4           94:2
     68:4 71:24 82:2                           abide 14:22           adding 53:12
     84:24 85:24 91:22            3                                  addition 7:18
                                               ability 15:5 27:21
     93:7                30 28:25,25 33:18       29:4 33:2 40:3        10:10
   15 2:1 5:3 18:21        79:21 85:18           84:18               additional 10:24
     23:22,23 38:21      300 97:22                                     21:9 22:17,25
     39:5 46:23 47:14
                                  Veritext Legal Solutions
   212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 100 of 121
   [additional - asked]                                                           Page 2

      24:4 36:11 37:5     advised 23:14           40:4                  39:23 54:8 58:23
    address 16:18         advocates 84:6        allows 47:17            58:24 59:9,12
      29:21 35:12 43:16   affidavit 2:12 8:8    alternative 89:7        63:13 64:17 70:19
      47:16 50:8 59:6       10:12 11:10 15:17   alternatively 8:3       85:5 87:4,8 88:10
      63:10 83:7 88:7       15:21,23 16:7,8,9   alternatives 86:19      90:25 96:10
      93:7                  17:5 55:11,15,16    ambitious 84:6        appropriate 9:19
    addressed 60:9          56:5 59:24 61:19    amount 22:18,25         47:18 60:5 63:2
      83:22                 66:19,20,23 67:2      30:10 83:13,24        87:25 88:3 89:24
    addresses 7:21,22     affidavits 55:17      anchor 45:21            91:3
      7:23                affiliate 78:14,16    answer 13:8 26:12     approval 12:24
    addressing 69:1       affiliates 20:22        37:22 43:24 44:2    approve 2:7
    adequately 89:17        21:9,23,25 23:7       44:3,5 45:7 52:17   approving 8:6
    adjourn 64:1            34:7                  52:19 83:22 95:14   april 22:20,21
    adjourned 87:25       african 19:12         anti 14:7               73:21
      93:7                afternoon 5:5,13      anticipate 25:20      arbiters 73:8
    adjournments            6:2 8:14 44:20      anticipating 8:15     arbitral 39:7
      45:14                 64:22 65:3,19       anybody 9:7           arbitration 17:8
    administration          87:13 88:8 89:11      42:17 86:21 88:14     21:17,19 22:3,13
      1:7 17:16,18          93:14 96:7            90:7                  22:14,15 24:2
      38:23 55:14 72:25   agnostic 81:5         anyone's 89:11          25:14 26:7 34:10
    administrative          83:23               anything's 50:23        35:8,8 36:22
      60:15 90:17         ago 72:11             apollo 83:25            44:13,13,14 46:21
    administrator         agree 38:17 43:7      apologize 18:4,13       47:24 48:9 50:2
      9:15 10:17 23:5       43:16 54:7 56:23      34:25 39:12 61:8      52:14,20 72:15
      38:24 66:16 75:11     57:21 61:21 67:13     66:15 73:13 76:18     73:5 74:3 75:18
      75:11 79:16           68:17 84:10         appear 59:4             75:24 76:12,24
    administrator's       agreed 28:20 53:3     appearance 5:19         78:4,10 82:14,17
      9:3                   92:22                 6:8                   82:18,20 89:7
    administrators        agreement 22:7,8      appearances 5:4       argue 41:21 61:22
      1:8 3:4,11 5:7        40:3 51:25 72:11    appears 61:19         argument 59:3
      8:23 16:3 19:6,10     78:16,17,19           77:5                arguments 29:22
      19:25 20:19 24:21   agreements 29:20      applicable 41:18        44:20 52:11
      27:17 34:18 38:20     52:11 85:13         application 2:7       arising 28:23
      54:5 75:10 76:25    agrees 47:25            8:1,4 23:13,17      arrangement
      77:1 78:1,20        ahead 69:21             26:20,20 39:20        77:17
      79:17 82:7,17       alitalia 46:8           41:6,7,14,21        articulate 43:19
      90:15,16            allay 48:20             55:17 56:16 75:15     46:7
    admitting 16:8        allegations 72:19       79:13               articulated 46:6
    advance 70:14           73:1 76:13 78:22    apply 74:4            aside 13:4 23:13
      71:4,17,20            90:14               appointed 16:4          23:15 58:17 92:10
    advanced 68:3         alleges 21:2            75:10 78:1          asked 31:19 37:7
    adverse 29:1          allow 23:2 26:15      appreciate 6:12         57:25 80:7 82:9
      47:23                 29:15 33:9 37:6       6:19 24:18 37:18

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 101 of 121
   [asking - broadway]                                                            Page 3

    asking 30:20          avenue 3:12,19        behalf 6:3 88:17      blackman 4:7
      32:17,22,23 36:5    avoid 42:15 54:12     behavior 73:3           5:15,20,20,24
      41:16 45:16 50:1      63:20 83:11         believe 5:9 17:21       26:6,6,25 27:4
      57:9                award 17:8 22:16        20:18,19 22:14        39:14 44:12,17
    aspect 65:1             22:17,17,19,20,22     23:4 24:21 25:5       48:23 49:3,8,10
    aspects 68:13           22:25 23:9,11         25:23 37:2 39:12      49:13 51:21 52:19
    assembling 6:24         24:2 26:21 34:10      41:3,14,17 56:15      52:24 53:6,9 72:8
    asserted 13:2           39:7 44:23 47:24      73:1 74:1 85:15       72:16 73:12 76:17
    assess 84:22            47:24 48:1,9 50:2     87:16 90:16 95:6      82:4,25 92:6
    asset 19:6 20:21        53:1 72:15 73:18    believes 20:19        blame 64:22
      22:10 23:5 29:12      73:19,20,22 92:10     23:5 29:11          blocked 65:19
      30:4,5 31:7 36:1    awarded 73:9,10       beneficiaries         blown 83:14
      46:8,15 76:12       aware 45:15             39:16               board 10:16 19:8
    assets 18:22 20:3     awfully 84:1          beneficiary 72:21       79:25
      25:19 26:23 39:8             b            benefit 7:13 11:2     bogged 31:9
      39:8 41:9 42:15                             17:16 30:6 31:6     bonds 46:4
                          b 1:21 17:22
      43:11 75:18,23                              82:19               bootstrapping
                            18:11 71:4
      78:23 79:22 80:8                          benefits 30:5 78:4      57:8 66:11
                          back 5:23 8:21
    assortment 6:16                             benjamin 3:22 6:3     bore 9:24
                            10:1 16:2 19:22
    assume 27:14                                  88:16               bottom 13:25
                            20:9,11 21:16
      31:12 42:25 44:21                         benny 39:12           bowling 1:14
                            27:2 30:20,24
      62:16                                       72:20 76:21,22,22   box 58:2
                            33:2 45:6 59:13
    assuming 51:24                              best 19:6 24:21       brass 63:11
                            63:6,21 68:25
    assumption 95:3                             better 13:10 63:16    bribery 73:2,17
                            73:5,22 75:19
    attached 11:19                                87:21                 73:17 78:23
                            81:1 86:16,17
      15:22 16:9 17:18                          beyond 9:7 11:5       bridging 8:2 32:4
                            87:9
      17:21 18:10 58:21                           43:21,22 92:22      brief 32:19,20
                          background 16:5
      61:23                                     big 6:20 12:11          36:7,17 39:25
                          backwards 49:19
    attachment 26:22                            bigger 54:20            42:20,23 44:18,21
                          bad 39:6 90:14
    attachments 17:6                            biggest 45:24           44:25 48:25 52:22
                          balda 18:19 82:22
    attempt 26:21,22                            billion 20:24           71:23
                          ball 68:18 70:20
      26:22 92:10                                 22:17,19 35:20      briefed 45:4
                            71:4,17
    attend 70:9                                   46:21 72:13 78:11   briefing 26:15
                          bankruptcy 1:1
    attorney 85:8                               binder 6:24 13:22       27:9 34:2,8 36:6
                            1:13,23 2:5 74:8
    attorneys 3:4,11                              18:3,7 55:10 85:9     45:8 47:5,17
                            95:8
      3:18 4:2 7:18                             binders 6:19,23         48:10 50:3 54:12
                          based 28:3
    authority 56:18                             binding 22:6,8          95:9
                          basic 80:6
    authorization                                 77:4                briefly 18:1 29:14
                          basically 15:23,24
      10:23                                     bit 7:5 16:24         briefs 68:2
                            41:13 72:18 73:8
    automatic 32:12                               18:12 20:14 50:20   bring 22:18 41:11
                            77:20
      41:13 74:2                                  56:4 62:6 70:16     broad 43:18
                          basis 12:19,21
    available 70:19                               86:23               broadway 3:5
                            13:6 43:1 56:18
                            61:20 67:21
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 102 of 121
   [broderick - come]                                                             Page 4

    broderick 24:10       carefully 68:23       certificate 7:14        35:11,16,17 36:1
      25:1 26:11,19       case 1:3 5:3 8:18     certified 97:3          46:16,16 88:21
      45:1 47:9 54:13       8:19,24 9:9 11:7    cetera 26:15 53:2       89:4,5
      81:8                  17:13 18:17 20:18   chain 72:21           claims 23:7 73:7
    brought 39:6            24:6,9 25:2 26:11   challenge 23:11       clear 9:21 43:17
      40:20 90:13           26:11 27:23 28:11     74:16 79:3            45:1 48:23 49:4
    bryant 44:5             32:17 36:7 37:25    challenges 81:18        51:10 53:18
    bsg 1:7 3:4,11 5:2      38:21,25 41:1         81:19,22            clearer 36:24
      5:7 10:16 15:19       42:2,12,22 44:9,9   challenging 75:20     clearly 11:17
      17:15 18:16,20,21     49:3 54:13 55:22      75:20                 42:23
      19:4,21 20:10         56:12 57:25 58:5    chambers 6:19         cleary 4:1 5:14,15
      33:20 38:3 82:22      68:14 70:10 71:18     31:19 47:9 70:5       5:21 7:16 22:2
    bsgr 19:24              76:7 77:7 80:7      chance 40:5,6           37:20 38:14 48:14
    bucket 73:7 84:13       86:3 89:12,20         66:3,3                63:19
    bump 80:22              90:21 96:15         change 21:22          clerk 11:21 62:14
    bunch 71:2            cases 29:12 42:5        72:24                 64:20
    burden 67:8,10          56:20 81:15         changes 49:17         client 20:18 89:17
    bury 12:8             cash 25:11            chapter 2:1 5:3       clients 22:2 50:6
    business 28:25        cause 20:16,20          18:21 23:22,23        88:18 90:22
      50:16 62:24 63:2      21:11 35:18           38:21 39:5 46:23    clock 24:3
      93:16               caused 72:25            47:14,22 74:8       close 7:6
    busy 62:12            causes 21:2             75:2 76:9 86:3      closed 94:24
              c           caution 13:12           89:19               code 2:5
                            93:25               character 6:22        cohen 1:8 4:11
    c 3:1 5:1 71:4 97:1
                          caveat 31:20          charge 77:6             8:23 9:11 10:9
      97:1
                          ceiling 68:21         chart 17:23 18:10       11:4,9,16 30:2
    cake 75:22
                          center 21:18 95:7       18:23 39:17           66:12,13 67:16
    calculus 49:17
                          ceremony 68:2         chartered 7:20        cohen's 10:11
    calendar 8:13
                          certain 6:23 10:21    chase 45:19 47:21       21:14 69:7
      9:21 40:22 83:15
                            11:15 12:22 13:13   chat 50:5,6,6         cold 84:13
    call 31:17 66:20
                            14:2,15 20:22         69:14 87:14 91:22   collateral 45:13
      71:1,3,12 76:8,20
                            21:20,23 28:21        93:5                  54:11
      76:21
                            63:18 66:22 83:24   chose 83:6            colleague 5:8
    called 18:23 28:20
                            85:12,20 86:6       circuit 68:7 70:8     colleagues 95:16
      44:15 52:17,19
                          certainly 8:19,19     circulate 70:13       collected 78:10
      92:8
                            12:25 13:13 14:1    circumstances         collection 25:3
    callewaert 1:8
                            14:10 17:9 19:5       86:11 91:3          color 13:10 55:4
    camera 10:20
                            25:6 28:15,22       cite 10:12              72:7,17
      61:13
                            29:25 30:6,19,21    citing 16:3           combined 46:1
    camping 50:12
                            31:11,23 33:15      claim 17:1 23:3       come 5:17 6:1
    capital 17:24
                            36:24 39:22 42:22     30:15 33:19,20        9:12 19:22 20:11
    care 57:11 63:8
                            45:25 68:8 73:2       34:6,7,7,9,14,16      23:18 24:20 33:2
    careful 13:22
                            83:8 85:19 87:5       34:17,19 35:1,6       46:7 56:20 57:12

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 103 of 121
   [come - court]                                                                  Page 5

      59:13 63:21 81:15   concern 27:10         consequences          copies 7:15,17,19
      86:25 87:9 88:22      28:1 29:1 34:21       47:23                 17:17
    comes 93:17             34:22 36:7 43:19    consider 25:24        copy 94:5
    comfort 33:8            46:22 47:22 78:21     28:12 42:17 45:24   core 25:2
    comi 75:12 78:24        79:20                 56:10 89:16 91:9    corporate 39:18
      79:4,4,12,19 80:5   concerned 11:17       consistent 42:1         78:14,23
      80:6                  41:23 78:9          constrained 29:22     corporation 18:18
    coming 28:17          concerns 40:24        consuming 86:7          39:11
      73:23 86:15           41:2 43:11,22       contained 10:21       corporations
    commenced 18:20         48:21 72:7 75:4,5     15:22 33:16           39:10 72:21
      20:21 21:17 22:12     77:24               contest 12:9,10,10    correct 11:14 24:8
      35:19 56:3 73:5     concession 72:25        90:15                 27:4 35:24 36:24
    comment 9:11            73:4                contestation            49:20 61:2
      79:11 90:10 91:24   concessions 73:3        25:14               correspondence
    comments 29:17          76:23               contested 12:8          11:19,20 61:24
      58:24 63:13         concluded 22:15         55:6 90:19 94:13    cost 53:15 54:2
    commercial 10:25        96:20               context 60:11         costs 23:1 28:21
      14:6 30:11,14,15    conclusion 56:12      contingencies           29:8 30:7
      56:15               conduct 47:17           29:18               counsel 5:4 6:10
    commercially          conference 33:22      contingent 20:20        7:23 9:3 13:9
      14:1 58:12            35:10 68:7 70:8       23:6                  23:14 26:16 37:19
    commonplace           confers 62:14         continue 14:22          38:12,17 45:12
      14:14                 64:20                 24:3 29:4,10          51:14 55:21 56:7
    compact 86:23         confess 13:7,21         33:10 34:17 75:17     60:20 71:17 86:8
    company 14:16         confidential 56:8       77:9 93:12            88:7
      17:19,20 19:16        62:2,24 63:17       continued 22:6        counting 86:22
      72:11 79:24         confirm 9:15 10:6     continues 19:17       country 97:21
    company's 15:20         52:14,21              22:3,8              couple 55:7 56:13
    competitive 14:7      confused 33:18        contract 21:3           66:1 68:10 72:3
    complaint 20:23       connected 73:16         73:10                 72:17 85:17
      21:2 44:17          connection 9:1        controversial         course 17:3 37:4
    complete 12:1           10:17 11:6,18         85:21                 40:7 46:23 89:25
      40:18                 13:14 14:11,12      convention 44:22      court 1:1,13 5:2
    completed 48:10         15:7 17:24 19:14      92:7                  5:10,12,16 6:1,5,7
    completely 43:15        20:17 21:5,8,19     conversation            6:15,18 7:2,7,9,24
      61:21 81:5            21:21,24 22:12        16:12 60:2 67:23      8:9,12,25 9:6,16
    complex 17:14           24:1 25:9,14 29:2     68:4,10 71:5 85:4     9:18 10:4,7,14,23
      38:19                 32:23 33:5 34:8       93:12                 11:2,8,12,21,22
    comprehensive           35:6 42:22 72:23    conversations           11:23,24 12:13,17
      17:11                 73:14,17 78:10        86:18 91:6            13:3,16,18,21
    conceded 26:16        consequence           cooperative 19:24       14:25 15:12,18,24
    conceivably 36:20       26:19               cooperatively           16:13,23,25 17:4
                                                  87:5                  17:10 18:2,7,12

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 104 of 121
   [court - deposition]                                                             Page 6

      18:14,25 19:11         72:5 74:10,21,22       38:2 45:6 47:18     debtors 1:10 14:5
      20:9 21:12 22:13       74:25 76:20 77:11      49:2 50:3,4,24        17:15 20:18 21:17
      23:9,11 24:6,9,11      77:15,17 78:24         75:14 78:10 81:20     23:4 24:22 25:10
      24:13,16,24 25:16      79:6 80:10 81:7        85:24 86:14 87:20     29:1 41:10 51:14
      25:22,24 26:1,2,3      82:24 83:1,12          88:2 92:18 97:25      55:9 56:7 69:5
      26:5,24 27:1,5,7,9     84:7,9,13,15,17      dates 9:18 48:24        70:20 71:1,16
      27:12,14,19,19         84:20,22 85:1,4        81:20                 72:24 73:20,23,25
      28:5,10,14 29:14       85:23 86:20 87:7     day 2:1 6:17 7:15       74:15,23 75:19,25
      29:24 30:3,9,12        87:9,10,19 88:13       9:2 10:10 19:3        83:20 88:13 89:22
      30:17 31:2,4,16        90:3,5,7,19 91:4,7     23:10,25 25:7         90:8 96:2
      31:17,21 32:8,14       91:17,20 92:4,6        47:11 55:23 62:12   decide 26:14 45:4
      32:16,18,22 33:2       92:16,18,24 93:1       65:13 69:22 80:11     53:2
      33:4,11,17,20,23       93:22,24 94:10,12      88:11,12            deciding 89:18
      34:1,11,13,24          94:16,24 95:1,5      days 28:25,25         decision 69:9
      35:1,4,7,15,21,25      95:18 96:2,4,11        65:18 66:2          decisions 73:8
      36:3,4,8,11,16,18      96:14,18             de 3:13               declarant 9:1
      36:25 37:7,12,23     courtroom 21:6         deadline 2:9 27:9       31:16,18
      38:5,9,11 39:22        22:2 40:15 52:15       41:22,24 43:20,24   declaration 8:8
      40:1,2 42:4,7 43:7     88:14                  45:16 51:11 94:6      10:9,12,20,22
      43:8 44:2,5,9,16     courts 25:17             94:7 95:24            11:4,8,16 13:23
      45:10,18 46:17         45:24                deadlines 27:13         14:17 15:8 16:2,3
      47:2,25 48:15,17     cover 88:24              27:15                 16:21 20:13 21:14
      48:19,22 49:1,7      craft 88:3             deal 15:13 49:23        30:2 37:10,21
      49:12,15,17,25       create 24:4              50:3 59:20 60:1       45:22 66:12,23
      50:1,10,15,19        creditor 79:1            62:8 65:9,17 93:3     67:15 80:1,14
      51:4,8,13,16,18      creditors 7:11,20      dealing 45:7            87:6
      52:1,2,4,6,23 53:5     7:21,23 14:14          54:15 87:23         defamation 21:4
      53:8,11,12 54:8        15:10 77:8 78:6      dealt 62:8            defend 90:22
      54:22,25 55:12         82:20 86:12          debt 28:22            defendants 88:19
      56:6,10,17,22,25     cross 37:6 55:3        debtor 16:6 17:15     defenses 44:22
      57:1,2 58:8,15         67:11 92:2             18:17 19:13 20:19   defer 87:21 92:2
      59:2,10,13,15,17     currency 63:9            20:21 21:1,8,20     defined 35:16
      60:7,17,20 61:1,3    current 19:7             21:23 22:1,11       delaware 3:12
      61:6,10,14,15,25     currently 9:23           23:10,12 24:1,23    delay 25:9
      62:1,6,14,19 63:5    cut 45:18 47:21          27:17 28:17,17      delayed 7:11
      63:9,20,23,25                 d               29:9,10 30:4,6      delivered 7:15,17
      64:6,11,15,18,20                              42:14 47:22 57:7      7:19
                           d 3:8 5:1 71:5
      64:21,25 65:6,9                               72:11 78:12         delivery 7:16
                           damages 20:23
      65:15,22 66:9,14                            debtor's 7:20,21      denial 75:21
                             21:21 35:20 73:6
      66:21 67:6 68:22                              17:24 20:16 21:5    depending 9:13
                             73:10
      69:10,13,24 70:2                              21:25 31:10 34:6      42:8
                           damaging 14:5
      70:5,12,16,20,22                              38:17 39:7 43:19    deposition 9:13
                           date 8:6,20 9:19
      70:25 71:9,15                                 45:11
                             10:22 27:18 28:13
                                     Veritext Legal Solutions
    212-267-6868                       www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 105 of 121
   [described - entered]                                                           Page 7

    described 21:14        disclosure 14:11      document 56:11        easier 70:7,16
      76:3                   59:14 79:21         documentation           90:24
    describing 36:6        disclosures 39:18       16:9                easily 22:18 54:11
      75:25                  39:19               documents 7:12        easy 16:1
    description 77:4       discontinue 29:7        14:12 15:21 56:24   ecro 1:25
    descriptive 13:14      discovered 72:20        57:3 60:9 82:17     effect 23:14 29:9
    designated 19:10       discoveries 33:21       85:6                  29:18
    desire 78:22             35:2                dodge 74:14           effectively 8:5
    detail 20:13 24:16     discovery 35:13       doing 78:3,3            14:21 22:7 32:11
    detailed 21:10           40:14,16 52:10        80:23,24            efficiency 71:6
      33:14 57:19            54:19 59:16,19      dollars 30:19,20      efficient 40:17
    details 9:24 46:18       74:5,21,22 80:18    don’t 46:25 57:8      effort 25:3 33:3
      60:3 67:18 76:3        81:4 82:6,16 83:5     69:11,16 84:2         62:4
      89:12                  85:11 86:18 91:2    dormant 20:6          either 8:2 44:1
    determination          discuss 42:13         double 61:22          electronically
      23:16 25:13 29:7       89:17               doubt 84:17             87:15
    determine 89:24        discussed 36:18       doubts 80:17          element 43:3
    detrimental 26:17      discussion 22:9         93:15                 64:25
      29:4,9                 45:19 64:18 68:7    drafted 42:23,25      email 7:16,17
    diamond 19:1             68:11 69:19 71:7    drag 66:5               11:19,20
      79:24                  71:9 81:14          driver 2:13 10:13     employees 79:20
    difference 6:20        discussions 22:5        11:11 15:17 16:8      79:21
    different 14:10          35:10 93:10           16:9 17:6 55:11     emptor 31:20
      15:1 33:25 34:6      dismiss 35:5 89:5       55:16 56:5 61:19    endeavor 63:14
      41:12 49:2 51:11       89:6                  66:19,20,23 67:1      85:10
      51:20 52:10 53:12    dispute 19:17           87:5                ends 6:22
      57:4 74:5 76:4         39:3                duane 3:3,10          energy 19:14
      91:1,2 93:20         disputed 47:4         duanemorris 5:6       enforce 14:22
    difficult 25:4         disputes 21:19        dubious 26:9            23:9
    diligence 73:15        district 1:2 20:22    due 26:12 32:19       enforced 34:14
    dingle 4:12 9:2          22:23 24:7 29:2       43:23 44:24 48:25   enforcement
      13:8 58:25 61:24       33:19,23 34:1         51:20 73:15 94:22     22:22 23:13,16
    diplomatically           35:6,19 36:4,8,18   duke 53:13              92:2,8
      12:16                  37:12 40:1,2        duration 9:22         enforcing 74:17
    directing 17:18          41:18 46:17 47:2              e           engaged 19:13
    directions 6:1           50:1 81:7 83:12                           england 23:8,14
                                                 e 1:21,21 3:1,1 5:1
    directly 82:22           88:20                                       23:16 25:15 69:21
                                                   5:1 97:1
    director 79:25         dividing 67:17                                74:9 92:11
                                                 earlier 9:24 35:18
    directors 10:16        division 15:18                              english 23:9
                                                   88:18
      19:8                 doc 2:3,7,12                                enter 45:3 77:2
                                                 early 73:21
    disclose 63:18         docket 11:9                                 entered 5:9 22:7
                                                 ears 76:2
    disclosed 14:20        docketed 33:19                                27:24 33:5 72:10
                                                 earth's 84:1
      78:17                  35:23                                       73:18 86:4,21,24

                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 106 of 121
   [entering - fill]                                                               Page 8

    entering 23:20        evidentiary 8:16      experienced           federal 19:15 27:9
      36:21,21              62:18                 84:17                  44:14 95:7
    entire 29:16          ex 2:3 8:1            expert 43:25          fedex 7:16,17,21
    entirety 41:13        examination             44:13 52:15         fedex'd 7:19
      56:10,11              67:11               expire 65:17          ferreted 20:13
    entities 3:18 6:4     examine 37:6          explain 37:14         fight 77:8
      17:23 20:7,17         68:24               explanation 27:12     fighting 42:15
    entitled 28:22        examined 82:25          42:21 57:18 59:8       57:20
    entity 18:23 19:13    example 82:15         exposure 26:9         fights 66:5
      19:25 28:19         excess 20:23          extend 41:6           figure 13:4 30:18
    entry 22:24 23:1        22:16,19 35:20      extensive 86:11          47:13,17 60:4
      28:4,7 37:3 47:23   executing 25:19       extent 9:4 11:3          65:3,6 67:18,19
      48:8 50:1 73:15     execution 26:21         14:2 15:11 16:10       68:15 71:16 77:22
    equity 13:2             41:9 43:11 45:6       17:24 20:2,3,12        93:17 95:22
    equivalent 44:2       exercise 23:2           20:24 21:9 30:18    figured 71:21
      74:8                exercising 23:19        31:10 34:22 35:13   file 2:12 6:13 8:8
    essentially 13:1        33:7                  58:25 63:17,18         11:1,2,22 12:23
      46:18 48:7 50:3     exhaustive 20:15        67:3,22 68:24          13:1 24:1,25 25:5
      50:22 52:22 64:1    exhibit 11:10           86:15 89:23            26:13,18 32:19,20
    establish 46:3          17:19,21,22 18:11             f              36:7,17 39:25
    estate 20:4,4           60:22,24 61:3,4                              42:24 43:21 44:18
                                                f 1:21 97:1
      26:17 34:18 36:2      61:23                                        44:20 48:4,4,5
                                                fact 13:11 38:19
      78:2,2              exhibits 11:11                                 51:23,24 61:14
                                                  41:23 42:10 54:13
    et 26:15 53:2           13:15,23 17:2                                62:2,3,5 63:25
                                                  68:20 69:5 74:6
    europe 57:16            18:5 59:23 80:14                             64:2 65:14 68:2
                                                  89:2
    european 55:24        exist 75:7                                     69:17 83:21 95:1
                                                factor 45:24,25
    evade 39:6            existence 37:11,12                          filed 5:3 7:14 8:7
                                                facts 17:14 39:2,3
    event 29:6 37:25        37:16 47:2 83:20                             12:24 13:12 22:21
                                                  44:19 72:19
    eventually 31:11      exit 75:18,23                                  23:10,12 28:2
                                                factual 52:25
      83:18                 77:12 78:4                                   38:20 43:2 48:2
                                                failing 6:22
    everybody 8:17        expanding 14:23                                52:16 55:16,18,22
                                                failure 41:19
      35:14 47:14 50:25   expect 14:13                                   56:6 59:24 60:10
                                                fairly 49:20 57:10
      57:20 68:14 92:19   expectation 25:6                               63:16 68:19 69:18
                                                faith 39:6 90:14
    everyone's 51:25      expedited 23:24                                71:3 86:3 89:5
                                                false 86:21
    everything's            96:12                                     filing 2:9 23:23,23
                                                family 39:16
      79:11               expeditious 40:16                              25:7,20 27:3,21
                                                far 78:25
    evidence 16:8           68:20                                        28:10 41:21,23
                                                fare 54:9
      29:23 31:22,25      expense 53:15                                  42:20,23 43:20
                                                farr 3:17 6:3 7:18
      33:3 37:5,5,8,17      54:2,12                                      44:4 51:15 62:20
                                                  88:16
      37:20 41:20 61:18   expenses 28:21                                 74:15
                                                farr's 20:18
      62:17 67:4 76:13      29:8 30:7                                 filings 57:1
                                                favor 22:10,16
      78:9                expensive 86:7                              fill 41:11 79:7
                                                feasibility 60:10


                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 107 of 121
   [filling - good]                                                                Page 9

    filling 90:16          foregoing 97:3        funded 28:17,19       gives 44:19 66:1
    fills 47:4             foreign 5:6 40:13       30:8,10,19 34:19      66:16
    final 23:16 41:6       forget 69:11          funder 29:7 31:11     giving 9:20 90:20
       69:9 88:2           form 2:9 8:7          funders 33:9,9,12     go 8:20 12:2,11,12
    finalize 9:10,14         74:11 87:11,14,23   funding 19:18           14:25 15:14 18:1
    financials 14:15       formed 81:16            28:24 29:5,7,18       20:9,12 30:24
       14:19               forth 16:22 44:22       30:1,8 78:15,16       33:4 39:8 41:15
    find 18:3 61:4           52:24 67:15 73:23     78:16,17,19 80:3      42:2,5 43:22
       65:2 68:3 70:18       90:21                 85:13,15              46:22 48:16,20
       70:23 90:1          forward 12:14         funds 29:4              51:6 56:3 64:24
    finding 76:22 77:3       15:14 25:10 27:1    funnel 19:4             65:24 68:23 74:20
    findings 72:19           27:3 29:23 33:4     funneled 82:22          76:12 77:21 78:11
       73:11                 36:8 40:20 41:11    further 24:5            81:8 83:2 89:11
    fine 7:7 9:16            46:22 68:15 71:18     25:10 26:15 28:8      91:13 93:18 95:3
       11:21 40:23 50:23     74:6 85:2 86:1        38:22 39:6,7,24       96:4
       57:11 62:15 64:11     91:5 93:18 95:3       61:20 86:18 93:10   goes 43:20 46:2
       64:16 87:3 90:5       96:14               furtherance 40:13       55:24
       96:11               found 81:18           future 32:5           going 12:8,9,9,10
    finished 54:22         foundation 18:19                g             12:23 15:14 16:10
       95:10                 39:19 82:23                                 25:10,18,22,23
                                                 g 5:1
    first 2:1 6:16 7:15    foundations 88:17                             26:17,18 31:20
                                                 gallagher 3:17 6:3
       8:1 9:2 10:9 18:7   framed 92:1                                   39:25 40:8,9
                                                   88:16
       40:11,21 47:8,10    frankly 42:20                                 42:11 43:10,21
                                                 gap 41:11
       59:20,22 61:13        43:12                                       44:20 45:2,2
                                                 gating 55:9 85:20
       69:25 74:1 83:1     fraud 21:3 72:22                              47:15,20 48:4
                                                 generally 18:16
       88:6                frederick 3:8                                 49:6,25 50:4,7,23
                                                   21:5 81:18
    fitzmaurice 3:23       free 65:22                                    52:16 55:5 58:7
                                                 generated 19:20
    five 31:4 75:2         friday 64:4 65:13                             59:7,8,14 60:1,2
                                                 george 3:18 6:4
    flag 93:2                68:8 69:15,17,18                            61:22 62:2,3,7,10
                                                   20:21 21:8 23:7
    flat 39:5                86:15 94:18                                 64:1,11 66:4 68:5
                                                   34:7 50:13 88:17
    flip 17:25             friend 70:11                                  68:12 69:3 71:13
                                                 gesture 83:2
    flipped 17:10          frivolous 89:4                                71:23 73:22 74:4
                                                 gesturing 59:23
    flow 25:12             front 25:1 35:12                              74:8 75:4,5,6,16
                                                   80:13
    fly 46:9                 39:3 48:8 72:15                             75:20 76:21 77:22
                                                 getting 6:19 55:8
    focus 85:19              81:7 88:19 89:3                             77:23 79:3 80:8
                                                   81:9 84:2
    folks 8:17 15:1        full 81:16 83:14                              81:13,20 82:10
                                                 give 13:10 40:5
       42:24 49:18 50:22   fully 45:4 89:15                              83:1,4 85:1,23,25
                                                   47:13 50:5,19,22
       56:20 58:17 60:9    fulsome 33:2,15                               86:25 88:22 89:1
                                                   55:4 64:10 68:10
       67:9,23,25 69:21      42:18 59:8 83:7                             89:16 91:1 93:16
                                                   72:4 74:15 82:15
       91:8                fund 28:21                                  good 5:5,13 6:2,11
                                                   85:17 88:11
    follow 36:15 75:1      fundamental                                   70:13 81:17 89:11
                                                 given 13:11 28:10
    following 56:21          85:12                                       92:25
                                                   55:10 57:17 80:12
       71:4 86:1
                                                   88:1 89:10
                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 108 of 121
   [gotten - hyman]                                                               Page 10

    gotten 17:1,7 35:9    guessing 91:10        heard 15:2 48:3         11:1,14 12:5,6
      48:24 58:11         guidance 84:5           51:1 53:7 78:25       13:7 16:1,11,20
    gottlieb 4:1 5:14     guinea 19:21            79:24 88:14,18        17:9,12,17 19:22
      5:15,21 7:17          20:10,11 21:6,16      89:8 90:8             21:10 22:24 23:23
      38:14 48:14           21:18,23 22:3       hearing 2:1,1,3,7       23:25 24:8,10,18
    gottlieb's 22:2         35:8 72:12,25         2:8,12 8:2,3,5        24:20 25:21 26:6
    government 76:23        76:12,23,23 79:23     23:24 25:23 26:14     27:6,16 28:15
    grant 45:5              82:11 89:9            32:5,6 33:3 36:14     29:1,13,25 30:25
    granted 41:8 69:6     guinean 35:7            40:11,19,23 41:5      31:15 32:2,7,10
    granting 43:1         gun 59:19               41:6 46:1 49:5,6      33:16 34:25 35:24
    great 5:10 7:9                 h              52:11 59:21 61:13     36:10,23 37:18
      10:7 72:1                                   62:9,10,16 63:20      38:13 39:3,5 40:7
                          h 1:22
    greatest 26:9                                 65:18 79:2 81:21      40:25 41:25 43:15
                          half 89:4,13 95:8
    greatly 70:19                                 83:13,14 86:4         44:12 47:20 48:13
                          hamilton 4:1
      83:17                                       87:25 93:14 96:13     52:13 53:14 56:14
                          hand 6:9 18:23
    green 1:14                                  hearing's 94:22         58:24 59:12 60:25
                          handle 13:3 50:21
    ground 88:24                                hearings 9:23           62:15 63:13 64:5
                            60:5 83:19
    grounds 52:25,25                              64:15                 64:17 65:8,12
                          happen 26:17,18
      53:1                                      heightened 41:10        66:7 68:17 69:2
                            34:3 42:11 46:25
    group 78:14                                 held 22:4               82:4 86:10,16,17
                            50:23 57:23 69:16
    groups 18:16                                help 46:11 71:13        88:9,15,16,21
                            83:13
    guernsey 9:4,5                              helpful 67:23 68:2      90:2,9,23,25
                          happened 22:21
      10:18,19,23 11:12                           68:6,9,11 71:7        93:19 94:4 96:3,8
                            72:18 81:17
      11:21 12:20 13:5                            84:5                  96:9,17,19
                          happening 45:8
      13:9 14:11,14,20                          helps 24:16            honor's 8:11
                            76:11 80:8 82:13
      14:22 15:3,5,16                           hey 71:21 81:20         70:20
                          happens 23:25
      15:18,20 38:3,23                          hidden 58:2            hook 72:8
                          happy 12:11
      55:15,20 56:2,19                          hide 68:18             hope 8:4 16:20
                            50:24 63:5,21
      57:9,10,13 59:24                          high 23:9,11 72:9       32:3
                            64:13 67:24 70:23
      60:13 62:22 63:5                            75:2                 hopefully 96:15
                            95:17
      63:5 68:21 69:21                          history 16:5,24        hours 69:21
                          hard 67:19
      74:1 75:6,7,9,10                            20:15 39:2,7 40:6    huge 13:16,18
                          harm 37:13,16
      77:12,14 78:15                            hitchings 3:15 5:8     hundred 30:19,20
                            38:1 42:14 45:23
      79:12,14,18 80:9                            60:19 95:16          hyde 2:25 97:3,8
                          harold 2:13 11:10
      80:14,15 81:3                             hits 69:4              hyman 3:8 5:5,6
                            15:17 17:6
      90:18                                     hoc 5:9                 5:11 6:11,16 7:1,4
                          hay 69:4
    guess 13:24 15:20                           hold 78:5               7:8,10,25 8:21 9:1
                          he'll 45:4 54:15
      16:13,16 20:9                             holding 39:8            9:10,17 10:2,5,8
                            92:12
      22:4 26:13 31:25                          holdings 19:24          10:15 11:14 12:4
                          hear 8:17 11:25
      33:17 35:16 46:17                         holiday 94:17,19        13:7,17,20 14:10
                            12:2 43:19 46:6
      46:21 55:10 67:2                          hon 1:22                15:6,25 16:20,24
                            59:3 72:9 88:11
      78:1 94:21 95:3                           honor 5:5,13 6:2,6      17:3,7,12 18:4,9
                            88:13 94:6
                                                  6:11 7:13 8:22 9:4    18:13,15 19:1,12

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 109 of 121
   [hyman - judge]                                                                Page 11

       20:11 21:13 24:8    immediate 81:9        injury 41:22            55:9 62:8,10
       24:12,18 25:4,21    immediately           insolvency 70:8         66:11 70:4 71:19
       26:4 27:6,16 28:1     82:22               instance 88:25          80:25 81:12,24
       28:7,12,15 29:25    impact 29:4           intend 11:6 32:20    issued 75:14
       30:6,11,14,24       implicate 43:11         40:12,14 67:3      issues 39:4 40:19
       31:3,15 32:2,10     implicit 69:8         intending 25:5          43:10 45:13 46:5
       32:15,20,25 33:15   important 26:15       intent 48:2             50:25 56:13 68:1
       34:5,12,15,25         58:15,16            interest 19:16          71:7,22,23 72:10
       35:3,5,17,24 36:1   importantly             28:22,23 30:9,23      74:5 75:4,5,12
       36:10,15,23 37:2      41:25                 31:10 35:14 71:6      80:16 81:4,17
       37:18 38:2,7,10     impose 44:1 64:14       78:21 80:23,23        82:3 83:25 85:20
       47:20 48:13,16,18   impressed 17:9          86:12 88:25           90:19 93:7
       48:20 50:14,18      inartfully 12:14      interested 42:4,17   it'd 94:23
       52:13 53:14,22,24   inclined 40:18        interesting 96:15    it'll 52:24 80:25
       54:1,4 58:23 59:9   included 22:15          96:15              italian 46:11
       59:12,16 60:6,15    including 14:15       interests 20:1       items 53:13
       60:18,22,24 61:2      33:21 35:2            22:18 23:1 79:22              j
       61:4,8,12,17        incomplete 65:11        79:23
                                                                      james 3:23
       63:13,24 64:5         79:10               interfere 92:14
                                                                      jammed 7:5
       65:8,12 66:7        index 15:24           interference 21:3
                                                                      jarret 3:15 5:8
       68:17,23 69:20,25   indicate 67:4           34:23
                                                                      jealous 50:14
       70:3 71:14 86:10    indicated 40:12       interim 32:15
                                                                      jfk 46:9
       87:4,8 90:9,25      indiscernible 12:9      40:3 46:10 63:20
                                                                      job 84:7 90:23
       91:5,14,18,24         14:12,24 33:19      international
                                                                      john 5:15
       92:5 93:19,23         54:10 60:19,23        21:18 22:13 70:7
                                                                      joint 1:8 3:4,11
       94:2 95:16 96:3,9     62:12,13 64:25      introduce 70:21
                                                                         5:7 8:23 9:3,15
       96:12,19              78:1 94:3 95:7,8    invest 72:14
                                                                         16:3 19:6,10,25
               i             95:10,17            investigating 20:1
                                                                         20:19 22:1 23:4
                           individuals 9:8       investment 21:19
    ice 50:22                                                            24:21 27:17 34:18
                           indulge 39:1            72:23
    icsid 33:22 76:12                                                    38:20,23 54:5
                           inform 43:7           invoked 14:3
    idea 58:7 71:17                                                      66:16 72:11 73:15
                           information 10:21     involved 26:7
       81:17 87:1                                                        75:10,11,11 76:24
                             10:24 11:16 13:13     35:9
    identified 9:8                                                       77:1 78:20 79:16
                             14:2,6,8,15,18,19   involving 89:8,9
       15:17,23 36:17                                                    79:17 82:7 90:15
                             15:4,5,7,15 16:5    ironic 70:9
    ii 2:8                                                               90:16
                             36:13 62:24 67:10   irrelevant 20:7
    iii 2:9                                                           jonathan 4:7 5:20
                             67:15 68:25 71:2    irreparable 37:13
    illuminating                                                         26:6
                           initial 88:24           37:15 38:1 41:22
       61:16                                                          judge 1:23 24:9
                           injunction 41:4,5       42:14 45:23
    imagine 10:3                                                         24:10 25:1 26:11
                             46:1                island 50:12
       59:13 70:25 73:6                                                  26:14,19 27:10,24
                           injunctive 49:23      issuance 22:20
       85:10                                                             35:12 42:7 44:5
                             53:20 81:6          issue 16:14 40:21
    imitated 63:9                                                        44:25 47:9 48:5
                                                   48:11 50:7 52:2
                                                                         53:2,4 54:13 81:7
                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 110 of 121
   [judge - long]                                                                  Page 12

      88:19 89:3 92:12    kinds 93:7            lastly 8:7             liquidation 77:21
    judges 95:8           knockdown 66:5        late 11:20 22:5        liquidator 79:15
    judgment 22:25        know 7:2 8:17,18         69:15               lisa 4:6 5:13 12:6
      23:1,3,21 28:4,8      12:22 13:8 14:20    law 9:5 13:5 15:20        38:14
      28:24 29:2 30:16      24:15 27:13,20         42:1 55:24 57:10    list 13:14 47:11
      33:5 36:21 37:11      28:15 30:25 31:5    lawsuit 30:5,7            53:13 54:14 63:21
      48:9 50:2 52:3        31:20 37:2,19       lawyers 88:21             85:18,19
      77:8 87:21            40:22 41:10 45:19   lay 39:23              listen 51:3 59:2
    judgments 45:3          51:3 52:10,17       lazaroff 21:7          listening 31:24
    judicial 27:3 68:7      54:19 55:10,17      leading 62:7           litigate 45:13
      70:8 95:7             56:17 58:1 59:20    leads 16:14 86:1          68:13 92:12
    july 8:13 10:2,3        59:21 60:8,10,12    learn 42:5             litigated 71:18
      22:5 32:7 33:23       62:2 63:21 65:24    learned 77:20          litigating 68:13
      35:11 40:18,22        66:2,16,20,24,24       82:16,20               74:6
      45:2 47:7,8 48:10     66:25 67:17,18      leave 29:9 71:11       litigation 23:6
      49:5,8,13 52:5        69:6 70:6,7 72:2       88:3 91:12 95:21       26:8 28:20,21
      53:7 54:16 59:13      74:7 75:15 76:13    ledanski 2:25 97:3        29:5,8,18,20 30:1
      80:17 83:16,25        78:7,17,18,20          97:8                   30:8 31:11 33:9
      84:11 86:14 87:13     79:16,18,22,24      lede 12:8                 33:12,24 34:20,21
      87:13 92:23 93:4      80:2,4,5 81:16,20   left 18:22                34:23 43:6 44:6
      93:9,14 95:15         82:12,14 83:8,22    legal 44:19 52:24         46:16 49:21 50:7
    jumping 59:18           83:23 84:2,5 85:9      97:20                  53:13 54:10,11
    june 1:17 26:13         85:13,17,21 86:6    legitimate 77:8           71:8 73:22 75:17
      47:13 48:25 49:1      86:23 87:11 88:5    length 89:10              75:18 76:1,1,5,10
      49:11,12,13 50:8      89:20,21,25 90:1    lengthy 8:16              76:11 85:15 89:2
      50:11,13 51:21,22     91:14 92:2 93:4     leone 19:3 79:23       litigations 34:6
      51:24 54:16 97:25     93:17,20 94:13      letter 48:5            little 7:5 16:24
    jurisdiction 27:22      95:12               level 39:19 46:14         18:12,21 20:14
      92:9,10             knowledge 15:7,9         72:9                   22:11 25:11 33:18
    jurisdictions           66:17,25 67:5       liability 36:2            39:2 48:24 50:8
      12:23               knows 75:22           liberty 4:3               50:20 56:4 58:3
    justice 23:9,12                 l           lien 30:18                70:16 76:8 79:13
    justification 33:4                          life 70:7                 90:23
                          lack 56:4 88:25
      57:18 58:9                                light 71:5             live 9:13 50:5
                          laid 59:11
    justify 62:20                               limitations 78:18         62:17
                          lake 50:13
              k                                 limited 1:7 5:2        living 56:1
                          lane 1:22
                                                   15:19 18:20,21,24   llp 3:3,10,17 4:1
    keenan 88:19 89:3     language 61:11
                                                   19:1,3,12,21        located 19:2
    keep 81:1               88:4 91:16 94:2
                                                   20:10 28:20 30:10   london 22:13
    key 82:7              large 84:1
                                                   33:20                  73:19,23 74:1,12
    kind 14:6 24:16       largely 16:1
                                                line 37:19 67:17          74:16 75:11 79:17
      40:3 58:21,21       larger 55:5 75:6
                                                linked 73:3            long 48:18,20
      75:5 77:9,12 80:4     85:11
                                                                          54:14 63:23 64:7
      85:17
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                         516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 111 of 121
   [long - moving]                                                              Page 13

      65:24 73:7,8,9      managed 19:8          media 76:15          mischief 49:21
      93:2                management            meet 37:3,3          misconceptions
    longer 81:19           18:18 80:1           members 10:15         87:3
    look 14:17 18:2       manner 2:10 22:9      memorialize          misrepresentation
      18:15,22 30:25       68:20                 49:25 91:8           21:4
      41:8 60:9 61:22     mantra 85:6           memorialized         misrepresentati...
      64:10 78:2,22       map 39:24              42:11                73:14
      83:15,15 85:1       march 16:4 17:16      mention 8:22 27:7    misspoken 41:3
      86:19 91:5 96:14    marker 40:22           41:23 80:1 82:6     model 30:13
    looked 8:13 67:8      material 20:4         mentioned 10:8       modest 19:1
    looking 33:18         materials 75:16        16:15 28:16 44:24   mom 51:2
      36:4 41:4 62:12      81:3                  46:13 50:11 64:23   moment 8:22 10:1
      84:1                matter 1:5 8:1         78:15,24 79:3,7      19:7,23 86:9,14
    looks 18:11 60:4       12:9 15:19,19         80:16,20             93:9
      93:3                 24:13 25:25 27:18    meritless 89:4       moments 50:20
    lose 49:22             37:17 43:5 54:10     merits 37:3 46:2     monday 66:5
    loss 72:25 73:3        54:10 61:13 89:2      59:21 83:14          94:18 95:24 96:5
      78:23               matters 8:1,15        michael 21:7         monetize 19:6
    lost 69:22             19:14 58:6            66:12                20:3 22:10
    lot 6:21 7:3 21:25    matthew 1:25          microphone 5:18      money 19:4 30:13
      39:9 47:1 53:15     mature 46:22          middle 12:7 27:11     30:21 73:5 85:14
      58:13 66:4 78:25    mccallen 3:22 6:2      43:4 48:24          money's 76:1
      81:15 88:23 90:10    6:3,6 88:15,16       miles 9:17           month 82:1 85:21
    lots 73:2              90:4,6               million 20:24        months 81:10
    lovely 54:6           mean 13:18 15:16       82:21,21            morning 6:11
    low 57:10              25:16 26:1 27:20     mind 74:23            7:14 64:15 69:25
    lsl 7:19               27:23 30:3,12        mindful 72:2         morris 3:3,10
             m             31:2,21 37:23,23      93:15               motion 2:3,7,12
                           48:8 49:19 59:18     minds 81:1            8:8 11:1,18,19
    m 4:6
                           59:25 60:20 65:15    mine 78:12 79:23      13:13 14:1 23:15
    main 40:13 76:16
                           68:13 81:6,8         mineola 97:23         25:24 28:2,11
      79:14
                           83:19 91:9 94:9      minimum 67:2          29:19,23 35:5
    maintain 56:6
                           95:3,23               79:10                41:21 42:3 43:18
    majority 17:23
                          meaning 13:1          mining 19:2 21:6      43:18,23 44:4
      19:18
                           36:16                 21:14,20,24 72:12    45:4 46:6 52:21
    making 6:7,12
                          meaningful 58:18       73:18 75:19,21       53:21 56:6 61:23
      16:7 41:19
                          meaningfully          minority 19:16        64:2 83:21 89:5,6
    malcolm 1:8 4:11
                           71:18                 20:1                 92:2 93:6,8
      8:23 9:11 10:9
                          means 27:20           minute 10:1 65:6     movant 88:10
      11:4,8,15 30:2
                           31:21 49:15 51:4     minutes 50:5         move 54:17 68:15
      67:15
                           81:5 83:4 95:22       54:18 72:3          movie 83:25
    malcom 66:13
                          meant 50:15           miracle 45:5         moving 36:8
    man 39:11


                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 112 of 121
   [n - overseas]                                                               Page 14

             n              96:5                observation 80:12    opportunity
    n 3:1 5:1 97:1        normal 77:12          observer 19:9          10:11 16:21 20:12
    name 39:12            normally 86:3         obtained 23:8          24:5,22 28:8
    named 39:11           nose 27:11            obtaining 23:20        29:10 35:11 37:6
    names 41:12           notably 73:10           73:18                38:7 58:18,20
    narrow 63:21          note 10:11 11:18      obviously 8:17         85:22 86:17 87:8
    narrowed 71:22          19:15 58:21           27:8 30:12 58:14     89:15
    natural 85:4          noted 5:19 56:14        63:1 70:19 89:22   opposed 74:3,12
    nature 21:3 63:17     notes 72:17             90:15 91:1         opposing 52:25
      65:17 96:12         nothing's 42:11       occur 37:16,25       opposite 82:8
    near 32:5               76:10                 67:14              opposition 29:21
    necessarily 16:3      notice 2:10 6:12      octea 18:23 19:1,3     52:22 95:25
      57:3                  8:7,7 9:20 11:15    odd 76:8             options 68:10
    necessary 25:11         20:6 28:25 61:18    odds 54:15           order 2:4,8 5:9
    need 6:10 11:4          86:6,10,13 87:18    offer 67:3 70:20       8:2,5,10 10:17,19
      12:24 16:19 37:5      87:25 89:14         official 45:20         11:12 23:8,13
      37:15 40:4,16       noticed 6:13          oftentimes 57:19       24:3 26:2,5 27:14
      45:20 46:2 48:6     notion 37:13          ogier 9:3              27:19,24 32:4
      50:25 59:7,8 62:9     42:11 87:23 93:2    oh 5:24 18:9           36:21 37:4 41:2
      62:10,17 65:15,17   notwithstanding         34:25 50:14 62:2     41:15 48:3 56:9
      65:18 66:2,3,6        17:14 46:11 56:7      65:21 66:12 77:2     60:13,16 61:12
      69:20 76:9,9        number 11:9 17:4        94:11                62:22 68:21 86:4
      80:13,18 81:1,10      22:21 55:10 56:13   okay 8:21 9:10         87:11,12,15 88:1
      86:16 90:22 94:12     81:2 86:12            10:7 28:1 29:25      90:17 91:10,21
      94:13,16 95:2,19    numbers 13:24           32:2 49:2 53:18      92:14 93:11,13,19
    needed 75:22            15:22,23              53:25 54:3,6         93:21,22 94:1,5
    needing 6:23          numeral 15:20           57:11 62:4 63:5    orders 17:18
    needs 52:8 83:13      ny 1:15 3:6,20 4:4      65:5 70:15           86:24
    never 55:19 74:5        97:23               old 97:21            ordinary 15:18
    new 1:2,15 3:6,20     nysco 18:17           once 65:6 69:17      org 39:17
      4:4 20:23 22:23               o             91:22              original 43:17
                                                one's 89:21            82:21
      24:7 29:2 35:19     o 1:21 5:1 97:1
                                                ongoing 45:19        osf 3:18 6:4
      44:22 45:9 88:20    object 40:12 94:6
      88:24 92:7,9                                81:14              outcome 33:21
                            94:7
    nice 55:3,13 59:5                           open 58:15 88:17     outset 26:8
                          objection 31:24
    nigeria 19:15,17                            opened 55:15         outside 28:18
                            74:16 87:11,17
    night 5:9 89:14                             opening 58:3         overarching 72:6
                            95:12
    nominal 20:2                                operating 18:22      overcome 25:5
                          objections 2:9 8:6
    non 22:6 77:4                                 19:16 28:16        overnight 76:14
                          obligation 24:25
    noncontroversial                            operations 19:2,7      77:20
                            28:24 36:17
                                                  19:19              overseas 7:22
      85:20               obligations 14:11
    noon 64:7,12                                opine 45:17            87:24
                            20:25
      65:14 66:8 95:24
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                      516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 113 of 121
   [owned - potential]                                                           Page 15

    owned 17:23           partially 55:18       percolating 72:10     places 66:24 76:4
    owner 19:18           participants 51:5     perfect 36:12 55:1    plain 38:22 75:2
      72:20 76:20,25      participate 31:18       55:1 66:2           plan 20:2
      78:5                  58:18               perfectly 10:5        planes 46:9,12
    owners 39:11          participated          peril 47:6,8          planned 81:22
    ownership 39:18         27:17               period 7:12 25:12     plans 95:15
      39:19               participating 80:2      26:12 32:15 33:1    plate 71:8
             p            particular 31:8         37:22               play 9:14 81:11
                            37:12 39:25 42:16   permission 62:5       plaza 4:3
    p 3:1,1,15,22 5:1
                            42:22 47:11 62:10   person 5:22 6:21      pleading 61:7
    p.m. 7:8
                            66:18 70:2 71:19    personal 66:17,25       64:3
    page 13:24 14:18
                            73:10                 67:4                pleadings 6:17
      14:18 61:5 91:19
                          particularly          personally 78:5         7:16 9:2 10:10
    pages 13:25 17:4
                            33:13 70:13 86:10     82:9                please 38:12 53:5
      18:6 58:4,13
                          parties 11:6,25       perspective 13:11     pleased 91:15
      59:23 61:6,9
                            12:2 28:18 32:11      17:13 32:3          pleasure 26:8
      62:25,25 83:4
                            35:12 37:6 53:15    peter 2:13 10:13      pledged 30:5 31:7
    paid 72:12 78:11
                            58:6 81:25 86:12      11:10 15:17 17:5    plus 21:20 22:17
    panel 70:8,10
                            87:24 88:6 89:22    petition 6:13           22:25
    paper 6:21 10:17
                            89:25                 17:19,22 18:10      pm 1:18 96:20
      41:24 44:6 52:16
                          partner 5:14            22:22 24:2 34:9     podium 90:12
      64:10
                            19:18 91:25           43:24 44:15,16,17   point 6:23 8:16
    papers 25:6 29:19
                          parts 37:10 45:22       51:12,19 52:21        9:22 16:2 17:20
      33:12 36:16 41:7
                          party 15:2,3            60:25                 26:13 33:1 42:16
      41:7 42:16 63:16
                            93:11               philadelphia            77:1 83:9 89:20
      68:19 69:1 71:3
                          pass 23:18 86:25        91:25               pointed 56:18
      74:15 75:25 76:6
                          passing 85:8          phone 8:22 13:9       points 52:10 55:3
      77:3,23 90:21
                          patience 82:5           31:18,23,25 58:25   policy 58:14,15
    paragraph 33:16
                          paying 78:5             59:2,3,4 67:25      portions 63:18
      33:18,25 35:16,22
                          payment 82:21           70:11               portray 38:21
      36:9,12,19 37:17
                          pending 23:16         phrase 52:2           position 71:2 74:2
      61:13 66:15,17
                            27:8 33:21 35:7     pi 55:3                 89:18
    parallel 85:22
                            37:24 41:4 88:19    pick 68:11            possibility 46:10
    parent 18:18
                            89:7 92:9           picture 47:4 54:20      87:21
      64:22 78:13,13,14
                          people 8:15 12:25       79:8                possible 7:13
      85:16
                            40:3 41:11 42:10    piece 44:6              45:20 58:16 70:3
    parents 80:3
                            43:7 46:7 47:3      pieces 47:14            73:1
    part 15:10,19
                            49:21 51:10 54:9    pin 9:25 86:9         possibly 7:6
      27:3 28:2,18
                            59:3,7 60:3 68:2    place 48:1 75:13      post 22:17 58:21
      43:13,16 63:12
                            71:10 81:1,16         80:1                posture 81:16
      72:13 79:1 81:14
                            83:19 88:2 90:20    placed 17:15          potential 37:25
      82:15 89:24
                          percent 31:4          placeholder 94:7        48:8 78:22,23
    parte 2:3 8:1
                            39:18 55:22                                 79:23 86:12

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 114 of 121
   [power - read]                                                               Page 16

    power 19:12            54:14,16 55:23      proceeds 20:24        pursued 34:17
      21:22                56:8 63:7 69:16       30:15,23              74:12
    practical 42:10,19     69:20,22 71:12      process 27:3          pursuing 78:3
      43:5,13 86:1         75:3 80:11 83:3     processes 53:12       pursuit 34:19
    practice 55:21         85:19 91:11         productive 70:3         76:4
      74:14              problem 43:14         profit 30:13          pushing 69:5
    pre 22:17 53:20        57:8,19,21 58:5     program 43:13         put 9:25 13:24
    precious 53:16         58:20 59:5 63:8     progress 76:6           16:19 25:12 41:14
    preemptively           66:7 68:5 69:13       90:10                 41:20 50:24 77:1
      65:19                81:2                project 72:14           83:6 86:9 91:20
    preferable 6:25      problems 81:9,13      promise 40:8            94:8
      42:9                 83:11               proof 73:2            putting 13:4
    preference 8:11      procedural 79:1       proposal 51:7           40:21 58:16
      12:4               procedurally            86:8                         q
    prejudicing 85:11      47:11 80:24         propose 51:23
                                                                     question 12:18
    preliminary 41:4     proceed 26:14           86:13 91:15
                                                                       31:6 43:5 55:8,20
      41:5 45:25 52:8      29:16 32:18         proposed 41:6
                                                                       55:23 74:7 80:5
    prepared 52:1,9      proceeding 14:20        93:11,13
                                                                       80:11 86:2,5
      68:19                14:22,23 21:17      prosecution 39:6
                                                                     questions 9:4
    preparing 25:6         25:18 27:8 29:3     prospective 70:24
                                                                       21:10 39:21 41:1
    present 4:9 42:25      32:24,25 33:6,22    protect 24:20
                                                                       73:2 77:5 80:6
      56:9 75:2 87:23      34:1 36:18,19       protections 79:1
                                                                       83:23
    presentation 12:1      37:13,14,17 38:22   provide 14:8
                                                                     quick 62:9,10
      29:16                38:23 40:1,2,13       20:14 33:3,8
                                                                     quickly 54:15
    presently 33:21        41:18 42:8 43:20      86:13
                                                                       72:16 80:23,24
      35:2                 44:14 45:9 48:12    provided 15:15
                                                                     quite 12:19,21
    press 76:15 77:2       51:24 55:15 56:2    public 10:22 11:9
                                                                       13:4 69:21 76:3
    presumably 9:12        56:3,4 59:18          11:17 15:11 19:15
                                                                       80:6 81:22
      29:9 30:14 67:10     60:14 74:1,11,18      57:17,17 63:12
                                                                     quote 83:25
    pretenses 86:21        74:21 75:7,7,9        67:11,16 76:15
    pretty 79:13           77:12 79:14,15      publicly 60:10                 r
      81:17                80:9 81:7 83:12     purport 43:25         r 1:21 3:1 5:1 97:1
    prevents 58:19         83:12,20 87:12        55:20 74:23         radar 78:8
    previewed 39:4         92:15               purpose 78:19         raise 31:6
    primary 92:10        proceedings 13:3      purposes 9:12,19      raises 39:20
    principles 67:20       15:3,5,16,16 24:4     32:1,12 48:11       random 71:12
    prints 6:23            25:10 28:23 36:4      58:10 67:8 81:6     reach 63:19 70:6
    prior 42:1             39:24 43:2 46:12      83:5 90:23 91:9       71:16
    prism 67:7             46:17 49:14 55:5      95:22               reached 76:22,25
    privileged 85:7,9      56:23 57:2,5,7,24   pursuant 2:4          reaction 25:22
    pro 5:9                58:8,15,17 74:3       19:13 26:2            26:1
    probably 20:13         80:21 89:7,15,17    pursue 29:10          read 13:14 16:21
      26:2 38:16 51:4      89:19 96:20 97:4      75:16,17,23 82:16     16:25 17:17 65:15
                                                                       66:3 82:18 87:17
                                  Veritext Legal Solutions
    212-267-6868                    www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 115 of 121
   [read - resist]                                                               Page 17

      95:6,19               79:15,16 90:19,20   regular 48:3          replies 48:2 94:22
    reading 95:20           95:13               rehearing 74:16       reply 26:13,18
    ready 42:24 43:12     recognized 26:21      related 19:14           44:24,25 48:4,6
      66:4                  34:12 40:13 44:23     20:17                 48:24 51:20,24
    real 68:24              73:19               relates 87:5            53:1 66:3 94:17
    realistically 84:2    recognizing 48:9      relating 46:19,20       94:21 95:4,13,23
      86:25                 68:20                 57:7                report 76:15,15
    realize 76:10         recommended           relatively 15:25      reports 75:14
    realized 20:25          10:2                  17:13,20,22 54:16     78:8
      94:5                record 16:19          release 10:23         represent 5:6
    really 8:8 20:7         29:19 31:8 38:14      46:23 76:15 77:2    representation
      21:15 22:23 24:13     39:17 42:18 43:17   released 14:7           48:14 56:21 69:8
      31:7,20 35:22         43:19 45:20 46:3      57:22               representations
      36:11 44:19 46:24     47:1,16 49:4,20     relevant 17:24          48:7 73:16
      47:21,21,23 56:8      50:24 51:10 62:18     41:20 46:4 57:24    representative
      58:1,8,9,10 62:21     63:12 65:11 67:11     67:13                 5:7 19:9,9
      62:22 63:8 67:19      79:10 82:18 91:10   relied 66:19 67:1     representing
      67:19 68:18 80:7      91:10,15 97:4       relief 2:4 16:17        38:14 51:15
      82:6 86:11,22,24    recurring 68:5          32:23 34:3 36:5     represents 21:7
      96:9                redacted 63:3           41:8 45:14 46:10    republic 19:3
    reason 22:23          redacting 63:2          47:18 49:24 52:9      21:16,18 35:8
      23:22 27:7 50:10    reed 21:7               53:20 56:24 81:7      89:9
      74:15 76:8 80:20    reengage 69:23        rely 41:1             request 12:17
    reasons 59:10         reference 11:4        relying 16:6            16:17 24:25 27:24
    recall 62:6             16:2 30:1 33:11     remain 56:11            43:2 46:24 53:20
    received 21:24          39:9,10 81:3        remains 10:20,24        57:13 63:4 65:13
    recitation 17:8         90:13                 19:7                requests 49:23
    recite 44:19          referenced 88:18      remedies 23:2,20        63:24 80:18 81:6
    recognition 2:8       references 11:15        33:7                required 9:12
      8:3,6 10:10 22:22     45:12               remember 24:17        requirement 63:9
      24:2 27:2 29:3      referred 35:18          33:12,13 65:1       requirements
      32:6 35:23 38:22      88:20                 87:22                 86:6
      40:11 42:2 43:25    referring 38:4        remind 60:13          requires 36:6
      43:25 44:12 45:9    refers 66:22          reminder 58:25          55:25
      47:19 52:25 53:20   refine 71:2           remove 71:7           rescind 73:4
      67:9 73:21,25       regard 22:6 56:15     reorganization        rescission 73:6,9
      74:20,21 75:3       regarding 9:5           77:25               reserve 29:17
      79:2 81:19,21,23      14:15 19:18 73:2    reorganize 24:22        38:7 44:4
      83:14 86:4 87:12      75:13 76:24 77:6      77:21,22,23 78:2    reserves 92:19
      87:24 93:14           94:2                repairing 92:1          93:11
    recognize 14:21       regardless 28:2       repeat 88:23          resident 9:3
      29:15 31:15 37:4      49:21 54:9 56:2     repeatedly 6:24       resist 88:22
      40:15 50:2 58:1                             82:10

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 116 of 121
   [resolution - seal]                                                            Page 18

    resolution 35:7       revocation 21:5          33:7 34:4 44:4        85:25 86:18 87:19
      91:9 92:9             21:13,16,22 22:12      72:12 73:1,18       scheduled 33:23
    resolve 45:16           75:21                  75:19,21 85:11        35:10 64:19,21
    resolved 53:23        rick 5:5                 89:22 92:19 93:12     65:2 86:21 87:1
      63:19 74:18 93:9    right 5:12,16 6:5      rise 12:7             schedules 89:23
    resolves 53:24          6:9,15 7:24,25       road 39:24 97:21      scheduling 2:8 8:5
    resource 15:19          8:12,25 9:6,9,16     robust 31:8 32:5        8:5,12 9:11,14
    resources 1:7 3:4       10:4,14 11:24          75:6                  26:2,5 27:24
      3:11 5:2,7 10:16      12:13,15,17 13:16    role 80:2 90:17         50:20 54:19 86:4
      17:15 18:16,20,21     14:4 15:12 16:13     roll 85:15              87:12 91:22 93:13
      19:4,5,21 20:10       16:13 18:7,14,25     rolls 80:17           scheme 77:17
      25:11 33:20 53:15     19:11,24 20:6,9      roman 15:20           schweitzer 4:6
    respect 21:10 23:3      21:12 25:16,19       royal 15:18             5:13,14,22 12:6,6
      23:3 40:11,21,24      26:3,24 27:5,23      rule 53:6 57:5,15       12:16 24:10,15
      89:19                 27:25 28:14 30:8       69:3                  29:13,15 38:13,14
    respects 22:4           30:15 31:13 32:22    rules 14:4,23           39:15 40:7 42:6
    respond 38:8 64:8       33:17 35:21,25         26:19 56:22 57:16     43:15 44:3,8,11
      92:11                 36:3,3,3,25 38:5,9   ruling 52:3             45:11 49:9,11,16
    response 24:1,6         45:10,21 46:16       running 77:6,9          50:9 51:1,6,9,14
      24:25 25:20 28:3      49:1,7 50:10,18        80:7                  51:17,19,22 52:5
      44:21 51:12,17,23     51:8,13,16 52:4,6             s              52:7 53:18,23,25
      52:18 65:14 92:1      52:7,16,23 53:8                              54:3,6,21,24 55:1
                                                 s 3:1 5:1
    rest 56:3               53:11,11,13 54:17
                                                 s.a. 4:2 22:1
                                                                         55:13 60:23 61:18
    restarting 35:13        54:18,21 55:8
                                                 safe 16:25
                                                                         62:1,15 64:9,13
    restitution 21:20       56:19,21 57:14
                                                 sam 4:12 9:2 13:8
                                                                         64:17,24 65:5,21
    restraining 2:3         60:17 61:1,1,3,6,6                           66:11,15 69:2,11
                                                 satisfy 20:25 67:9
      8:2 37:4              61:10,15,25 64:2                             70:11,15,18,23
                                                 save 25:11 53:14
    restricted 33:6         64:6 66:9,9,14,25                            72:1,6 73:13
                                                   54:4
    restructuring           67:8 68:22 69:2,7                            74:13 75:1 76:18
                                                 saves 54:1
      75:17 76:9 77:7       69:16,24 70:22                               76:21 77:14,16,19
                                                 saw 6:18
      78:15                 71:25 74:17,25                               79:5,9 84:4,8,12
                                                 saying 13:3 31:18
    result 21:15 36:20      75:8 77:6,13 82:4                            84:14,16,19,21,25
                                                   35:23 45:13 48:5
      38:1 42:13 54:11      83:5,10 84:4,12                              85:3,5 87:16 88:9
                                                   51:10 55:7 56:8
      58:7 92:14            84:14,19,21,25                               90:11 92:17,21,25
                                                   67:1 68:12 77:2
    return 10:1 54:18       85:3,23 86:3,20                              94:4,11,15,21,25
                                                   87:22 94:7
    revenue 28:16           87:7,10 88:5 90:3                            95:2 96:1,8,17
                                                 says 14:5 33:19
    revenues 19:20          90:7,8 91:7,17                             screen 78:8
                                                   35:1 41:7 62:1,24
    review 10:11 19:5       92:16,17,20,21,23                          sdny 32:17
                                                   66:18
      24:5 67:12 74:7       92:24 93:6,23                              seal 2:12 8:9
                                                 schedule 25:23
    revised 93:21,22        94:14 95:2 96:4,7                            10:21 11:2,3,22
                                                   34:2 36:6 40:17
    revisit 25:24 28:9    rights 21:6,14,20                              12:20,24 13:1,5
                                                   40:17 42:8 43:8
      91:22                 21:24 22:10 23:2                             13:11 55:18,18,23
                                                   47:5 49:23 51:25
                            23:6,20 30:21,22                             55:25 56:6,12
                                                   65:3 81:20 83:16
                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 117 of 121
   [seal - sorts]                                                                Page 19

      57:6,9 59:24        seeks 20:23           shield 69:13          solutions 28:20
      61:23 62:3,3,5      segue 16:16           shl 1:3                 30:1 34:20,22
      64:2 66:21 79:12    segues 80:10          short 6:12 7:12         42:20 53:19 70:24
      79:12 80:14 81:3    seize 26:22 46:12       25:19 32:4 45:7       97:20
      93:6                seizing 42:14           73:9                solve 59:5 81:13
    sealed 11:11          self 46:11            show 82:11            somebody 14:5
      14:13 15:8 56:5     send 87:14            showing 56:14           31:22,24 46:11
      56:11,18,22 57:13   sense 11:24 12:1        58:3                  57:2,9 83:6
      57:14 58:6,11,12      71:1 74:10          showings 41:19        somebody's 56:20
      61:14 62:21 67:2    sensitive 14:2        shown 76:14           somewhat 44:9
      69:7                  58:12 66:22 68:25   shows 17:23           sonya 2:25 97:3,8
    sealing 11:12,18      sensitivity 10:25     side 18:23 55:4       soon 7:6,13 48:5
      12:10,18,19,19        56:15               sides 47:4              60:1 62:11
      13:6,13 42:3 55:8   sentence 12:7         sierra 19:3 79:23     sooner 68:15
      60:13 61:20 62:20   separate 18:5         sign 93:13            sophisticated
      63:9 65:10 66:10      46:20 49:14 61:9    significant 34:18       81:22
      66:12 67:7,21       separately 16:11        54:1 59:14,16       soros 3:18 6:4
      69:5 84:24 85:24    seriatim 81:2           95:14                 20:17,21 21:8
    sean 1:22             serious 77:5 93:15    silence 88:25           23:7 28:19 29:8
    second 8:4 13:5       serve 40:14           similar 14:3            33:20,20 34:6,7
      13:22 17:25 41:20   service 7:11,14       similarly 23:11         34:14,16,16,19
      61:12 68:7 70:8       37:21,23 38:3,4     simple 17:13,20         35:1,6,11,15,17
    secondary 92:8          88:1                  17:22 18:10 38:18     36:1 46:16,16
    secreting 39:8        serving 33:23           53:9                  49:3 75:18,24
    section 56:7          set 8:4 23:13,15      simplistic 79:14        76:1,5,10,11
    sections 2:4            27:14 46:14 52:24   simply 14:19            88:17,21
    secured 28:22,23        67:15 90:21 92:10     26:20 30:20 38:24   sorry 10:12 12:7
      30:23               sets 16:22              41:3                  12:18 28:5 37:11
    security 30:9         setting 27:14         single 55:22            50:9 60:20 66:13
    see 8:20 16:14,18       44:22               sit 17:14               87:13 94:11
      18:17,23 34:18      settle 78:4           sits 18:18 39:16      sort 12:13 13:2,4
      50:5 58:2,4 63:19   settlement 22:5       sitting 47:9 78:12      15:13 25:2 27:12
      73:7 74:4 75:3        30:16 35:9,10       sixth 83:3              27:14 31:20 37:9
      81:13 83:4 86:24      76:22,25 77:3,4     sketchy 49:20           37:15 39:23 40:2
      96:6                  82:11               slightly 14:25          40:5,6 46:2,12,13
    seeing 33:12          seventh 3:19            68:3                  47:4,15 50:25
    seek 7:12 15:5        share 11:6 40:24      small 54:17             54:20 56:24 58:2
      22:24 38:21 62:3      41:2                smith 21:7              58:2,21 59:18
      74:20,20            shared 15:9           social 86:23            60:20 68:12 71:12
    seeking 11:12         shares 40:25          society 88:17           80:13,21 83:11
      16:8 35:19,23       sheet 15:24 22:8      solicitous 53:12        90:1,21 91:8
      45:14 56:24 73:6      82:12               solution 42:10        sorts 43:18 46:4
                                                  43:13 53:16,24

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 118 of 121
   [sought - tell]                                                               Page 20

    sought 21:20          status 33:22 37:14    styled 16:17         suspect 59:6 91:4
      23:24 41:9 45:15    stay 24:25 28:11      subject 10:25 22:9     93:2
      73:4,25               32:12 34:15,16        32:11 33:1 67:11   sword 69:13
    sound 31:8              35:22 36:20 37:15     74:7 87:20 93:9              t
    sounds 25:20            39:2 41:9,13 43:2   submit 25:8 56:23
                                                                     t 97:1,1
    source 29:5             45:14 74:2,16         93:10,21,22
                                                                     tab 18:4,7,9 61:1
    sources 85:14           83:21 89:6 92:8     submitted 5:8
                                                                       61:2
    southern 1:2          stayed 23:15            10:8,16,20 41:24
                                                                     tabs 18:5 61:9
      20:22 22:23 24:7      33:21 34:24 35:2      66:21
                                                                     tacks 63:12
      29:2 35:19 41:18      35:4,7 42:21        submitting 16:1
                                                                     tactics 43:3
      88:20                 46:18 49:4 74:17    subsequent 25:23
                                                                     take 8:10 11:25
    speak 20:5 29:21        89:3,6,12             26:7
                                                                       14:18 15:15 17:25
    specific 32:16        stays 43:18           subsequently
                                                                       18:2 30:24 31:22
    specifies 66:24       steen 4:1               15:11
                                                                       32:6 39:4 48:1,7
    specifying 2:8,9      steer 9:21            subsidiaries 79:25
                                                                       55:4 59:5 64:13
      8:6                 steinmetz 39:14       subsidiary 19:20
                                                                       74:21,22 81:4,19
    speed 6:19              39:15 72:20 73:12   successfully 83:11
                                                                       87:17 89:18 93:3
    spend 63:14             73:13,14 76:16,17   sufficient 58:9
                                                                       93:17
    spending 45:21          76:18,19            sufficiently 57:18
                                                                     taken 88:25
    spent 96:10           stemmed 21:22         suggest 71:15
                                                                     takes 83:24
    spinning 65:10        step 8:21 27:1,2        86:19
                                                                     talk 16:18 50:20
    stack 13:18 83:3        33:24 43:6          suggested 11:1
                                                                       51:2 59:19 67:24
    stage 35:6,9          steps 57:21             32:7
                                                                       70:21 71:11,20,24
    stall 33:1            stick 86:14           suggesting 71:10
                                                                       81:25 82:1,2
    stand 57:20 68:2      sticking 27:11        suggestions 94:20
                                                                       83:18 84:23 85:24
    standard 7:20           85:7                suite 3:12 97:22
                                                                       85:25 88:21
      25:4 41:10 66:16    stipulation 91:20     supplement 64:1
                                                                     talked 79:17
    standards 37:3          92:13 93:11           91:11
                                                                     talking 5:22 18:8
    stands 20:15          stop 23:19 39:19      supplemental
                                                                       34:5,8 36:8 51:7
    start 8:19 18:16      story 12:11 20:14       62:20 64:3
                                                                       52:15 54:19,20
      20:16 40:23 44:14     75:3                support 10:9
                                                                       59:21 78:21 83:16
      55:7 72:8 81:9,13   straightforward         55:17 66:19,21
                                                                       93:8 96:16
      84:23                 38:25 46:13 53:10   suppose 47:8
                                                                     team 70:18
    started 75:9          street 27:22 42:8     supposed 50:12
                                                                     tee 50:25
    starting 83:9         strike 67:5             72:14 82:10,19
                                                                     teed 50:25
    starts 95:21          strikingly 33:25      sure 5:18,19,20
                                                                     teeing 43:9,9
    state 19:7            strive 87:2             7:5 14:7 36:15
                                                                     telephone 9:9
    statements 16:7       structure 17:23         43:17 51:8 64:5
                                                                     telephonically 4:9
      37:8 69:7             17:25 18:10           72:5 80:6 91:18
                                                                     tell 12:19,21
    states 1:1,13         study 13:22             92:13
                                                                       31:13 32:17 37:1
      12:25 14:4,13       stuff 13:19 66:4      surprise 83:17
                                                                       38:6 40:8,9,9 46:7
      23:4,6,21 24:3        95:11               surprising 92:11
                                                                       52:1 53:4 57:19
      54:5 57:12
                                                                       62:22 63:4 71:4
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 119 of 121
   [tell - trespass]                                                          Page 21

      82:10 92:6,12     63:2,10 66:18,22     thinking 64:3         today 5:9 6:10
    telling 47:3        66:22 67:4,7,16        65:16                 7:25 8:15 11:13
    temporary 2:3 8:2   67:16,21 71:4,13     thinks 39:5             15:2 18:21 20:15
      16:17 37:4        71:16,22 74:11       thought 8:13 9:19       21:7 22:2,11,24
    temptation 88:22    81:11 82:15 83:7       28:10 47:10 49:22     23:25 24:20 25:6
    tend 6:20           85:1,12,18 86:23       86:22 95:9            25:20 26:12,17
    tenuous 28:18       88:23 90:11 91:23    thousand 13:25          27:9 31:16,23
    term 22:7 35:15     92:7 93:3,17           58:4,13 62:25,25      32:1,4,19,20 36:7
      82:12             95:19                  83:3                  36:14,18 38:18
    terminated 28:25 think 8:18 10:2         three 7:25 16:15        39:24,25 40:15
    termination 29:6    12:22 13:22,25         85:14                 41:13,22 42:16,24
    terms 10:19 25:8    15:9,25 16:23        threshold 57:10         43:20,21,21,22,23
      27:2 28:18 30:3   17:5 25:2 26:4,8       85:12                 43:24 45:17 47:12
      30:23 40:25 42:14 26:16 27:21 28:1     throw 9:25 51:4         49:24 51:11,23
      65:24 78:18 80:18 31:17,19 32:3,10       87:20                 52:15,17 55:20
      90:17             33:8 34:3,5 36:13    throwing 9:18           58:11,21 65:10
    test 14:3           36:16,20 37:2,8      thrown 41:2             66:1 69:3 71:11
    testimony 9:13      37:10,16,19,20       thursday 66:6           72:3 75:2,12,25
    tether 37:9         38:16 40:19 41:3       69:16,18,20 70:5      79:6 80:25 81:12
    texts 36:12         41:25 42:10,19,20      86:15                 81:24 88:11,18
    thank 5:11,12,16    44:24 47:21,25       tied 62:25              89:1,8 90:6,10,23
      6:5,6,18,25 9:6   48:13,15,22 49:19    ties 69:6             today's 36:14
      12:13 16:20 24:11 50:23 51:6 52:14     tight 40:17             41:23 43:14 48:12
      24:12,19 27:5     53:3,14,22 54:1      time 6:12 7:3,12      told 34:1 55:9
      38:10,11,13 54:8  54:22 55:8,19          9:20,20 11:25         76:14 91:25
      88:12,15 90:4,6   57:6,15 59:25          19:17 20:7,8 22:1   tomorrow 34:4
      96:3,17,18,19     60:1 62:9 63:14        25:12 26:12 28:8      68:8 69:25
    therewith 21:21     64:19 65:16,19         33:1 37:19 45:21    top 39:17
    thing 26:16 38:16   66:10 67:6,19,20       47:13 54:6,11       tort 30:15
      38:17 45:1,8 46:2 67:23 68:14 69:3       63:15,15 64:10      tortious 21:3
      46:13,19 47:10    69:9,15,15,18          65:4 66:6 68:8      total 22:18
      48:5 56:19 57:23  70:20 71:19 72:1       69:19 72:2 76:5     totally 84:4
      62:23 63:7 67:22  72:7,7,9 74:13,13      80:17 81:4 83:3     trading 19:14
      69:25 75:13 83:1  74:19 75:5 76:5        83:24 84:3 85:25    transcribed 2:25
      84:9 94:5         77:25 81:1,8,10        86:7 88:10,11,12    transcript 57:3,6
    things 6:21 9:14    81:12,25 82:6          89:11 90:11 93:20     97:4
      9:21 15:13 21:4   83:2 84:5,10,23        94:13,13,16,19      transition 55:2
      22:21 24:17 25:18 84:24 85:10,12,19      95:10,19 96:10      transparent 82:8
      37:9 39:20 40:1,5 86:13 87:4 89:4      timely 23:10            82:8
      42:4,13 45:22     89:10,24 90:9        times 13:2 50:21      travel 9:17
      46:3,4 51:11      91:14,21,24 93:19      57:16               treated 52:21
      52:12,16 54:7,14  94:24                timing 7:9 37:21      trespass 82:5
      57:7 58:13 62:16                         83:11

                                Veritext Legal Solutions
    212-267-6868                  www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 120 of 121
   [triggered - week]                                                            Page 22

    triggered 21:15       ultimately 19:16      useful 71:20          walking 39:1
      38:2                  23:22 25:13 28:3    useless 44:6          want 10:5 14:18
    triggering 37:22        30:16 72:14 89:5    usually 31:19 46:7     15:14 16:19 20:14
    trip 54:4               93:16                 57:1,17              32:8,11 35:22
    tro 8:3 12:10,18      uncertain 9:22        utmost 29:1            36:19,25 43:4
      16:17 23:24 25:8      23:17                         v            45:12 46:25 50:6
      29:19 32:5,8,11     unclear 25:22                                51:10 52:9 55:2,4
                                                vale 4:2 5:14 7:19
      33:3 40:24 41:2,4   underlying 21:11                             57:8 59:18 63:6
                                                  22:1,12,16,21
      41:7,17 43:1,18       25:14 57:3 74:22                           63:25 64:2,8,14
                                                  23:2,8,15,19 33:6
      45:23,24 62:8       understand 17:9                              65:2 68:9 69:6,11
                                                  38:15 39:5 41:18
      65:17,18 91:9         19:19 25:1 30:17                           69:17 72:17 82:5
                                                  48:3 72:10,12
      93:8                  36:5 46:15,24                              82:5,16 83:7,19
                                                  73:4,19,21 78:11
    tros 42:1 55:3          47:22 51:9 52:13
                                                  89:8,22
                                                                       86:5,5,8,8,20 88:1
    true 23:5 97:4          53:19 55:5 62:21
                                                vale's 24:2 34:9
                                                                       88:3,24 91:8,13
    trust 39:16             63:17 69:14 82:24
                                                valid 38:22
                                                                       95:9
    try 14:22 29:16         84:4 90:22 93:1                           wanted 47:10
                                                valuable 20:20
      39:2 40:8 42:9      understanding                                75:23 79:2 88:7
                                                  21:13,24,25 29:11
      46:12 49:22 70:1      33:25 43:23 49:24                          90:10 93:2
                                                  30:22
      71:7 77:21            55:14,21 77:16                            wants 42:21 45:1
                                                value 20:2,4 34:18
    trying 9:20 12:14     understands                                  57:2
                                                  58:16 59:1 76:10
      14:21 30:18 36:4      47:15 68:14                               warn 88:2
                                                vanilla 38:22 75:2
      37:9 42:19 45:20    understood 12:20                            water 84:13
                                                variety 59:10
      45:21 49:17,18      unfortunately 7:4                           way 13:3 15:1
                                                various 7:15 10:9
      52:14 53:11 54:12     7:10                                       17:11 18:22 39:9
                                                  25:18 37:10 45:22
      61:4 63:16 67:18    unilaterally 48:6                            42:15 43:7 44:13
                                                  45:22 46:3 67:16
      68:18,19 71:17      united 1:1,13                                45:23 48:20 50:21
                                                  83:25 86:6
      73:23 78:4,5          12:25 14:4,13                              54:17 55:19 57:11
                                                vary 44:9
      80:22 95:22           23:4,6,21 24:3                             57:13 60:5 63:10
                                                venture 15:6 22:1
    turn 39:4 54:15         54:5 57:12                                 71:1 79:11 82:2
                                                  72:11 73:15
    turns 28:3            unreachable                                  83:7,24
                                                verified 17:19,22
    two 8:23 9:7 20:6       50:16                                     ways 18:12 60:7,8
                                                  18:8,9 60:24
      49:14,15 50:11      unrecognized                                we've 43:8 63:15
                                                veritext 97:20
      75:9,14 80:21         73:24                                      68:15 69:22 71:22
                                                version 68:4
      85:14 90:11         unsealed 12:25                               86:17 89:10 90:9
                                                view 37:24 79:4,5
             u              55:19 56:9 63:10                           93:8
                                                  79:6,9 91:2
                          unsurprisingly                              weave 74:14
    u.k. 47:24                                  views 74:10 90:20
                            38:21                                     wednesday 66:5
    u.s. 1:23 23:21                             vs 33:20
                          untoward 73:3                                69:19
      26:11 34:14 54:7                                   w
                          upstreamed 78:13                            week 32:4 50:12
      58:14 63:1,7
                          urged 82:18           wait 93:25             50:13 60:2 66:4
    ultimate 10:10
                          use 5:18 85:22,23     waiving 89:21          67:24 69:4,4
      28:24 39:10,16
                            87:2 89:11 96:6     walk 6:10 31:21        71:12 86:15 94:9
      72:20
                                                  40:6                 95:21 96:16

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:19-cv-03619-VSB Document 26-8 Filed 06/18/19 Page 121 of 121
   [weekend - zealous]                                                    Page 23

    weekend 95:20        worth 12:7 84:23
    weeks 49:15 50:11      87:22
    weigh 25:18          worthwhile 85:10
    went 12:14 63:6      would've 94:18
     73:7 74:5           wow 86:22
    west 19:12           wrinkle 53:3
    we’ll 82:1           write 73:8
    wheels 65:10         writing 91:8,12
    whispered 76:2         93:10
    whoever's 27:24      wrong 39:12
    wholly 79:18                  x
    wide 77:9
                         x 1:4,11 50:2
    wilkie 88:16
    william 1:7                   y
    willkie 3:17 6:3     yeah 6:1 7:4 10:2
     7:18 20:17            15:25 16:23 17:12
    wilmington 3:13        18:9,13 24:18
    win 48:6 49:22         26:4 30:24 31:17
    window 70:5,13         34:15 42:6 48:23
     84:1                  53:5 56:21 58:23
    winter 50:22           59:9 60:22 62:6,7
    wish 90:7              62:19 64:11 65:22
    wishes 88:14           69:14 70:25 71:10
    withdrawn 53:21        71:14 77:15 80:4
    witness 59:4 62:7      84:16 87:16 91:14
    wondering 5:24         93:22 95:7
    word 82:6            year 22:5 49:4
    words 55:7             73:20,21 89:3,13
    work 8:14 42:9       years 72:11
     47:15 49:19,22      yep 31:3
     52:7 53:2,17        yesterday 6:14
     67:21,25 80:15,15     7:17,18 23:24
     81:2 82:2 83:13     york 1:2,15 3:6,20
     83:24 87:5 93:16      4:4 20:23 22:23
     95:21,24 96:2         24:7 29:3 35:19
    worked 43:8            44:22 45:9 88:20
     92:19                 92:7,9
    working 89:23                  z
    works 10:3 44:13     zealous 84:6
     45:23 95:13 96:1
    world 55:25 77:9
    worry 48:11


                                  Veritext Legal Solutions
    212-267-6868                    www.veritext.com                  516-608-2400
